 

EXHIBIT 10.9

 

EXECUTION COPY

 

ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

 

THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of October 30,
2012 (the “Assignment”), is entered into by and among Redwood Residential
Acquisition Corporation (the “Assignor” and, solely in its capacity as servicing
administrator described herein, the “Servicing Administrator”), Sequoia
Residential Funding, Inc. (the “Depositor”), Cenlar FSB, as the servicer (the
“Servicer”), and Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, a federal savings bank, not in its individual capacity but solely
as trustee (in such capacity, the “Trustee” and as referred to herein, the
“Assignee”) under a Pooling and Servicing Agreement dated as of October 1, 2012
(the “Pooling and Servicing Agreement”) among the Depositor, the Assignee and
Wells Fargo Bank, N.A., as master servicer and securities administrator.

 

RECITALS

 

WHEREAS, the Assignor and the Servicer have entered into a certain Flow Mortgage
Loan Servicing Agreement, dated as of August 1, 2011, as amended by the
Amendment No. 1 to Flow Mortgage Loan Servicing Agreement dated November 3,
2011, and hereby (the “Flow Servicing Agreement”), and the Servicer is currently
servicing certain mortgage loans (the “Mortgage Loans”) under the Flow Servicing
Agreement; and

 

WHEREAS, the Assignor will sell the Mortgage Loans (the “Specified Mortgage
Loans”) that are listed on the mortgage loan schedule attached as Exhibit I
hereto (the “Specified Mortgage Loan Schedule”) and its rights under the Flow
Servicing Agreement with respect to the Specified Mortgage Loans to the
Depositor; and

 

WHEREAS, the Depositor will sell to the Assignee all of its right, title and
interest in the Specified Mortgage Loans and its rights under the Flow Servicing
Agreement with respect to the Specified Mortgage Loans; and

 

WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans shall
be subject to the terms of this Assignment.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the parties agree as follows:

 

1.          Assignment and Assumption.

 

(a)          Effective on and as of the date hereof, the Assignor hereby sells,
assigns, conveys and transfers to the Depositor all of its right, title and
interest in, to and under the Flow Servicing Agreement to the extent relating to
the Specified Mortgage Loans, together with its obligations as “Owner” (as such
term is defined in the Flow Servicing Agreement) to the extent relating to the
Specified Mortgage Loans, and the Depositor hereby accepts such assignment from
the Assignor and assumes such obligations.

 

 

 

 

(b)          Effective on and as of the date hereof, the Depositor hereby sells,
assigns, conveys and transfers to the Assignee all of its right, title and
interest in, to and under the Flow Servicing Agreement to the extent relating to
the Specified Mortgage Loans, together with its obligations as “Owner” (as such
term is defined in the Flow Servicing Agreement) to the extent relating to the
Specified Mortgage Loans, the Depositor is released from all obligations under
the Flow Servicing Agreement, and the Assignee hereby accepts such assignment
from the Depositor.

 

(c)          Assignee agrees to be bound, as “Owner” (as such term is defined in
the Flow Servicing Agreement), by all of the terms, covenants and conditions of
the Flow Servicing Agreement relating to the Specified Mortgage Loans, and from
and after the date hereof, Assignee assumes for the benefit of each of Assignor,
Depositor and Servicer all of Assignor’s obligations as Owner thereunder in
respect of the Specified Mortgage Loans, and Assignor is released from such
obligations.

 

2.Recognition of the Assignee.

 

From and after the date hereof, subject to Section 3 below, the Servicer shall
recognize the Assignee as the holder of the rights and benefits of the Owner
with respect to the Specified Mortgage Loans and the Servicer will service the
Specified Mortgage Loans for the Assignee as if the Assignee and the Servicer
had entered into a separate servicing agreement for the servicing of the
Specified Mortgage Loans in the form of the Flow Servicing Agreement with the
Assignee as the Owner thereunder, the terms of which Flow Servicing Agreement
are incorporated herein by reference and amended hereby. It is the intention of
the parties hereto that this Assignment will be a separate and distinct
agreement, and the entire agreement, between the parties hereto to the extent of
the Specified Mortgage Loans and shall be binding upon and for the benefit of
the respective successors and assigns of the parties hereto.

 

3.Continuing Rights and Responsibilities.

 

(a)  Controlling Holder Rights.  The parties hereto agree and acknowledge that
Sequoia Mortgage Funding Corporation, an Affiliate of the Depositor, in its
capacity as the initial Controlling Holder pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will assume all of
Assignee’s rights and all related responsibilities as Owner under the section of
the Flow Servicing Agreement listed below:

 

Flow Servicing Agreement:

 

Section Matter     11.20

Servicer Shall Provide Access and Information as Reasonably Required.

 

 

 

 

(b)          Notwithstanding Sections 1 and 2 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Owner under the Sections of the
Flow Servicing Agreement listed below:

 

Flow Servicing Agreement:

 

Section Matter     Addendum I Regulation AB Compliance Addendum

 

(c)          In addition, the Servicer agrees to furnish to the Assignor as well
as to the Master Servicer copies of reports, notices, statements and other
communications required to be delivered by the Servicer pursuant to any of the
sections of the Flow Servicing Agreement referred to above and under the
following sections, at the times therein specified:

 

Flow Servicing Agreement:

 

Section       11.09 Transfer of Accounts.     11.16 Statements to the Owner.    

Subsection 2.04

of Addendum I

Servicer Compliance Statement.    

Subsection 2.05

of Addendum I

Report on Assessment of Compliance and Attestation.

 

(d)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights and responsibilities assumed by the Controlling
Holder pursuant to Section 3(a) shall terminate and revert to Assignee. Assignor
will provide thirty (30) days notice to the Servicer of any such termination or
a change in the identity of the Controlling Holder of which Assignor has
knowledge.         

 

(e)          Redwood Residential Acquisition Corporation, in its capacity as
Servicing Administrator under this Assignment, hereby assumes the obligations of
the Owner, as assigned to the Assignee, and the obligations of the Servicing
Administrator, under the Sections of the Flow Servicing Agreement, as amended by
this Assignment, listed below:

 

 

 

 

Flow Servicing Agreement:

 

Section   Matter       Clause (i) of the last paragraph of Section 11.13  
Payment by Servicing Administrator for Opinion of Counsel       Last sentence of
11.14, with respect to Servicing Advances only   Payment of Servicing Advances
to Servicer       11.17   P&I Advances       11.25(b)   Funding of P& I
Advances, including without limitation funding of Prepayment Interest Shortfalls
pursuant to the second paragraph of Section 11.15       11.25(c)   Funding of
Servicing Advances       14.03   Payment of termination fees to Servicer

 

As compensation for such assumption of obligations, the Servicing Administrator
shall be entitled to receive from payments on the Specified Mortgage Loans the
difference, if any, between the Servicing Fee and the servicing compensation
otherwise payable to the Servicer under the Flow Servicing Agreement. In
addition, the Servicing Administrator shall have all the benefits provided to
the Servicing Administrator by Subsection 11.05 of the Flow Servicing Agreement.
Any failure of the Servicing Administrator to perform its obligations under this
Section 3(e) shall be an additional Event of Default under the Flow Servicing
Agreement, entitling the Assignee to terminate both the Servicing Administrator
and the Servicer in accordance with the terms of the Flow Servicing Agreement.

 

(f)          The Servicing Administrator may, with the consent of the Master
Servicer, exercise the rights of the Owner set forth in Section 13.01 of the
Flow Servicing Agreement to terminate the Servicer following the occurrence of
an Event of Default with respect to the Servicer.

 

(g)          The Servicing Administrator may, with the consent of the Master
Servicer, exercise the rights of the Owner set forth in Section 14.03 of the
Flow Servicing Agreement to terminate the Servicer without cause and transfer
servicing.

 

(h)          If the Servicing Administrator exercises its right to terminate the
Servicer pursuant to the foregoing paragraphs (f) or (g), no termination of the
Servicer shall be effective unless the Servicing Administrator shall have
appointed a successor Servicer under the Flow Servicing Agreement approved by
the Master Servicer.

 

(i)          No later than March 1 of each year when any Certificates are
outstanding, commencing in March 2013, the Servicing Administrator shall provide
to the Master Servicer its report on assessment of compliance with applicable
servicing criteria specified under Item 1122(d)((2)(iii) of Regulation AB and
its compliance statement required under Item 1123 of Regulation AB.

 

 

 

 

4.Amendment to the Flow Servicing Agreement.

 

The Flow Servicing Agreement is hereby amended as set forth in Appendix A hereto
with respect to the Specified Mortgage Loans. The rights and obligations under
the Flow Servicing Agreement assigned to the Depositor and the Assignee pursuant
to this Agreement shall be under the Flow Servicing Agreement as amended as set
forth in Appendix A.

 

5.Representations and Warranties.

 

(a)          Each of the parties hereto represents and warrants that it is duly
and legally authorized to enter into this Assignment.

 

(b)          Each of the parties hereto represents and warrants that this
Assignment has been duly authorized, executed and delivered by it and (assuming
due authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

 

6.Continuing Effect.

 

Except as contemplated hereby, the Flow Servicing Agreement shall remain in full
force and effect in accordance with their terms. This Assignment constitutes a
Reconstitution Agreement as contemplated in Section 32 of the Flow Servicing
Agreement and the Reconstitution Date shall be the date hereof with respect to
the Specified Mortgage Loans listed on Exhibit I on the date hereof.

 



7.Governing Law.

 

This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the internal laws of the State of New York,
except to the extent preempted by Federal law, and the obligations, rights and
remedies of the parties hereunder shall be determined in accordance with such
laws, without regard to the conflicts of laws provisions of the State of New
York or any other jurisdiction.

 

 

 

 

8.Notices.

 

Any notices or other communications permitted or required under the Flow
Servicing Agreement to be made to the Assignor and Assignee shall be made in
accordance with the terms of the Flow Servicing Agreement and shall be sent to
the Assignor and Assignee as follows:

 

Assignor:  Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, CA 94941

Attention: William Moliski

 

Assignee:  Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust – Sequoia Mortgage Trust 2012-5

 

or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the Flow
Servicing Agreement.

 



9.Counterparts.

 

This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.

 



10.Definitions.

 

Any capitalized term used but not defined in this Assignment has the same
meaning as in the Flow Servicing Agreement.

 

11.Trustee.

 

It is expressly understood and agreed by the parties hereto that insofar as this
Agreement is executed by the Trustee (i) this Agreement is executed and
delivered by Christiana Trust, a division of Wilmington Savings Fund Society,
FSB (“Christiana Trust”) not in its individual capacity but solely as Trustee on
behalf of the trust created by the Pooling and Servicing Agreement referred to
herein (the “Trust”) in the exercise of the powers and authority conferred upon
and vested in it, and as directed in the Pooling and Servicing Agreement, (ii)
each of the undertakings and agreements herein made on behalf of the Trust is
made and intended not as a personal undertaking or agreement of or by Christiana
Trust but is made and intended for purposes of binding only the Trust, (iii)
nothing herein contained shall be construed as creating any liability on the
part of Christiana Trust, individually or personally, to perform any covenant
either express or implied in this Agreement, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall Christiana Trust
in its individual capacity or in its capacity as Trustee be personally liable
for the payment of any indebtedness, amounts or expenses owed by the Purchaser
under the Flow Servicing Agreement (such indebtedness, expenses and other
amounts being payable solely from and to the extent of funds of the Trust) or be
personally liable for the breach or failure of any obligation, representation,
warranty or covenant made under this Agreement or any other related documents.

 

 

 

 

12.Master Servicer.

 

The Servicer hereby acknowledges that Wells Fargo Bank, N.A. (the “Master
Servicer”) will act as master servicer and securities administrator under the
Pooling and Servicing Agreement and hereby agrees to treat all inquiries,
instructions, authorizations and other communications from the Master Servicer
as if the same had been received from the Assignee. The Master Servicer, acting
on behalf of the Assignee, shall have the rights of the Assignee as the Owner
under the Flow Servicing Agreement, including, without limitation, the right to
enforce the obligations of the Servicer and the Servicing Administrator
thereunder. Any notices or other communications permitted or required under the
Flow Servicing Agreement to be made to the Assignee shall be made in accordance
with the terms of the Flow Servicing Agreement and shall be sent to the Master
Servicer at the following address:

 

Wells Fargo Bank, N. A.

P.O. Box 98

Columbia, Maryland 21046

(or, for overnight deliveries, 9062 Old Annapolis Road, Columbia, Maryland
21045)

Attention: Sequoia Mortgage Trust 2012-5

 

or to such other address as may hereafter be furnished by the Master Servicer to
Servicer. Any such notices or other communications permitted or required under
the Flow Servicing Agreement may be delivered in electronic format unless manual
signature is required in which case a hard copy of such report or communication
shall be required.

 

The Servicer shall make all distributions under the Flow Servicing Agreement, as
they relate to the Specified Mortgage Loans, to the Master Servicer by wire
transfer of immediately funds to:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #48235300, Sequoia Mortgage Trust 2012-5 Distribution Account

 

 

 

 

13.Rule 17g-5 Compliance.

 

The Servicer hereby agrees that it shall provide information with respect to the
servicing of the Mortgage Loans by the Servicer requested by any Rating Agency
or nationally recognized statistical rating organization (“NRSRO”) to the
Securities Administrator, as the initial Rule 17g-5 Information Provider (the
“Rule 17g-5 Information Provider”), via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2012-5” and an identification of the type of information being provided in the
body of such electronic mail. The Rule 17g-5 Information Provider shall notify
the Servicer in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. The Servicer shall have no liability for
(i) the Rule 17g-5 Information Provider’s failure to post information provided
by it in accordance with the terms of this Assignment or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 13 prohibit or restrict oral or
written communications, or providing information, between the Servicer, on the
one hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i)
such Rating Agency’s or NRSRO’s review of the ratings it assigns to the
Servicer, (ii) such Rating Agency’s or NRSRO’s approval of the Servicer as a
residential mortgage master, special or primary servicer, or (iii) such Rating
Agency’s or NRSRO’s evaluation of the Servicer’s servicing operations in
general; provided, however, that the Servicer shall not provide any information
relating to the Mortgage Loans to such Rating Agency or NRSRO in connection with
such review and evaluation by such Rating Agency or NRSRO unless: (x) borrower,
property or deal specific identifiers are redacted; or (y) such information has
already been provided to the Rule 17g-5 Information Provider.

 

14.Successors and Assigns.

 

Upon a transfer of the Specified Mortgage Loans by the Assignee (other than in
respect of repurchases by a seller pursuant to the related purchase agreement)
to a buyer (“buyer”), such transfer shall constitute a Reconstitution subject to
the terms of Section 32 of the Flow Servicing Agreement. Upon the closing of
such transfer, the rights and obligations of Owner held by the Assignor pursuant
to this Assignment shall automatically terminate and the buyer shall possess all
of the rights and obligations of Owner under the Flow Servicing Agreement,
provided, however, that the Assignor shall remain liable for any obligations
held by it as Owner arising from or attributable to the period from the date
hereof to the closing date of such transfer.

 

[remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.

 

  ASSIGNOR:       REDWOOD RESIDENTIAL ACQUISITION CORPORATION       By:    
Name:     Title:         DEPOSITOR:       SEQUOIA RESIDENTIAL FUNDING, INC.    
  By:     Name:     Title:         ASSIGNEE:       Christiana Trust, a division
of Wilmington Savings Fund Society, FSB, not in its individual capacity but
solely as Trustee       By:     Name:     Title:         SERVICER:       CENLAR
FSB       By:     Name:     Title:  

 

[Signatures continue on following page]

 

[SEMT 2012-5 Cenlar AAR Signature Page]

 

 

 

 

  SERVICING ADMINISTRATOR:       REDWOOD RESIDENTIAL ACQUISITION CORPORATION    
  By:     Name:     Title:  

 

Accepted and agreed to by:

 

MASTER SERVICER:

 

WELLS FARGO BANK, N.A.

 

By:           Name:           Title:    

 

[SEMT 2012-5 Cenlar AAR Signature Page]

 

 

 

 

EXHIBIT I

 



1 2 3 4 5 6 7 8 9 10 Primary Servicer Servicing Fee % Servicing Fee—Flatdollar
Servicing Advance Methodology Originator Loan Group Loan Number Amortization
Type Lien Position HELOC Indicator 1 1000383 0.002500 1003626 23272 1 1 0 2
1000383 0.002500 1002793 000041837 1 1 0 3 1000383 0.002500 1002793 000045779 1
1 0 4 1000383 0.002500 1002793 000046449 1 1 0 5 1000383 0.002500 1002793
000046704 1 1 0 6 1000383 0.002500 1002793 000047043 1 1 0 7 1000383 0.002500
1002793 000047172 1 1 0 8 1000383 0.002500 1002793 000049643 1 1 0 9 1000383
0.002500 1008118 103974 1 1 0 10 1000383 0.002500 1008118 107295 1 1 0 11
1000383 0.002500 1008118 107486 1 1 0 12 1000383 0.002500 1008118 108000 1 1 0
13 1000383 0.002500 1008118 108206 1 1 0 14 1000383 0.002500 1008118 108261 1 1
0 15 1000383 0.002500 1008118 110144 1 1 0 16 1000383 0.002500 1008118 110765 1
1 0 17 1000383 0.002500 1001863 249460 1 1 0 18 1000383 0.002500 1000290 547255
1 1 0 19 1000383 0.002500 1000290 551171 1 1 0 20 1000383 0.002500 1000290
554018 1 1 0 21 1000383 0.002500 1000290 554383 1 1 0 22 1000383 0.002500
1000312 001107632 1 1 0 23 1000383 0.002500 1000312 001107982 1 1 0 24 1000383
0.002500 1000312 001108914 1 1 0 25 1000383 0.002500 1000312 001110185 1 1 0 26
1000383 0.002500 1000312 001114681 1 1 0 27 1000383 0.002500 1000312 001114856 1
1 0 28 1000383 0.002500 1000312 001119102 1 1 0 29 1000383 0.002500 1008808
6024771 1 1 0 30 1000383 0.002500 1008808 8001255 1 1 0 31 1000383 0.002500
1005723 38340808 1 1 0 32 1000383 0.002500 1005723 38342275 1 1 0 33 1000383
0.002500 1006324 50120135 1 1 0 34 1000383 0.002500 1006324 60120304 1 1 0 35
1000383 0.002500 1011266 0062214184 1 1 0 36 1000383 0.002500 1006324 70120270 1
1 0 37 1000383 0.002500 1006324 70120308 1 1 0 38 1000383 0.002500 1006324
70120351 1 1 0 39 1000383 0.002500 1000342 81234980 1 1 0 40 1000383 0.002500
1000342 81236228 1 1 0 41 1000383 0.002500 1000457 89823645 1 1 0 42 1000383
0.002500 1003924 276091741 1 1 0 43 1000383 0.002500 1000953 330224008 1 1 0 44
1000383 0.002500 1000953 331812762 1 1 0 45 1000383 0.002500 1000953 338070742 1
1 0 46 1000383 0.002500 1000457 500008017 1 1 0 47 1000383 0.002500 1000457
500008090 1 1 0 48 1000383 0.002500 1008498 503380779 1 1 0 49 1000383 0.002500
1008498 503480056 1 1 0 50 1000383 0.002500 1008498 503520935 1 1 0 51 1000383
0.002500 1008498 503522482 1 1 0 52 1000383 0.002500 1008498 503523105 1 1 0 53
1000383 0.002500 1008498 503525891 1 1 0 54 1000383 0.002500 1008498 503536039 1
1 0 55 1000383 0.002500 1008498 503539693 1 1 0 56 1000383 0.002500 1008498
503540026 1 1 0 57 1000383 0.002500 1008498 503543820 1 1 0 58 1000383 0.002500
1008498 503548583 1 1 0 59 1000383 0.002500 1008498 503549033 1 1 0 60 1000383
0.002500 1008498 503549161 1 1 0 61 1000383 0.002500 1008498 503550300 1 1 0 62
1000383 0.002500 1008498 503550915 1 1 0 63 1000383 0.002500 1008498 503552748 1
1 0 64 1000383 0.002500 1008498 503553000 1 1 0 65 1000383 0.002500 1008498
503555115 1 1 0 66 1000383 0.002500 1008498 503555494 1 1 0 67 1000383 0.002500
1008498 503558858 1 1 0 68 1000383 0.002500 1008498 503567448 1 1 0 69 1000383
0.002500 1008498 503568692 1 1 0 70 1000383 0.002500 1008498 503568841 1 1 0 71
1000383 0.002500 1008498 503576976 1 1 0 72 1000383 0.002500 1008498 503579809 1
1 0 73 1000383 0.002500 1008498 503579873 1 1 0 74 1000383 0.002500 1008498
503582444 1 1 0 75 1000383 0.002500 1008498 503582919 1 1 0 76 1000383 0.002500
1008498 503582928 1 1 0 77 1000383 0.002500 1008498 503583607 1 1 0 78 1000383
0.002500 1008498 503583863 1 1 0 79 1000383 0.002500 1008498 503586311 1 1 0 80
1000383 0.002500 1008498 503586384 1 1 0 81 1000383 0.002500 1008498 503589583 1
1 0 82 1000383 0.002500 1008498 503595706 1 1 0 83 1000383 0.002500 1008498
503605942 1 1 0 84 1000383 0.002500 1008498 503606804 1 1 0 85 1000383 0.002500
1008498 503614100 1 1 0 86 1000383 0.002500 1008498 503629020 1 1 0 87 1000383
0.002500 1008498 503631440 1 1 0 88 1000383 0.002500 1003924 510005729 1 1 0 89
1000383 0.002500 1001770 552000292 1 1 0 90 1000383 0.002500 1003924 915073847 1
1 0 91 1000383 0.002500 1000302 962901273 1 1 0 92 1000383 0.002500 1006318
1000040896 1 1 0 93 1000383 0.002500 1006318 1000040962 1 1 0 94 1000383
0.002500 1000522 1001512885 1 1 0 95 1000383 0.002500 1004333 1002120960 1 1 0
96 1000383 0.002500 1006318 1010040260 1 1 0 97 1000383 0.002500 1006318
1010041079 1 1 0 98 1000383 0.002500 1006318 1010041566 1 1 0 99 1000383
0.002500 1006318 1010041691 1 1 0 100 1000383 0.002500 1006318 1030040632 1 1 0
101 1000383 0.002500 1004333 1031114039 1 1 0 102 1000383 0.002500 1000953
1103610078 1 1 0 103 1000383 0.002500 1000953 1103610079 1 1 0 104 1000383
0.002500 1001770 1140000423 1 1 0 105 1000383 0.002500 1006318 1240041270 1 1 0
106 1000383 0.002500 1000522 1301521588 1 1 0 107 1000383 0.002500 1000522
1301522906 1 1 0 108 1000383 0.002500 1000522 1301527040 1 1 0 109 1000383
0.002500 1000324 1312121348 1 1 0 110 1000383 0.002500 1000324 1312122367 1 1 0
111 1000383 0.002500 1000953 1338170277 1 1 0 112 1000383 0.002500 1000324
1351209246 1 1 0 113 1000383 0.002500 1000324 1351214088 1 1 0 114 1000383
0.002500 1000324 1351216670 1 1 0 115 1000383 0.002500 1000324 1351222414 1 1 0
116 1000383 0.002500 1000324 1351222488 1 1 0 117 1000383 0.002500 1000324
1351223456 1 1 0 118 1000383 0.002500 1000324 1351223624 1 1 0 119 1000383
0.002500 1000324 1351225668 1 1 0 120 1000383 0.002500 1000324 1351225826 1 1 0
121 1000383 0.002500 1000324 1351226783 1 1 0 122 1000383 0.002500 1000324
1351226806 1 1 0 123 1000383 0.002500 1000324 1351227249 1 1 0 124 1000383
0.002500 1000324 1351228751 1 1 0 125 1000383 0.002500 1000324 1351229468 1 1 0
126 1000383 0.002500 1000324 1351230830 1 1 0 127 1000383 0.002500 1000324
1351232663 1 1 0 128 1000383 0.002500 1000324 1351233171 1 1 0 129 1000383
0.002500 1006318 1380041175 1 1 0 130 1000383 0.002500 1001770 1400007817 1 1 0
131 1000383 0.002500 1001770 1400007822 1 1 0 132 1000383 0.002500 1001770
1400008024 1 1 0 133 1000383 0.002500 1001770 1400008062 1 1 0 134 1000383
0.002500 1001770 1400008108 1 1 0 135 1000383 0.002500 1001770 1400008137 1 1 0
136 1000383 0.002500 1001770 1400008144 1 1 0 137 1000383 0.002500 1001770
1400008164 1 1 0 138 1000383 0.002500 1001770 1400008196 1 1 0 139 1000383
0.002500 1000522 1401520860 1 1 0 140 1000383 0.002500 1001770 1420000255 1 1 0
141 1000383 0.002500 1001770 1420000287 1 1 0 142 1000383 0.002500 1001770
1500014606 1 1 0 143 1000383 0.002500 1001770 1500015066 1 1 0 144 1000383
0.002500 1000522 1501518797 1 1 0 145 1000383 0.002500 1000522 1501541331 1 1 0
146 1000383 0.002500 1000199 1572000185 1 1 0 147 1000383 0.002500 1000522
1701508715 1 1 0 148 1000383 0.002500 1002956 1800062845 1 1 0 149 1000383
0.002500 1002956 2000057561 1 1 0 150 1000383 0.002500 1000536 2001709489 1 1 0
151 1000383 0.002500 1003970 2012000547 1 1 0 152 1000383 0.002500 1003970
2012000798 1 1 0 153 1000383 0.002500 1003970 2012000897 1 1 0 154 1000383
0.002500 1003970 2012000923 1 1 0 155 1000383 0.002500 1003970 2012001028 1 1 0
156 1000383 0.002500 1003970 2012001060 1 1 0 157 1000383 0.002500 1003970
2012001207 1 1 0 158 1000383 0.002500 1003970 2012001223 1 1 0 159 1000383
0.002500 1003970 2012001233 1 1 0 160 1000383 0.002500 1003970 2012001316 1 1 0
161 1000383 0.002500 1003970 2012600066 1 1 0 162 1000383 0.002500 1003970
2012600084 1 1 0 163 1000383 0.002500 1000536 2027602294 1 1 0 164 1000383
0.002500 1000536 2036607224 1 1 0 165 1000383 0.002500 1000536 2036608279 1 1 0
166 1000383 0.002500 1000536 2044602679 1 1 0 167 1000383 0.002500 1000536
2047601670 1 1 0 168 1000383 0.002500 1000536 2073604580 1 1 0 169 1000383
0.002500 1000536 2076600957 1 1 0 170 1000383 0.002500 1001770 2080000362 1 1 0
171 1000383 0.002500 1000536 2108600803 1 1 0 172 1000383 0.002500 1000536
2117602557 1 1 0 173 1000383 0.002500 1000536 2117602725 1 1 0 174 1000383
0.002500 1000536 2133601491 1 1 0 175 1000383 0.002500 1000536 2136601595 1 1 0
176 1000383 0.002500 1000536 2153601840 1 1 0 177 1000383 0.002500 1000536
2156601329 1 1 0 178 1000383 0.002500 1000536 2204600527 1 1 0 179 1000383
0.002500 1000536 2244701865 1 1 0 180 1000383 0.002500 1000536 2251600072 1 1 0
181 1000383 0.002500 1000536 2278600285 1 1 0 182 1000383 0.002500 1000536
2333600186 1 1 0 183 1000383 0.002500 1000536 2333600195 1 1 0 184 1000383
0.002500 1000536 2333600201 1 1 0 185 1000383 0.002500 1000536 2333600242 1 1 0
186 1000383 0.002500 1000199 2362000514 1 1 0 187 1000383 0.002500 1000199
2492000649 1 1 0 188 1000383 0.002500 1001770 3060001052 1 1 0 189 1000383
0.002500 1000536 3092606400 1 1 0 190 1000383 0.002500 1001770 3170000732 1 1 0
191 1000383 0.002500 1000536 3726601091 1 1 0 192 1000383 0.002500 1001098
3812040016 1 1 0 193 1000383 0.002500 1001098 3812060271 1 1 0 194 1000383
0.002500 1001770 3900000652 1 1 0 195 1000383 0.002500 1001098 4212050042 1 1 0
196 1000383 0.002500 1001098 4212060070 1 1 0 197 1000383 0.002500 1001098
4212060085 1 1 0 198 1000383 0.002500 1002956 4400056581 1 1 0 199 1000383
0.002500 1001105 5000027390 1 1 0 200 1000383 0.002500 1001770 5510004044 1 1 0
201 1000383 0.002500 1001770 5510004140 1 1 0 202 1000383 0.002500 1001770
5520000353 1 1 0 203 1000383 0.002500 1001770 5950001544 1 1 0 204 1000383
0.002500 1001770 5950001587 1 1 0 205 1000383 0.002500 1001770 5950001695 1 1 0
206 1000383 0.002500 1001105 6000106028 1 1 0 207 1000383 0.002500 1001105
6000113263 1 1 0 208 1000383 0.002500 1001105 6000116944 1 1 0 209 1000383
0.002500 1001105 6000118577 1 1 0 210 1000383 0.002500 1001105 6000119351 1 1 0
211 1000383 0.002500 1001105 6000123908 1 1 0 212 1000383 0.002500 1001105
6000124906 1 1 0 213 1000383 0.002500 1001105 6000127297 1 1 0 214 1000383
0.002500 1001105 6000132487 1 1 0 215 1000383 0.002500 1001105 6000134160 1 1 0
216 1000383 0.002500 1001105 6000134905 1 1 0 217 1000383 0.002500 1001105
6000136736 1 1 0 218 1000383 0.002500 1000536 6007600139 1 1 0 219 1000383
0.002500 1000536 6026600079 1 1 0 220 1000383 0.002500 1000536 6027600040 1 1 0
221 1000383 0.002500 1000199 6221008151 1 1 0 222 1000383 0.002500 1000536
7102600184 1 1 0 223 1000383 0.002500 1001105 8001090235 1 1 0 224 1000383
0.002500 1001105 8001090631 1 1 0 225 1000383 0.002500 1001105 8001119844 1 1 0
226 1000383 0.002500 1000199 8391002061 1 1 0 227 1000383 0.002500 1000458
8501153391 1 1 0 228 1000383 0.002500 1000458 8501157122 1 1 0 229 1000383
0.002500 1000199 8601005903 1 1 0 230 1000383 0.002500 1000536 10831100009 1 1 0
231 1000383 0.002500 1000536 20011100639 1 1 0 232 1000383 0.002500 1000536
20011101013 1 1 0 233 1000383 0.002500 1000536 20011101134 1 1 0 234 1000383
0.002500 1000536 20031100120 1 1 0 235 1000383 0.002500 1000536 20171100725 1 1
0 236 1000383 0.002500 1000536 20271100008 1 1 0 237 1000383 0.002500 1000536
20361100034 1 1 0 238 1000383 0.002500 1000536 20391100134 1 1 0 239 1000383
0.002500 1000536 20631101987 1 1 0 240 1000383 0.002500 1000536 20631102057 1 1
0 241 1000383 0.002500 1000536 20631102242 1 1 0 242 1000383 0.002500 1000536
20631102391 1 1 0 243 1000383 0.002500 1000536 20731100233 1 1 0 244 1000383
0.002500 1000536 20731100288 1 1 0 245 1000383 0.002500 1000536 20881100256 1 1
0 246 1000383 0.002500 1000536 20981100041 1 1 0 247 1000383 0.002500 1000536
21051100385 1 1 0 248 1000383 0.002500 1000536 21211100006 1 1 0 249 1000383
0.002500 1000536 21351100456 1 1 0 250 1000383 0.002500 1000536 21351100595 1 1
0 251 1000383 0.002500 1000536 21391100375 1 1 0 252 1000383 0.002500 1000536
21411100303 1 1 0 253 1000383 0.002500 1000536 21501100093 1 1 0 254 1000383
0.002500 1000536 21551100035 1 1 0 255 1000383 0.002500 1000536 21931100027 1 1
0 256 1000383 0.002500 1000536 22751100005 1 1 0 257 1000383 0.002500 1000536
22831100243 1 1 0 258 1000383 0.002500 1000536 22841100395 1 1 0 259 1000383
0.002500 1000536 22901100323 1 1 0 260 1000383 0.002500 1000536 23181100035 1 1
0 261 1000383 0.002500 1000536 30521100646 1 1 0 262 1000383 0.002500 1000536
30521100653 1 1 0 263 1000383 0.002500 1000536 30521100654 1 1 0 264 1000383
0.002500 1000536 36791100059 1 1 0 265 1000383 0.002500 1000536 37221100445 1 1
0 266 1000383 0.002500 1000536 37221100538 1 1 0 267 1000383 0.002500 1000536
37261100195 1 1 0 268 1000383 0.002500 1004639 104-12070621 1 1 0 269 1000383
0.002500 1004639 105-12040329 1 1 0 270 1000383 0.002500 1000235 1203196SWV 1 1
0 271 1000383 0.002500 1000235 1206083SWV 1 1 0 272 1000383 0.002500 1000235
1206600YUB 1 1 0 273 1000383 0.002500 1000235 1207879BEL 1 1 0 274 1000383
0.002500 1000235 1208941BEL 1 1 0 275 1000383 0.002500 1000235 1209959SWV 1 1 0
276 1000383 0.002500 1000235 1210311SEA 1 1 0 277 1000383 0.002500 1000235
1210572SWV 1 1 0 278 1000383 0.002500 1000235 1211123BEL 1 1 0 279 1000383
0.002500 1004639 123-1204004 1 1 0 280 1000383 0.002500 1000497 2012-2039137 1 1
0 281 1000383 0.002500 1000497 2012-2098557 1 1 0 282 1000383 0.002500 1000199
800-1001466 1 1 0 283 1000383 0.002500 1003626 23610 1 1 0 284 1000383 0.002500
1002793 000049640 1 1 0 285 1000383 0.002500 1008808 6026946 1 1 0 286 1000383
0.002500 1005723 38348553 1 1 0 287 1000383 0.002500 1006324 70120404 1 1 0 288
1000383 0.002500 1003924 121098015 1 1 0 289 1000383 0.002500 1003924 940085780
1 1 0 290 1000383 0.002500 1000324 1351220801 1 1 0 291 1000383 0.002500 1000324
1351231109 1 1 0 292 1000383 0.002500 1003970 2012000830 1 1 0 293 1000383
0.002500 1003970 2012000894 1 1 0 294 1000383 0.002500 1000536 2117602442 1 1 0
295 1000383 0.002500 1000536 2117602852 1 1 0 296 1000383 0.002500 1001770
3900000647 1 1 0 297 1000383 0.002500 1001105 6000114808 1 1 0 298 1000383
0.002500 1001105 6000125390 1 1 0 299 1000383 0.002500 1000536 22701100164 1 1 0
300 1000383 0.002500 1000536 21771100291 1 1 0 301 1000383 0.002500 1000457
89829717 1 1 0 302 1000383 0.002500 1001105 8001042764 1 1 0



 

11 12 13 14 15 16 17 18 19 20 Loan Purpose Cash Out Amount Total Origination and
Discount Points Covered/High Cost Loan Indicator Relocation Loan Indicator
Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien 1 6 1 0 0 2 9 1 0 0 3 3 1 4 0 4 3 1 0 0 5 9 1 4 0 6 9 1 0 0 7 9 1 0
0 8 7 1 0 0 9 9 1 4 0 10 7 1 4 0 11 7 1 4 0 12 9 1 4 0 13 9 1 4 0 14 7 1 0 0 15
9 1 4 0 16 7 1 4 0 17 9 1 0 0 18 7 1 0 0 19 9 1 4 0 20 9 1 4 0 21 9 1 0 0 22 9 1
4 0 23 3 1 0 0 24 7 1 4 0 25 7 1 4 0 26 9 1 0 0 27 7 1 0 0 28 7 1 4 0 29 9 2 0 0
30 9 5 4 0 31 9 1 4 0 32 9 1 4 0 33 9 1 0 0 34 7 1 0 0 35 7 1 4 0 36 9 1 0 0 37
9 1 0 0 38 9 1 0 0 39 7 1 0 0 40 7 1 0 0 41 7 1 4 0 42 7 1 4 0 43 7 1 4 0 44 7 1
4 0 45 7 1 4 0 46 7 2 0 0 47 9 5 0 0 48 7 1 4 0 49 9 2 4 0 50 9 5 0 0 51 3 5 4 0
52 9 2 4 0 53 3 1 4 0 54 9 2 4 0 55 7 2 0 0 56 7 5 4 0 57 9 2 4 0 58 3 5 0 0 59
7 1 0 0 60 9 5 0 0 61 7 2 4 0 62 7 5 0 0 63 7 5 4 0 64 7 1 0 0 65 7 2 4 0 66 9 1
4 0 67 9 5 0 0 68 6 2 4 0 69 9 1 4 0 70 9 5 4 0 71 9 1 0 0 72 7 5 4 0 73 9 5 4 0
74 3 2 4 0 75 9 2 0 0 76 3 2 0 0 77 9 2 4 0 78 7 5 4 0 79 3 5 0 0 80 9 1 0 0 81
7 5 4 0 82 7 5 0 0 83 9 5 0 0 84 7 5 4 0 85 9 5 0 0 86 7 5 4 0 87 7 2 4 0 88 7 1
4 0 89 7 1 4 0 90 9 1 0 0 91 7 1 4 0 92 9 1 0 0 93 9 1 0 0 94 6 2 4 0 95 7 1 4 0
96 7 1 4 0 97 7 1 4 0 98 9 1 4 0 99 9 1 0 0 100 9 1 4 0 101 7 1 0 0 102 9 1 4 0
103 7 1 4 0 104 9 1 0 0 105 7 1 0 0 106 9 1 4 0 107 9 1 4 0 108 9 1 4 0 109 9 1
4 0 110 3 1 4 0 111 9 1 0 0 112 9 2 4 0 113 9 2 4 0 114 9 2 0 0 115 7 2 4 0 116
9 2 0 0 117 9 2 0 0 118 9 2 0 0 119 7 2 0 0 120 9 2 0 0 121 9 2 4 0 122 9 2 4 0
123 9 2 4 0 124 9 2 4 0 125 7 2 4 0 126 7 2 4 0 127 7 2 4 0 128 7 2 4 0 129 9 1
0 0 130 9 1 0 0 131 7 1 0 0 132 9 1 0 0 133 7 1 0 0 134 9 1 0 0 135 7 1 4 0 136
9 1 0 0 137 9 1 0 0 138 7 1 0 0 139 9 2 0 0 140 7 1 4 0 141 7 1 0 0 142 9 1 0 0
143 9 1 0 0 144 7 2 4 0 145 7 2 4 0 146 7 1 0 0 147 9 5 4 0 148 7 1 4 0 149 3 1
4 0 150 9 1 0 0 151 3 1 4 0 152 7 1 4 0 153 9 1 0 0 154 9 1 4 0 155 9 1 4 0 156
9 1 0 0 157 9 1 4 0 158 9 1 0 0 159 9 1 1 0 160 9 1 0 0 161 9 1 4 0 162 9 1 4 0
163 7 1 0 0 164 9 1 4 0 165 9 1 4 0 166 7 1 4 0 167 7 1 4 0 168 7 1 4 0 169 9 1
4 0 170 7 1 4 0 171 7 1 4 0 172 3 1 4 0 173 3 1 4 0 174 9 1 4 0 175 9 1 4 0 176
9 1 0 0 177 9 1 4 0 178 7 1 4 0 179 9 1 0 0 180 9 1 0 0 181 9 1 0 0 182 7 1 0 0
183 7 1 0 0 184 7 1 0 0 185 7 1 4 0 186 3 1 4 0 187 9 1 4 0 188 9 1 4 0 189 7 1
0 0 190 7 1 0 0 191 9 1 0 0 192 7 2 0 0 193 7 2 0 0 194 7 1 0 0 195 9 2 0 0 196
6 2 0 0 197 7 2 4 0 198 3 1 4 0 199 9 1 0 0 200 7 1 4 0 201 9 1 4 0 202 7 1 4 0
203 7 1 4 0 204 9 1 4 0 205 9 1 4 0 206 9 2 0 0 207 9 2 0 0 208 9 2 0 0 209 9 2
0 0 210 9 2 0 0 211 9 2 4 0 212 7 2 4 0 213 9 2 0 0 214 7 2 4 0 215 7 2 4 0 216
7 2 4 0 217 7 2 0 0 218 7 1 4 0 219 9 1 0 0 220 9 1 0 0 221 9 1 4 0 222 7 1 4 0
223 9 1 0 0 224 9 1 0 0 225 7 1 0 0 226 7 1 0 0 227 9 1 4 0 228 9 1 4 0 229 9 1
0 0 230 3 1 0 0 231 7 1 0 0 232 9 1 0 0 233 9 1 0 0 234 7 1 0 0 235 9 1 0 0 236
9 1 0 0 237 7 1 4 0 238 9 1 4 0 239 9 1 4 0 240 7 1 0 0 241 7 1 4 0 242 7 1 4 0
243 9 1 4 0 244 9 1 4 0 245 7 1 0 0 246 9 1 4 0 247 3 1 4 0 248 9 1 4 0 249 9 1
0 0 250 9 1 0 0 251 9 1 4 0 252 3 1 0 0 253 7 1 4 0 254 7 1 0 0 255 9 1 4 0 256
7 1 0 0 257 7 1 0 0 258 7 1 4 0 259 7 1 4 0 260 7 1 0 0 261 7 1 4 0 262 7 1 0 0
263 7 1 0 0 264 9 1 0 0 265 7 1 0 0 266 9 1 0 0 267 9 1 0 0 268 7 1 0 0 269 9 1
0 0 270 7 1 4 0 271 3 1 4 0 272 9 1 4 0 273 7 1 4 0 274 7 1 4 0 275 7 1 4 0 276
7 1 4 0 277 9 1 0 0 278 7 1 4 0 279 7 1 4 0 280 9 1 4 0 281 7 1 4 0 282 7 1 4 0
283 7 1 0 0 284 7 1 4 0 285 7 1 0 0 286 9 1 4 0 287 9 1 4 0 288 7 1 0 0 289 7 1
4 0 290 9 2 4 0 291 9 2 4 0 292 9 1 1 0 293 9 1 1 0 294 9 1 4 0 295 9 1 4 0 296
7 1 0 0 297 9 2 0 0 298 9 2 0 0 299 9 1 4 0 300 3 1 0 0 301 9 5 0 0 302 9 1 0 0



 

21 22 23 24 25 26 27 28 29 30 Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan 1 0.00 20120913 860000.00 0.041250 360 360 20121101 2 0.00 20120709
560000.00 0.047500 360 360 20120901 3 0.00 20120703 470000.00 0.047500 360 360
20120901 4 0.00 20120814 1350000.00 0.041250 360 360 20121001 5 0.00 20120726
960000.00 0.043750 360 360 20120901 6 0.00 20120830 520000.00 0.043750 360 360
20121001 7 0.00 20120725 817000.00 0.042500 360 360 20120901 8 0.00 20120810
588750.00 0.042500 360 360 20121001 9 0.00 20120709 756500.00 0.041250 360 360
20120901 10 0.00 20120622 600000.00 0.043750 360 360 20120801 11 0.00 20120726
512000.00 0.042500 360 360 20120901 12 0.00 20120830 634800.00 0.041250 360 360
20121001 13 0.00 20120815 906000.00 0.041250 360 360 20121001 14 0.00 20120710
527920.00 0.041250 360 360 20120901 15 0.00 20120831 656500.00 0.041250 360 360
20121001 16 0.00 20120828 681040.00 0.038750 360 360 20121001 17 0.00 20120723
456000.00 0.042500 360 360 20120901 18 0.00 20120723 680000.00 0.041250 360 360
20120901 19 0.00 20120719 775500.00 0.045000 360 360 20120901 20 0.00 20120821
800000.00 0.042500 360 360 20121001 21 0.00 20120808 507300.00 0.043750 360 360
20121001 22 0.00 20120719 720000.00 0.043750 360 360 20120901 23 0.00 20120723
975000.00 0.041250 360 360 20120901 24 0.00 20120607 550500.00 0.042500 360 360
20120801 25 0.00 20120514 2190000.00 0.041250 360 360 20120701 26 0.00 20120725
790000.00 0.045000 360 360 20120901 27 0.00 20120803 653200.00 0.045000 360 360
20121001 28 0.00 20120726 588000.00 0.040000 360 360 20120901 29 0.00 20120723
978000.00 0.042500 360 360 20120901 30 0.00 20120509 1242500.00 0.047500 360 360
20120701 31 0.00 20120802 812000.00 0.042500 360 360 20120901 32 0.00 20120809
784000.00 0.045000 360 360 20121001 33 0.00 20120723 595000.00 0.043750 360 360
20120901 34 0.00 20120822 511200.00 0.038750 360 360 20121001 35 0.00 20120831
512000.00 0.043750 360 360 20121001 36 0.00 20120727 750000.00 0.042500 360 360
20120901 37 0.00 20120829 930000.00 0.041250 360 360 20121001 38 0.00 20120806
570000.00 0.041250 360 360 20121001 39 0.00 20120702 700000.00 0.042500 360 360
20120901 40 0.00 20120724 820000.00 0.043750 360 360 20120901 41 0.00 20120710
800000.00 0.040000 360 360 20120901 42 0.00 20120802 840000.00 0.041250 360 360
20121001 43 0.00 20120824 760800.00 0.041250 360 360 20121001 44 0.00 20120906
1000000.00 0.038750 360 360 20121101 45 0.00 20120829 668000.00 0.042500 360 360
20121001 46 0.00 20120727 742000.00 0.042500 360 360 20120901 47 0.00 20120803
529500.00 0.043750 360 360 20121001 48 0.00 20120706 444000.00 0.043750 360 360
20120801 49 45100.00 20120724 474900.00 0.043750 360 360 20120901 50 0.00
20120523 635000.00 0.045000 360 360 20120701 51 0.00 20120705 471250.00 0.042500
360 360 20120901 52 0.00 20120810 930000.00 0.042500 360 360 20121001 53 0.00
20120711 900000.00 0.042500 360 360 20120901 54 0.00 20120716 962000.00 0.043750
360 360 20120901 55 0.00 20120613 705000.00 0.045000 360 360 20120801 56 0.00
20120627 573750.00 0.046250 360 360 20120801 57 0.00 20120619 898000.00 0.043750
360 360 20120801 58 0.00 20120720 570700.00 0.041250 360 360 20120901 59 0.00
20120710 1293750.00 0.045000 360 360 20120901 60 0.00 20120718 991000.00
0.040000 360 360 20120901 61 0.00 20120702 875000.00 0.042500 360 360 20120801
62 0.00 20120711 850000.00 0.041250 360 360 20120901 63 0.00 20120626 552000.00
0.046250 360 360 20120801 64 0.00 20120705 512000.00 0.041250 360 360 20120901
65 0.00 20120622 940000.00 0.041250 360 360 20120801 66 0.00 20120718 725000.00
0.046250 360 360 20120901 67 0.00 20120716 756000.00 0.042500 360 360 20120901
68 0.00 20120706 600000.00 0.038750 360 360 20120901 69 0.00 20120720 469000.00
0.045000 360 360 20120901 70 0.00 20120717 760000.00 0.046250 360 360 20120901
71 0.00 20120712 990000.00 0.040000 360 360 20120901 72 0.00 20120720 735000.00
0.042500 360 360 20120901 73 0.00 20120809 985000.00 0.046250 360 360 20121001
74 0.00 20120802 503750.00 0.042500 360 360 20120901 75 0.00 20120824 883000.00
0.040000 360 360 20121001 76 500000.00 20120718 1000000.00 0.038750 360 360
20120901 77 0.00 20120802 728000.00 0.042500 360 360 20121001 78 0.00 20120712
693750.00 0.045000 360 360 20120901 79 250000.00 20120822 1000000.00 0.042500
360 360 20121001 80 46500.00 20120717 710000.00 0.042500 360 360 20120901 81
0.00 20120816 675000.00 0.040000 360 360 20121001 82 0.00 20120802 997500.00
0.045000 360 360 20121001 83 0.00 20120821 615000.00 0.041250 360 360 20121001
84 0.00 20120815 630000.00 0.045000 360 360 20121001 85 0.00 20120824 750000.00
0.042500 360 360 20121001 86 0.00 20120830 556000.00 0.045000 360 360 20121001
87 0.00 20120821 632000.00 0.043750 360 360 20121001 88 0.00 20120824 604000.00
0.045000 360 360 20121001 89 0.00 20120726 880000.00 0.042500 360 360 20120901
90 0.00 20120822 867159.00 0.041250 360 360 20121001 91 0.00 20120727 1015000.00
0.037500 360 360 20120901 92 0.00 20120803 558000.00 0.043750 360 360 20121001
93 82400.00 20120725 722000.00 0.040000 360 360 20120901 94 0.00 20120716
792000.00 0.040000 360 360 20120901 95 0.00 20120731 999990.00 0.043750 360 360
20120901 96 0.00 20120710 857500.00 0.042500 360 360 20120901 97 0.00 20120813
1000000.00 0.043750 360 360 20121001 98 0.00 20120907 710000.00 0.045000 360 360
20121101 99 0.00 20120821 905000.00 0.042500 360 360 20121001 100 0.00 20120713
685000.00 0.042500 360 360 20120901 101 0.00 20120731 900000.00 0.041250 360 360
20120901 102 0.00 20120904 418000.00 0.040000 360 360 20121101 103 0.00 20120703
666250.00 0.042500 360 360 20120901 104 0.00 20120824 488500.00 0.041250 360 360
20121001 105 0.00 20120806 750000.00 0.042500 360 360 20121001 106 0.00 20120829
905000.00 0.042500 360 360 20121001 107 0.00 20120817 450000.00 0.042500 360 360
20121001 108 0.00 20120810 590000.00 0.041250 360 360 20121001 109 0.00 20120615
637500.00 0.042500 360 360 20120801 110 0.00 20120717 1234200.00 0.042500 360
360 20120901 111 0.00 20120827 892000.00 0.043750 360 360 20121001 112 0.00
20120724 803000.00 0.036250 360 360 20120901 113 0.00 20120720 518000.00
0.045000 360 360 20120901 114 0.00 20120710 510000.00 0.042500 360 360 20120901
115 0.00 20120720 867750.00 0.043750 360 360 20120901 116 0.00 20120803
736000.00 0.043750 360 360 20121001 117 0.00 20120716 817000.00 0.041250 360 360
20120901 118 0.00 20120730 677950.00 0.040000 360 360 20120901 119 0.00 20120801
804000.00 0.041250 360 360 20121001 120 0.00 20120820 1220000.00 0.041250 360
360 20121001 121 0.00 20120803 570000.00 0.043750 360 360 20121001 122 0.00
20120829 668000.00 0.042500 360 360 20121001 123 0.00 20120822 675000.00
0.038750 360 360 20121001 124 0.00 20120814 678000.00 0.041250 360 360 20121001
125 0.00 20120814 656000.00 0.042500 360 360 20121001 126 0.00 20120831
772000.00 0.042500 360 360 20121101 127 0.00 20120816 780000.00 0.043750 360 360
20121001 128 0.00 20120830 793000.00 0.040000 360 360 20121001 129 0.00 20120808
1092000.00 0.043750 360 360 20121001 130 0.00 20120824 761000.00 0.045000 360
360 20121001 131 0.00 20120731 595000.00 0.041250 360 360 20120901 132 0.00
20120726 807500.00 0.043750 360 360 20120901 133 0.00 20120731 561000.00
0.040000 360 360 20120901 134 0.00 20120718 578250.00 0.041250 360 360 20120901
135 0.00 20120830 564000.00 0.042500 360 360 20121001 136 0.00 20120823
703400.00 0.042500 360 360 20121001 137 0.00 20120830 988000.00 0.040000 360 360
20121001 138 0.00 20120820 1099000.00 0.040000 360 360 20121001 139 0.00
20120821 774000.00 0.042500 360 360 20121001 140 0.00 20120801 580000.00
0.043750 360 360 20121001 141 0.00 20120731 650000.00 0.040000 360 360 20120901
142 0.00 20120817 899200.00 0.042500 360 360 20121001 143 0.00 20120823
747500.00 0.040000 360 360 20121001 144 0.00 20120810 700000.00 0.041250 360 360
20121001 145 0.00 20120830 590800.00 0.038750 360 360 20121001 146 0.00 20120620
695000.00 0.042500 360 360 20120801 147 0.00 20120701 780000.00 0.042500 360 360
20120901 148 0.00 20120830 510000.00 0.042500 360 360 20121001 149 0.00 20120614
999000.00 0.042500 360 360 20120801 150 0.00 20120817 544400.00 0.042500 360 360
20121001 151 500000.00 20120821 810000.00 0.042500 360 360 20121001 152 0.00
20120712 1000000.00 0.038750 360 360 20120901 153 0.00 20120720 640760.00
0.043750 360 360 20120801 154 0.00 20120720 845000.00 0.042500 360 360 20120901
155 0.00 20120709 1000000.00 0.040000 360 360 20120901 156 0.00 20120810
980000.00 0.038750 360 360 20121001 157 200000.00 20120817 918000.00 0.042500
360 360 20121001 158 0.00 20120823 691000.00 0.038750 360 360 20121001 159 0.00
20120828 712000.00 0.040000 360 360 20121101 160 0.00 20120816 940000.00
0.040000 360 360 20121001 161 0.00 20120717 720000.00 0.040000 360 360 20120901
162 0.00 20120716 1000000.00 0.042500 360 360 20120901 163 0.00 20120710
617000.00 0.043750 360 360 20120901 164 0.00 20120710 1550000.00 0.040000 360
360 20120901 165 0.00 20120810 1063450.00 0.043750 360 360 20121001 166 0.00
20120821 564000.00 0.045000 360 360 20121001 167 0.00 20120801 549000.00
0.043750 360 360 20121001 168 0.00 20120827 799950.00 0.045000 360 360 20121001
169 0.00 20120718 775400.00 0.043750 360 360 20120901 170 0.00 20120817
650000.00 0.040000 360 360 20121001 171 0.00 20120731 990000.00 0.042500 360 360
20120901 172 0.00 20120822 625000.00 0.041250 360 360 20121001 173 0.00 20120810
1065000.00 0.040000 360 360 20121001 174 0.00 20120814 607500.00 0.042500 360
360 20121001 175 0.00 20120824 961200.00 0.041250 360 360 20121001 176 0.00
20120709 649150.00 0.042500 360 360 20120901 177 0.00 20120806 857000.00
0.043750 360 360 20121001 178 0.00 20120912 1500000.00 0.038750 360 360 20121101
179 99000.00 20120824 791000.00 0.040000 360 360 20121001 180 0.00 20120807
592000.00 0.045000 360 360 20121001 181 0.00 20120329 1406400.00 0.045000 360
360 20120501 182 0.00 20120801 756000.00 0.041250 360 360 20121001 183 0.00
20120731 485000.00 0.038750 360 360 20120901 184 0.00 20120730 920000.00
0.040000 360 360 20120901 185 0.00 20120831 560000.00 0.036250 360 360 20121001
186 0.00 20120709 1260000.00 0.043750 360 360 20120901 187 0.00 20120723
574000.00 0.041250 360 360 20120901 188 0.00 20120810 958100.00 0.043750 360 360
20121001 189 0.00 20120930 700000.00 0.042500 360 360 20121001 190 0.00 20120727
820000.00 0.040000 360 360 20120901 191 100000.00 20120730 782000.00 0.041250
360 360 20120901 192 0.00 20120820 950000.00 0.042500 360 360 20121001 193 0.00
20120724 805000.00 0.042500 360 360 20120901 194 0.00 20120706 750000.00
0.042500 360 360 20120901 195 0.00 20120820 1070000.00 0.041250 360 360 20121001
196 0.00 20120813 900250.00 0.042500 360 360 20121001 197 0.00 20120713
766000.00 0.043750 360 360 20120901 198 0.00 20120611 973000.00 0.045000 360 360
20120801 199 0.00 20120724 700000.00 0.043750 360 360 20120901 200 0.00 20120731
722550.00 0.037500 360 360 20120901 201 250000.00 20120719 605500.00 0.043750
240 240 20120901 202 0.00 20120820 570500.00 0.042500 360 360 20121001 203 0.00
20120808 608000.00 0.042500 360 360 20121001 204 84500.00 20120726 761000.00
0.041250 360 360 20120901 205 0.00 20120816 942893.00 0.043750 360 360 20121001
206 0.00 20120806 880000.00 0.042500 360 360 20121001 207 0.00 20120716
840000.00 0.042500 360 360 20120901 208 350000.00 20120716 698000.00 0.042500
360 360 20120901 209 0.00 20120831 920000.00 0.037500 360 360 20121101 210 0.00
20120814 1295000.00 0.042500 360 360 20121001 211 0.00 20120816 800000.00
0.043750 360 360 20121001 212 0.00 20120725 844000.00 0.043750 360 360 20120901
213 0.00 20120810 1000000.00 0.042500 360 360 20121001 214 0.00 20120822
490000.00 0.042500 360 360 20121001 215 0.00 20120831 776000.00 0.042500 360 360
20121001 216 0.00 20120905 759200.00 0.041250 360 360 20121101 217 0.00 20120907
1125750.00 0.041250 360 360 20121101 218 0.00 20120713 510000.00 0.042500 360
360 20120901 219 0.00 20120720 929000.00 0.043750 360 360 20120901 220 0.00
20120710 619000.00 0.042500 360 360 20120901 221 0.00 20120730 603600.00
0.042500 360 360 20120901 222 0.00 20120801 1095250.00 0.043750 360 360 20121001
223 0.00 20120817 656789.00 0.037500 360 360 20121001 224 0.00 20120817
655200.00 0.041250 360 360 20121001 225 0.00 20120828 922400.00 0.041250 360 360
20121101 226 0.00 20120709 712500.00 0.042500 360 360 20120901 227 0.00 20120712
639000.00 0.043750 360 360 20120901 228 0.00 20120816 1981700.00 0.038750 360
360 20121001 229 0.00 20120817 620000.00 0.042500 360 360 20121001 230 0.00
20120709 593000.00 0.041250 360 360 20120901 231 0.00 20120706 600000.00
0.041250 360 360 20120901 232 0.00 20120808 1138000.00 0.043750 360 360 20121001
233 0.00 20120824 523000.00 0.041250 360 360 20121001 234 0.00 20120822
614000.00 0.042500 360 360 20121001 235 0.00 20120719 702000.00 0.043750 360 360
20120901 236 0.00 20120702 646650.00 0.041250 360 360 20120801 237 0.00 20120705
810000.00 0.042500 360 360 20120901 238 0.00 20120720 944300.00 0.038750 360 360
20120901 239 0.00 20120810 543000.00 0.042500 360 360 20121001 240 0.00 20120720
611200.00 0.040000 360 360 20120901 241 0.00 20120814 532000.00 0.041250 360 360
20121001 242 0.00 20120827 656250.00 0.041250 360 360 20121001 243 0.00 20120822
600000.00 0.042500 360 360 20121001 244 0.00 20120723 1541250.00 0.043750 360
360 20120901 245 0.00 20120810 640000.00 0.042500 360 360 20121001 246 0.00
20120730 536000.00 0.043750 360 360 20120901 247 0.00 20120807 489000.00
0.040000 360 360 20121001 248 0.00 20120815 710000.00 0.041250 360 360 20121001
249 0.00 20120823 937500.00 0.043750 360 360 20121001 250 0.00 20120813
915000.00 0.040000 360 360 20121001 251 0.00 20120726 975000.00 0.040000 360 360
20120901 252 0.00 20120718 495300.00 0.040000 360 360 20120901 253 0.00 20120828
885000.00 0.038750 360 360 20121001 254 0.00 20120719 760000.00 0.042500 360 360
20120901 255 0.00 20120829 719000.00 0.043750 360 360 20121001 256 0.00 20120809
850000.00 0.043750 360 360 20121001 257 0.00 20120717 800000.00 0.042500 360 360
20120901 258 0.00 20120723 700000.00 0.045000 360 360 20120901 259 0.00 20120816
600000.00 0.040000 360 360 20121001 260 0.00 20120703 675000.00 0.038750 360 360
20120901 261 0.00 20120807 828000.00 0.040000 360 360 20121001 262 0.00 20120813
872000.00 0.040000 360 360 20121001 263 0.00 20120815 999000.00 0.040000 360 360
20121001 264 0.00 20120814 459400.00 0.042500 360 360 20121001 265 0.00 20120806
1000000.00 0.042500 360 360 20121001 266 0.00 20120827 565850.00 0.042500 360
360 20121001 267 0.00 20120816 598750.00 0.040000 360 360 20121001 268 0.00
20120824 556000.00 0.040000 360 360 20121001 269 150000.00 20120818 480959.00
0.040000 360 360 20121001 270 0.00 20120709 650000.00 0.041250 360 360 20120901
271 0.00 20120718 900000.00 0.042500 360 360 20120901 272 0.00 20120724
500000.00 0.041250 360 360 20120901 273 0.00 20120709 648800.00 0.043750 360 360
20120901 274 0.00 20120823 860000.00 0.040000 360 360 20121001 275 0.00 20120823
543750.00 0.042500 360 360 20121001 276 0.00 20120726 900000.00 0.040000 360 360
20120901 277 0.00 20120801 750000.00 0.041250 360 360 20121001 278 0.00 20120828
652000.00 0.040000 360 360 20121001 279 0.00 20120724 1076250.00 0.043750 360
360 20120901 280 0.00 20120831 559020.00 0.042500 360 360 20121001 281 0.00
20120724 680000.00 0.043750 360 360 20120901 282 0.00 20120720 692000.00
0.043750 360 360 20120901 283 0.00 20120904 2275000.00 0.038750 360 360 20121101
284 0.00 20120828 968000.00 0.042500 360 360 20121001 285 0.00 20120801
816600.00 0.041250 360 360 20121001 286 0.00 20120907 527000.00 0.040000 360 360
20121101 287 0.00 20120827 640800.00 0.041250 360 360 20121001 288 0.00 20120828
557250.00 0.041250 360 360 20121001 289 0.00 20120810 1500000.00 0.038750 360
360 20121001 290 0.00 20120830 576000.00 0.041250 360 360 20121101 291 0.00
20120906 573500.00 0.041250 360 360 20121101 292 0.00 20120906 1755000.00
0.041250 360 360 20121101 293 0.00 20120911 1000000.00 0.042500 360 360 20121101
294 0.00 20120810 656250.00 0.045000 360 360 20121001 295 0.00 20120829
990000.00 0.038750 360 360 20121001 296 0.00 20120824 1160000.00 0.042500 360
360 20121001 297 0.00 20120911 840000.00 0.042500 360 360 20121101 298 100000.00
20120830 707650.00 0.040000 360 360 20121101 299 0.00 20120823 688000.00
0.041250 360 360 20121001 300 0.00 20120711 984000.00 0.042500 360 360 20120901
301 0.00 20120802 738000.00 0.043750 360 360 20121001 302 0.00 20120828
950000.00 0.037500 360 360 20121101



 

31 32 33 34 35 36 37 38 39 40 Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type 1 1 0 0 860000.00 0.041250 4167.99 20120901 0 0 2 1 0 0
560000.00 0.047500 2921.23 20120901 0 0 3 1 0 0 469408.68 0.047500 2451.74
20120901 0 0 4 1 0 0 1348097.86 0.041250 6542.77 20120901 0 0 5 1 0 0 958706.86
0.043750 4793.14 20120901 0 0 6 1 0 0 519299.55 0.043750 2596.28 20120901 0 0 7
1 0 0 815874.39 0.042500 4019.15 20120901 0 0 8 1 0 0 588750.00 0.042500 2896.30
20120901 0 0 9 1 0 0 756500.00 0.041250 3666.38 20120901 0 0 10 1 0 0 599191.79
0.043750 2995.71 20120901 0 0 11 1 0 0 511294.60 0.042500 2518.73 20120901 0 0
12 1 0 0 633905.57 0.041250 3076.56 20120901 0 0 13 1 0 0 904723.45 0.041250
4390.93 20120901 0 0 14 1 0 0 527920.00 0.041250 2558.56 20120901 0 0 15 1 0 0
655594.99 0.041250 3181.73 20120901 0 0 16 1 0 0 680036.69 0.038750 3202.50
20120901 0 0 17 1 0 0 455371.75 0.042500 2243.25 20120901 0 0 18 1 0 0 679041.88
0.041250 3295.62 20120901 0 0 19 1 0 0 774478.78 0.045000 3929.34 20120901 0 0
20 1 0 0 798897.81 0.042500 3935.52 20120901 0 0 21 1 0 0 507300.00 0.043750
2532.87 20120901 0 0 22 1 0 0 719030.15 0.043750 3594.85 20120901 0 0 23 1 0 0
972247.74 0.041250 4725.33 20120901 0 0 24 1 0 0 548980.43 0.042500 2708.13
20120901 0 0 25 1 0 0 2177593.39 0.041250 10613.83 20120901 0 0 26 1 0 0
788959.69 0.045000 4002.81 20120901 0 0 27 1 0 0 653200.00 0.045000 3309.67
20120901 0 0 28 1 0 0 587152.80 0.040000 2807.20 20120901 0 0 29 1 0 0 975300.38
0.042500 4811.17 20120901 0 0 30 1 0 0 1237791.69 0.047500 6481.47 20120901 0 0
31 1 0 0 809758.60 0.042500 3994.55 20120901 0 0 32 1 0 0 784000.00 0.045000
3972.41 20120901 0 0 33 1 0 0 594198.52 0.043750 2970.75 20120901 0 0 34 1 0 0
510446.90 0.038750 2403.85 20120901 0 0 35 1 0 0 511310.33 0.043750 2556.34
20120901 0 0 36 1 0 0 747929.74 0.042500 3689.55 20120901 0 0 37 1 0 0 928689.63
0.041250 4507.24 20120901 0 0 38 1 0 0 570000.00 0.041250 2762.50 20120901 0 0
39 1 0 0 699035.59 0.042500 3443.58 20120901 0 0 40 1 0 0 818895.44 0.043750
4094.14 20120901 0 0 41 1 0 0 800000.00 0.040000 3819.32 20120901 0 0 42 1 0 0
840000.00 0.041250 4071.06 20120901 0 0 43 1 0 0 759728.04 0.041250 3687.22
20120901 0 0 44 1 0 0 1000000.00 0.038750 4702.37 20120901 0 0 45 1 0 0
667079.67 0.042500 3286.16 20120901 0 0 46 1 0 0 740977.72 0.042500 3650.19
20120901 0 0 47 1 0 0 529500.00 0.043750 2643.72 20120901 0 0 48 1 0 0 443401.92
0.043750 2216.83 20120901 0 0 49 1 0 0 474260.30 0.043750 2371.11 20120901 0 0
50 1 0 0 633324.46 0.045000 3217.45 20120901 0 0 51 1 0 0 470400.74 0.042500
2318.27 20120901 0 0 52 1 0 0 930000.00 0.042500 4575.04 20120901 0 0 53 1 0 0
898760.04 0.042500 4427.46 20120901 0 0 54 1 0 0 960704.17 0.043750 4803.12
20120901 0 0 55 1 0 0 704071.62 0.045000 3572.13 20120901 0 0 56 1 0 0 572270.05
0.046250 2949.88 20120901 0 0 57 1 0 0 895555.31 0.043750 4483.58 20120901 0 0
58 1 0 0 569895.88 0.041250 2765.90 20120901 0 0 59 1 0 0 1292046.32 0.045000
6555.24 20120901 0 0 60 1 0 0 989572.14 0.040000 4731.19 20120901 0 0 61 1 0 0
873794.49 0.042500 4304.47 20120901 0 0 62 1 0 0 848802.36 0.041250 4119.52
20120901 0 0 63 1 0 0 551289.45 0.046250 2838.05 20120901 0 0 64 1 0 0 511278.59
0.041250 2481.41 20120901 0 0 65 1 0 0 938675.54 0.041250 4555.71 20120901 0 0
66 1 0 0 725000.00 0.046250 3727.51 20120901 0 0 67 1 0 0 754958.43 0.042500
3719.07 20120901 0 0 68 1 0 0 600000.00 0.038750 2821.42 20120901 0 0 69 1 0 0
469000.00 0.045000 2376.35 20120901 0 0 70 1 0 0 759021.71 0.046250 3907.46
20120901 0 0 71 1 0 0 990000.00 0.040000 4726.41 20120901 0 0 72 1 0 0 733987.37
0.042500 3615.76 20120901 0 0 73 1 0 0 985000.00 0.046250 5064.27 20120901 0 0
74 1 0 0 503055.96 0.042500 2478.15 20120901 0 0 75 1 0 0 881727.75 0.040000
4215.58 20120901 0 0 76 1 0 0 998526.80 0.038750 4702.37 20120901 0 0 77 1 0 0
728000.00 0.042500 3581.32 20120901 0 0 78 1 0 0 693750.00 0.045000 3515.13
20120901 0 0 79 1 0 0 998622.27 0.042500 4919.40 20120901 0 0 80 1 0 0 710000.00
0.042500 3492.77 20120901 0 0 81 1 0 0 674027.45 0.040000 3222.55 20120901 0 0
82 1 0 0 997500.00 0.045000 5054.19 20120901 0 0 83 1 0 0 614133.46 0.041250
2980.60 20120901 0 0 84 1 0 0 629170.38 0.045000 3192.12 20120901 0 0 85 1 0 0
748966.70 0.042500 3689.55 20120901 0 0 86 1 0 0 555267.83 0.045000 2817.17
20120901 0 0 87 1 0 0 631148.89 0.043750 3155.48 20120901 0 0 88 1 0 0 604000.00
0.045000 3060.38 20120901 0 0 89 1 0 0 877570.90 0.042500 4329.07 20120901 0 0
90 1 0 0 867159.00 0.041250 4202.68 20120901 0 0 91 1 0 0 1013471.25 0.037500
4700.62 20120901 0 0 92 1 0 0 558000.00 0.043750 2786.01 20120901 0 0 93 1 0 0
720959.73 0.040000 3446.94 20120901 0 0 94 1 0 0 792000.00 0.040000 3781.13
20120901 0 0 95 1 0 0 804257.12 0.043750 4992.80 20120901 0 0 96 1 0 0 857500.00
0.042500 4218.38 20120901 0 0 97 1 0 0 1000000.00 0.043750 4992.85 20120901 0 0
98 1 0 0 710000.00 0.045000 3597.47 20120901 0 0 99 1 0 0 903753.15 0.042500
4452.06 20120901 0 0 100 1 0 0 683880.71 0.042500 3369.79 20120901 0 0 101 1 0 0
897459.44 0.041250 4361.85 20120901 0 0 102 1 0 0 418000.00 0.040000 1995.60
20120901 0 0 103 1 0 0 666250.00 0.042500 3277.55 20120901 0 0 104 1 0 0
487811.71 0.041250 2367.51 20120901 0 0 105 1 0 0 750000.00 0.042500 3689.55
20120901 0 0 106 1 0 0 903753.15 0.042500 4452.06 20120901 0 0 107 1 0 0
450000.00 0.042500 2213.73 20120901 0 0 108 1 0 0 590000.00 0.041250 2859.43
20120901 0 0 109 1 0 0 636621.69 0.042500 3136.12 20120901 0 0 110 1 0 0
1232499.60 0.042500 6071.52 20120901 0 0 111 1 0 0 890798.16 0.043750 4453.62
20120901 0 0 112 1 0 0 801763.63 0.036250 3662.09 20120901 0 0 113 1 0 0
518000.00 0.045000 2624.63 20120901 0 0 114 1 0 0 509297.35 0.042500 2508.89
20120901 0 0 115 1 0 0 866680.53 0.043750 4332.55 20120901 0 0 116 1 0 0
736000.00 0.043750 3674.74 20120901 0 0 117 1 0 0 815848.85 0.041250 3959.59
20120901 0 0 118 1 0 0 676973.20 0.040000 3236.64 20120901 0 0 119 1 0 0
804000.00 0.041250 3896.58 20120901 0 0 120 1 0 0 1218281.02 0.041250 5912.73
20120901 0 0 121 1 0 0 570000.00 0.043750 2845.93 20120901 0 0 122 1 0 0
667079.67 0.042500 3286.16 20120901 0 0 123 1 0 0 674005.58 0.038750 3174.10
20120901 0 0 124 1 0 0 677044.70 0.041250 3285.93 20120901 0 0 125 1 0 0
656000.00 0.042500 3227.13 20120901 0 0 126 1 0 0 772000.00 0.042500 3797.78
20120901 0 0 127 1 0 0 780000.00 0.043750 3894.43 20120901 0 0 128 1 0 0
791857.42 0.040000 3785.90 20120901 0 0 129 1 0 0 1092000.00 0.043750 5452.20
20120901 0 0 130 1 0 0 759997.87 0.045000 3855.88 20120901 0 0 131 1 0 0
594161.64 0.041250 2883.67 20120901 0 0 132 1 0 0 806412.28 0.043750 4031.73
20120901 0 0 133 1 0 0 560191.70 0.040000 2678.30 20120901 0 0 134 1 0 0
577435.24 0.041250 2802.49 20120901 0 0 135 1 0 0 563222.96 0.042500 2774.54
20120901 0 0 136 1 0 0 702430.90 0.042500 3460.31 20120901 0 0 137 1 0 0
986576.47 0.040000 4716.86 20120901 0 0 138 1 0 0 1097416.54 0.040000 5246.79
20120901 0 0 139 1 0 0 772933.64 0.042500 3807.61 20120901 0 0 140 1 0 0
580000.00 0.043750 2895.85 20120901 0 0 141 1 0 0 649063.47 0.040000 3103.20
20120901 0 0 142 1 0 0 897961.15 0.042500 4423.52 20120901 0 0 143 1 0 0
746422.99 0.040000 3568.68 20120901 0 0 144 1 0 0 700000.00 0.041250 3392.55
20120901 0 0 145 1 0 0 589929.63 0.038750 2778.16 20120901 0 0 146 1 0 0
693081.56 0.042500 3418.98 20120901 0 0 147 1 0 0 778925.37 0.042500 3837.13
20120901 0 0 148 1 0 0 509297.36 0.042500 2508.89 20120901 0 0 149 1 0 0
996242.42 0.042500 4914.48 20120901 0 0 150 1 0 0 543649.96 0.042500 2678.12
20120901 0 0 151 1 0 0 810000.00 0.042500 3984.71 20120901 0 0 152 1 0 0
998526.80 0.038750 4702.37 20120901 0 0 153 1 0 0 640760.00 0.043750 3199.22
20120901 0 0 154 1 0 0 843735.82 0.042500 4156.89 20120901 0 0 155 1 0 0
1000000.00 0.040000 4774.15 20120901 0 0 156 1 0 0 980000.00 0.038750 4608.32
20120901 0 0 157 1 0 0 918000.00 0.042500 4516.01 20120901 0 0 158 1 0 0
691000.00 0.038750 3249.34 20120901 0 0 159 1 0 0 712000.00 0.040000 3399.20
20120901 0 0 160 1 0 0 940000.00 0.040000 4487.70 20120901 0 0 161 1 0 0
720000.00 0.040000 3437.39 20120901 0 0 162 1 0 0 1000000.00 0.042500 4919.40
20120901 0 0 163 1 0 0 617000.00 0.043750 3080.59 20120901 0 0 164 1 0 0
1547766.73 0.040000 7399.94 20120901 0 0 165 1 0 0 1063450.00 0.043750 5309.65
20120901 0 0 166 1 0 0 564000.00 0.045000 2857.71 20120901 0 0 167 1 0 0
549000.00 0.043750 2741.08 20120901 0 0 168 1 0 0 798896.58 0.045000 4053.23
20120901 0 0 169 1 0 0 774355.52 0.043750 3871.46 20120901 0 0 170 1 0 0
649063.47 0.040000 3103.20 20120901 0 0 171 1 0 0 988636.05 0.042500 4870.20
20120901 0 0 172 1 0 0 625000.00 0.041250 3029.06 20120901 0 0 173 1 0 0
1065000.00 0.040000 5084.47 20120901 0 0 174 1 0 0 607500.00 0.042500 2988.53
20120901 0 0 175 1 0 0 959845.68 0.041250 4658.45 20120901 0 0 176 1 0 0
648255.64 0.042500 3193.43 20120901 0 0 177 1 0 0 857000.00 0.043750 4278.87
20120901 0 0 178 1 0 0 1500000.00 0.038750 7053.56 20120901 0 0 179 1 0 0
789860.32 0.040000 3776.35 20120901 0 0 180 1 0 0 592000.00 0.045000 2999.58
20120901 0 0 181 1 0 0 1398950.14 0.045000 7126.02 20120901 0 0 182 1 0 0
756000.00 0.041250 3663.95 20120901 0 0 183 1 0 0 484285.50 0.038750 2280.65
20120901 0 0 184 1 0 0 918674.45 0.040000 4392.22 20120901 0 0 185 1 0 0
559137.78 0.036250 2553.89 20120901 0 0 186 1 0 0 1260000.00 0.043750 6290.99
20120901 0 0 187 1 0 0 573191.24 0.041250 2781.89 20120901 0 0 188 1 0 0
956809.42 0.043750 4783.65 20120901 0 0 189 1 0 0 699035.59 0.042500 3443.58
20120901 0 0 190 1 0 0 818818.52 0.040000 3914.81 20120901 0 0 191 1 0 0
779792.54 0.041250 3789.96 20120901 0 0 192 1 0 0 948691.15 0.042500 4673.43
20120901 0 0 193 1 0 0 803890.93 0.042500 3960.12 20120901 0 0 194 1 0 0
748966.70 0.042500 3689.55 20120901 0 0 195 1 0 0 1068492.38 0.041250 5185.75
20120901 0 0 196 1 0 0 900250.00 0.042500 4428.69 20120901 0 0 197 1 0 0
766000.00 0.043750 3824.53 20120901 0 0 198 1 0 0 971718.70 0.045000 4930.05
20120901 0 0 199 1 0 0 698110.73 0.043750 3495.00 20120901 0 0 200 1 0 0
721461.73 0.037500 3346.24 20120901 0 0 201 1 0 0 605500.00 0.043750 3789.96
20120901 0 0 202 1 0 0 569714.00 0.042500 2806.52 20120901 0 0 203 1 0 0
608000.00 0.042500 2990.99 20120901 0 0 204 1 0 0 759927.76 0.041250 3688.18
20120901 0 0 205 1 0 0 941622.90 0.043750 4707.73 20120901 0 0 206 1 0 0
880000.00 0.042500 4329.07 20120901 0 0 207 1 0 0 840000.00 0.042500 4132.30
20120901 0 0 208 1 0 0 698000.00 0.042500 3433.74 20120901 0 0 209 1 0 0
920000.00 0.037500 4260.66 20120901 0 0 210 1 0 0 1295000.00 0.042500 6370.62
20120901 0 0 211 1 0 0 798922.38 0.043750 3994.28 20120901 0 0 212 1 0 0
842863.11 0.043750 4213.97 20120901 0 0 213 1 0 0 1000000.00 0.042500 4919.40
20120901 0 0 214 1 0 0 489324.91 0.042500 2410.51 20120901 0 0 215 1 0 0
774930.87 0.042500 3817.45 20120901 0 0 216 1 0 0 759200.00 0.041250 3679.46
20120901 0 0 217 1 0 0 1125750.00 0.041250 5455.94 20120901 0 0 218 1 0 0
509297.36 0.042500 2508.89 20120901 0 0 219 1 0 0 927748.62 0.043750 4638.36
20120901 0 0 220 1 0 0 618147.18 0.042500 3045.11 20120901 0 0 221 1 0 0
602768.40 0.042500 2969.35 20120901 0 0 222 1 0 0 1093774.68 0.043750 5468.42
20120901 0 0 223 1 0 0 655799.77 0.037500 3041.69 20120901 0 0 224 1 0 0
654276.82 0.041250 3175.43 20120901 0 0 225 1 0 0 922400.00 0.041250 4470.41
20120901 0 0 226 1 0 0 712500.00 0.042500 3505.07 20120901 0 0 227 1 0 0
638139.26 0.043750 3190.43 20120901 0 0 228 1 0 0 1977983.57 0.038750 9318.69
20120901 0 0 229 1 0 0 619145.80 0.042500 3050.03 20120901 0 0 230 1 0 0
593000.00 0.041250 2873.97 20120901 0 0 231 1 0 0 599154.60 0.041250 2907.90
20120901 0 0 232 1 0 0 1138000.00 0.043750 5681.87 20120901 0 0 233 1 0 0
522263.09 0.041250 2534.72 20120901 0 0 234 1 0 0 614000.00 0.042500 3020.51
20120901 0 0 235 1 0 0 702000.00 0.043750 3504.98 20120901 0 0 236 1 0 0
644082.51 0.041250 3133.99 20120901 0 0 237 1 0 0 808884.04 0.042500 3984.71
20120901 0 0 238 1 0 0 942908.85 0.038750 4440.45 20120901 0 0 239 1 0 0
542251.90 0.042500 2671.23 20120901 0 0 240 1 0 0 610319.37 0.040000 2917.96
20120901 0 0 241 1 0 0 532000.00 0.041250 2578.34 20120901 0 0 242 1 0 0
655325.35 0.041250 3180.51 20120901 0 0 243 1 0 0 599173.36 0.042500 2951.64
20120901 0 0 244 1 0 0 1539173.91 0.043750 7695.23 20120901 0 0 245 1 0 0
640000.00 0.042500 3148.42 20120901 0 0 246 1 0 0 535278.00 0.043750 2676.17
20120901 0 0 247 1 0 0 489000.00 0.040000 2334.56 20120901 0 0 248 1 0 0
710000.00 0.041250 3441.01 20120901 0 0 249 1 0 0 936237.17 0.043750 4680.80
20120901 0 0 250 1 0 0 915000.00 0.040000 4368.35 20120901 0 0 251 1 0 0
973595.20 0.040000 4654.80 20120901 0 0 252 1 0 0 493870.34 0.040000 2364.64
20120901 0 0 253 1 0 0 883696.21 0.038750 4161.60 20120901 0 0 254 1 0 0
758952.93 0.042500 3738.74 20120901 0 0 255 1 0 0 718031.49 0.043750 3589.86
20120901 0 0 256 1 0 0 850000.00 0.043750 4243.92 20120901 0 0 257 1 0 0
798833.33 0.042500 3935.52 20120901 0 0 258 1 0 0 699078.20 0.045000 3546.80
20120901 0 0 259 1 0 0 599135.51 0.040000 2864.49 20120901 0 0 260 1 0 0
674005.59 0.038750 3174.10 20120901 0 0 261 1 0 0 828000.00 0.040000 3953.00
20120901 0 0 262 1 0 0 872000.00 0.040000 4163.06 20120901 0 0 263 1 0 0
999000.00 0.040000 4769.38 20120901 0 0 264 1 0 0 459400.00 0.042500 2259.97
20120901 0 0 265 1 0 0 1000000.00 0.042500 4919.40 20120901 0 0 266 1 0 0
565070.41 0.042500 2783.64 20120901 0 0 267 1 0 0 598750.00 0.040000 2858.52
20120901 0 0 268 1 0 0 555198.90 0.040000 2654.43 20120901 0 0 269 1 0 0
480266.03 0.040000 2296.17 20120901 0 0 270 1 0 0 649084.16 0.041250 3150.22
20120901 0 0 271 1 0 0 893406.17 0.042500 4427.46 20120901 0 0 272 1 0 0
499295.50 0.041250 2423.25 20120901 0 0 273 1 0 0 648800.00 0.043750 3239.36
20120901 0 0 274 1 0 0 860000.00 0.040000 4105.77 20120901 0 0 275 1 0 0
543000.86 0.042500 2674.92 20120901 0 0 276 1 0 0 897402.20 0.040000 4296.74
20120901 0 0 277 1 0 0 750000.00 0.041250 3634.87 20120901 0 0 278 1 0 0
651060.58 0.040000 3112.75 20120901 0 0 279 1 0 0 1074800.27 0.043750 5373.56
20120901 0 0 280 1 0 0 558249.81 0.042500 2750.04 20120901 0 0 281 1 0 0
679084.03 0.043750 3395.14 20120901 0 0 282 1 0 0 691067.87 0.043750 3455.05
20120901 0 0 283 1 0 0 2275000.00 0.038750 10697.89 20120901 0 0 284 1 0 0
966666.35 0.042500 4761.98 20120901 0 0 285 1 0 0 815449.41 0.041250 3957.65
20120901 0 0 286 1 0 0 527000.00 0.040000 2515.98 20120901 0 0 287 1 0 0
639897.11 0.041250 3105.64 20120901 0 0 288 1 0 0 557250.00 0.041250 2700.71
20120901 0 0 289 1 0 0 1500000.00 0.038750 7053.56 20120901 0 0 290 1 0 0
576000.00 0.041250 2791.58 20120901 0 0 291 1 0 0 573500.00 0.041250 2779.47
20120901 0 0 292 1 0 0 1755000.00 0.041250 8505.60 20120901 0 0 293 1 0 0
1000000.00 0.042500 4919.40 20120901 0 0 294 1 0 0 656250.00 0.045000 3325.12
20120901 0 0 295 1 0 0 990000.00 0.038750 4655.35 20120901 0 0 296 1 0 0
1158401.83 0.042500 5706.50 20120901 0 0 297 1 0 0 840000.00 0.042500 4132.30
20120901 0 0 298 1 0 0 707650.00 0.040000 3378.43 20120901 0 0 299 1 0 0
687030.61 0.041250 3334.39 20120901 0 0 300 1 0 0 984000.00 0.042500 4840.69
20120901 0 0 301 1 0 0 738000.00 0.043750 3684.73 20120901 0 0 302 1 0 0
950000.00 0.037500 4399.60 20120901 0 0



 

41 42 43 44 45 46 47 48 49 50

ARM Look-back

Days

Gross Margin ARM Round Flag ARM Round Factor

Initial Fixed Rate

Period

Initial Interest Rate

Cap (Change Up)

Initial Interest Rate

Cap (Change Down)

Subsequent Interest

Rate Reset Period

Subsequent Interest

Rate Cap (Change Down)

Subsequent Interest

Rate Cap (Change

Up)

1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30
31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 54 55 56 57
58 59 60 61 62 63 64 65 66 67 68 69 70 71 72 73 74 75 76 77 78 79 80 81 82 83 84
85 86 87 88 89 90 91 92 93 94 95 96 97 98 99 100 101 102 103 104 105 106 107 108
109 110 111 112 113 114 115 116 117 118 119 120 121 122 123 124 125 126 127 128
129 130 131 132 133 134 135 136 137 138 139 140 141 142 143 144 145 146 147 148
149 150 151 152 153 154 155 156 157 158 159 160 161 162 163 164 165 166 167 168
169 170 171 172 173 174 175 176 177 178 179 180 181 182 183 184 185 186 187 188
189 190 191 192 193 194 195 196 197 198 199 200 201 202 203 204 205 206 207 208
209 210 211 212 213 214 215 216 217 218 219 220 221 222 223 224 225 226 227 228
229 230 231 232 233 234 235 236 237 238 239 240 241 242 243 244 245 246 247 248
249 250 251 252 253 254 255 256 257 258 259 260 261 262 263 264 265 266 267 268
269 270 271 272 273 274 275 276 277 278 279 280 281 282 283 284 285 286 287 288
289 290 291 292 293 294 295 296 297 298 299 300 301 302



 

51 52 53 54 55 56 57 58 59 60 Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27
28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 54
55 56 57 58 59 60 61 62 63 64 65 66 67 68 69 70 71 72 73 74 75 76 77 78 79 80 81
82 83 84 85 86 87 88 89 90 91 92 93 94 95 96 97 98 99 100 101 102 103 104 105
106 107 108 109 110 111 112 113 114 115 116 117 118 119 120 121 122 123 124 125
126 127 128 129 130 131 132 133 134 135 136 137 138 139 140 141 142 143 144 145
146 147 148 149 150 151 152 153 154 155 156 157 158 159 160 161 162 163 164 165
166 167 168 169 170 171 172 173 174 175 176 177 178 179 180 181 182 183 184 185
186 187 188 189 190 191 192 193 194 195 196 197 198 199 200 201 202 203 204 205
206 207 208 209 210 211 212 213 214 215 216 217 218 219 220 221 222 223 224 225
226 227 228 229 230 231 232 233 234 235 236 237 238 239 240 241 242 243 244 245
246 247 248 249 250 251 252 253 254 255 256 257 258 259 260 261 262 263 264 265
266 267 268 269 270 271 272 273 274 275 276 277 278 279 280 281 282 283 284 285
286 287 288 289 290 291 292 293 294 295 296 297 298 299 300 301 302



 

61 62 63 64 65 66 67 68 69 70 Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID 1 0 2 0 3 0 4 0 5 0 6 0 7 0 8 0 9 0 10 0 11 0 12 0
13 0 14 0 15 0 16 0 17 0 18 0 19 0 20 0 21 0 22 0 23 0 24 0 25 0 26 0 27 0 28 0
29 0 30 0 31 0 32 0 33 0 34 0 35 0 36 0 37 0 38 0 39 0 40 0 41 0 42 0 43 0 44 0
45 0 46 0 47 0 48 0 49 0 50 0 51 0 52 0 53 0 54 0 55 0 56 0 57 0 58 0 59 0 60 0
61 0 62 0 63 0 64 0 65 0 66 0 67 0 68 0 69 0 70 0 71 0 72 0 73 0 74 0 75 0 76 0
77 0 78 0 79 0 80 0 81 0 82 0 83 0 84 0 85 0 86 0 87 0 88 0 89 0 90 0 91 0 92 0
93 0 94 0 95 0 96 0 97 0 98 0 99 0 100 0 101 0 102 0 103 0 104 0 105 0 106 0 107
0 108 0 109 0 152 110 0 111 0 112 0 113 0 114 0 115 0 116 0 117 0 118 0 119 0
120 0 121 0 122 0 123 0 124 0 125 0 126 0 127 0 128 0 129 0 130 0 131 0 132 0
133 0 134 0 135 0 136 0 137 0 138 0 139 0 140 0 141 0 142 0 143 0 144 0 145 0
146 0 147 0 148 0 149 0 150 0 151 0 152 0 153 0 154 0 155 0 156 0 157 0 158 0
159 0 160 0 161 0 162 0 163 0 164 0 165 0 166 0 167 0 168 0 169 0 170 0 171 0
172 0 173 0 174 0 175 0 176 0 177 0 178 0 179 0 180 0 181 0 182 0 183 0 184 0
185 0 186 0 187 0 188 0 189 0 190 0 191 0 192 0 193 0 318 194 0 195 0 196 0 197
0 198 0 199 0 200 0 201 0 202 0 203 0 204 0 205 0 206 0 207 0 208 0 209 0 210 0
211 0 212 0 213 0 214 0 215 0 216 0 217 0 218 0 219 0 220 0 221 0 222 0 223 0
224 0 225 0 226 0 227 0 228 0 229 0 230 0 231 0 232 0 233 0 234 0 235 0 236 0
237 0 238 0 239 0 240 0 241 0 242 0 243 0 244 0 245 0 246 0 247 0 248 0 249 0
250 0 251 0 252 0 253 0 254 0 255 0 256 0 257 0 258 0 259 0 260 0 261 0 262 0
263 0 264 0 265 0 266 0 267 0 268 0 269 0 270 0 271 0 272 0 273 0 274 0 275 0
276 0 277 0 278 0 279 0 280 0 281 0 282 0 283 0 284 0 285 0 286 0 287 0 288 0
289 0 290 0 291 0 292 0 293 0 294 0 295 0 296 0 297 0 298 0 299 0 300 0 301 0
302 0



 

71 72 73 74 75 76 77 78 79 80

Number of

Mortgaged

Properties

Total Number of

Borrowers

Self-employment

Flag

Current ‘Other’

Monthly Payment

Length of

Employment:

Borrower

Length of

Employment: Co-

Borrower

Years in Home FICO Model Used

Most Recent FICO

Date

Primary Wage

Earner Original

FICO: Equifax

1 1 0 2 1.5 0 1 2 2 1 19 19 0 1 3 1 0 4 2 17 1 4 1 0 21 0 1 5 1 1 35 0 1 6 1 0
17 8 1 7 1 0 9 6 1 8 3 1 4.5 0 1 9 2 1 28 2 1 10 2 0 1.5 0 1 11 3 0 4 12 0 1 12
1 0 10 4 1 1 13 1 1 20.25 27.25 7 1 14 1 1 4 10 0 1 15 2 0 5 1 1 16 2 1 3 0 1 17
1 0 11.5 13 7.7 1 18 1 0 5.25 12 0 1 19 1 1 2 28 12 1 20 1 1 8 6.5 1 21 1 0 14 9
1 22 1 0 3.5 0 3 1 23 2 0 17.2 0 6 1 24 3 0 6 7 0 1 25 2 0 11.6 0 0 1 26 2 0 4.3
0 1 1 27 1 0 1.7 0 0 1 28 2 0 1 0 0 1 29 1 0 25 0 14 1 30 1 0 11.6 0 2.1 1 31 1
0 16 6 1 32 2 1 6 4.75 1 33 1 0 6.75 7 1 34 1 0 6.5 5.5 0 1 35 1 0 12 0.25 0 1
36 1 0 21 5.5 3 1 37 1 0 7 1 1 38 2 1 13 10 2 1 39 1 0 10.5 2.25 0 1 40 2 0 4.25
3.5 0 1 41 2 0 7 6 0 1 42 1 1 5 2.25 0 1 43 2 0 10 0 1 44 1 0 1 0 1 45 1 0 5.5 0
1 46 2 1 10 10 0 1 47 1 0 3 16 1 48 1 0 8.25 0 1 49 1 0 4.25 5.25 6 1 50 1 1 2
15 1 51 1 0 19.25 10 1 52 2 0 0.25 3 1 53 1 0 2 0.5 7 1 54 1 1 14 0 1 55 2 1 18
0 1 56 2 1 4 0 0 1 57 1 0 22 0 7 1 58 1 1 14.25 5 1 59 3 0 5 5 0 1 60 1 1 9 9 1
61 1 0 2.5 0 1 62 1 0 3 3 0 1 63 3 0 24 0 0 1 64 2 0 20 10 0 1 65 1 0 15 15 0 1
66 2 1 25 1 1 67 1 0 5 11 7 1 68 2 0 5.75 4.75 0 1 69 1 1 18 16 1 70 2 1 8 8 16
1 71 1 0 28.5 4 1 72 1 1 29 2 0 1 73 2 1 6 2 1 74 1 0 3.25 2 1 75 2 0 17 5.5 1
76 1 0 6 12 1 77 3 0 0.25 15 2 1 78 1 0 6 0 0 1 79 1 1 19 11 1 80 1 0 6 4 1 81 3
0 12 0 1 82 1 0 12.75 7 0 1 83 1 0 0 2.5 1 84 1 1 32 0 1 85 1 0 2 5 2 1 86 2 0
0.75 0 1 87 1 0 4 10.75 0 1 88 1 0 11 7 0 1 89 4 1 0 18 0 1 90 1 0 4 3 1 91 2 0
0 0 1 92 1 1 2.5 2 2.5 1 93 1 0 12.75 16 19 1 94 2 0 18 0 1 95 2 1 22 0 1 96 2 1
10 0 0 1 97 3 1 22 0 1 98 1 0 0.25 4 1 99 1 1 15 2.25 1 100 1 0 6 12 1 101 1 1
28 7 0 1 102 1 0 0 8 1 103 3 0 22.5 0 1 104 1 0 0 4 1 105 1 0 0 0 1 106 2 0 0 2
1 107 1 0 4 7 1 108 1 0 7 6 1 109 2 1 25 0 0 1 110 1 1 36.25 36.25 12 1 111 1 0
9 5 1 112 1 0 9.75 1 1 113 1 1 25.25 12 1 114 1 0 4.25 7 1 115 3 0 7.25 27 0 1
116 1 0 27 12 1 117 1 0 3.25 21.75 9 1 118 1 0 23.25 15.25 7 1 119 2 0 13 0 1
120 1 0 27 5 1 121 1 1 2.25 0.75 1 122 2 1 6 8 5 1 123 1 1 14 10 4 1 124 1 0 0
14 1 125 2 0 2.5 8 0 1 126 2 1 7 6 0 1 127 1 0 18.5 0 1 128 2 0 13 1.25 0 1 129
1 0 26 25 7 1 130 1 1 18 17 1 131 1 1 0 0 1 132 2 0 0.4 6 1 133 4 1 5 0 1 134 1
0 17 11 1 135 2 0 4 0 1 136 1 0 3 2 7 1 137 1 0 14 1.25 1 138 2 0 0 0 1 139 1 0
27 14 20 1 140 1 1 3 0 1 141 1 0 18.5 0 1 142 1 1 7.5 1 1 143 1 0 1 2 1 144 2 0
14 6 0 1 145 2 0 2.25 7.75 0 1 146 1 0 21 0 1 147 2 0 4 1 1 1 148 1 0 0.5 0 1
149 2 1 15 1 1 150 1 0 12 6 1 151 2 1 10.25 0 1 152 1 0 2 6 0 1 153 1 0 0.75 6 1
154 1 0 6 2 1 155 1 0 11 0 5 1 156 1 0 11.5 11.5 1 157 1 0 4 10 5 1 158 1 1 14
30 1 159 1 0 2.5 10 1 160 1 0 13 3 1 161 2 0 0 4 2.5 1 162 2 0 8 7 1 163 2 0 0 0
0 1 164 3 0 15 14 2 1 165 2 0 2.25 5.5 1 1 166 1 0 17 0 1 167 2 0 1.5 0 1 168 2
0 2 0 1 169 1 0 7.75 0 1 170 2 1 15 0 1 171 1 0 5 0 1 172 1 1 25 6 1 173 1 1 30
2 1 1 174 1 1 10 3 0 1 175 1 0 12 12 4 1 176 1 0 8 2 1 177 2 1 15 3 1 178 2 1 25
0 1 179 2 1 15 15 6 1 180 1 0 13 0.25 1 181 2 0 12 7 1 9/25/2012 182 2 0 10 0 1
183 1 0 16.5 0 1 184 1 0 14.5 0 1 185 1 0 6 0 1 186 1 1 25 19 1 187 3 0 3.75 0.5
2.25 1 188 1 1 12 5 1 189 3 1 5 0 1 190 2 0 8.25 0 1 191 1 1 17 17 7 1 192 2 0
13 0 1 193 2 1 20 0 1 194 3 0 2 0 1 195 1 0 0 4.75 7 1 196 1 0 3 2.5 0 1 197 1 0
9.25 11.75 0 1 198 1 1 3 8.5 8 1 199 3 1 17 0.25 1 200 1 0 0.25 0 1 201 3 0 4 4
6 1 202 1 0 2.5 0 1 203 2 0 4.25 2 0 1 204 1 0 0 8 5 1 205 1 0 4 2 1 206 1 1 10
17 1 207 1 1 15 4 10 1 208 1 0 2 8 1 209 2 0 1 6.5 5 1 210 1 1 5.5 5 5 1 211 1 0
5 5 1 212 1 0 8 0 1 213 1 0 24 20 1 214 2 0 5 0 1 215 4 0 14 0 1 216 1 1 13 5 0
1 217 2 1 7 2 0 1 218 2 0 4 0 1 219 1 0 10 1 1 220 1 1 14 3 1 221 1 0 0 20 12 1
222 3 0 3 2 0 1 223 2 1 17 8 1 224 2 0 0 0 1 225 2 0 6.5 0.25 0 1 226 1 0 0.25
15.5 0 1 227 1 0 0 3 2 1 228 1 0 13.75 14 1 229 2 0 13 12 6 1 230 1 1 7 3.75 1
231 1 0 5 5 0 1 232 1 0 24.25 10 1 233 1 0 13 6 1 234 1 0 21 0 1 235 4 0 12 7 1
236 1 0 16.75 2 1 237 3 0 13 0 1 238 1 0 15 6 1 239 1 0 14 1 1 240 1 0 2 3 0 1
241 2 0 16 6 0 1 242 1 1 4.5 0 1 243 1 0 5 5 1 244 1 0 5.75 1 1 245 2 0 13.5 0 1
246 2 0 2 2 1 247 1 0 0.5 3 3 1 248 1 1 19 1.25 1 249 4 1 5.5 4 1 250 1 0 2 2 1
251 1 0 4 10 9 1 252 1 1 10.5 5 1 253 1 0 8 5 0 1 254 1 0 16.75 0 1 255 1 1 10
7.75 1 256 2 1 6 0 1 257 1 0 3.5 0 1 258 1 0 0.5 0 1 259 1 0 32 8 0 1 260 2 0 3
0 1 261 1 0 0.5 0 1 262 2 0 15 0 1 263 1 0 0 0 1 264 1 0 0 17 1 265 4 0 13.25 0
1 266 1 0 25.5 4.5 1 267 1 0 32 0.75 4 1 268 1 0 6 0 1 269 1 0 0 9 1 270 2 1 10
0 1 271 1 1 7 5 1 272 1 0 6.75 9.25 1 273 2 0 0 0 1 274 2 0 14 2 0 1 275 1 1 3 0
1 276 1 1 15 0 1 277 1 1 11 12 1 278 2 0 3 1 0 1 279 1 0 3 0 1 280 2 0 25 0.5 1
281 1 0 1 0 1 282 2 1 5 0 1 283 2 0 12 0 1 284 2 0 2 0 1 285 2 0 4.6 0 0 1 286 1
0 5 4.75 1 287 1 1 2.5 8 5 1 288 1 0 2.75 0 1 289 2 0 5 0 1 290 1 0 28 5 1 291 2
0 28 26 8 1 292 1 0 10 1.75 1 293 1 0 5 3.5 1 294 3 1 27 20 0 1 295 2 1 3 1.5 1
296 3 0 1 1.75 0 1 297 1 1 25 25 5 1 298 1 0 4 2 9 1 299 1 0 11.5 6 1 300 1 1 17
1 1 301 1 0 28 1.5 1 302 1 0 12 14 2 1



 

81 82 83 84 85 86 87 88 89 90 Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower 1 797 2 723 3 820 4 790 5 740 6 799 7 754 8 767 9 783 10 790 11
769 12 767 13 770 14 807 15 790 16 808 17 784 18 730 19 798 20 783 21 766 22 740
23 785 24 794 25 801 26 798 27 804 28 804 29 796 30 738 31 772 32 755 33 777 34
802 35 734 36 768 37 702 38 805 39 768 40 775 41 732 42 769 43 769 44 764 45 748
46 719 47 774 48 761 49 777 50 766 51 763 52 767 53 756 54 775 55 756 56 729 57
745 58 799 59 767 60 755 61 788 62 788 63 781 64 779 65 800 66 737 67 784 68 778
69 799 70 756 71 804 72 770 73 778 74 727 75 792 76 784 77 776 78 796 79 789 80
804 81 772 82 795 83 797 84 776 85 761 86 732 87 769 88 764 89 769 90 778 91 790
92 809 93 782 94 782 95 776 96 778 97 765 98 786 99 774 100 797 101 798 102 796
103 713 104 745 105 701 106 774 107 785 108 799 109 783 110 764 111 782 112 785
113 754 114 747 115 784 116 744 117 755 118 733 119 799 120 782 121 771 122 784
123 793 124 794 125 771 126 729 127 803 128 760 129 794 130 785 131 791 132 728
133 727 134 775 135 820 136 783 137 770 138 700 139 756 140 760 141 787 142 766
143 774 144 749 145 780 146 707 147 787 148 799 149 786 150 789 151 735 152 785
153 722 154 723 155 801 156 761 157 774 158 732 159 706 160 770 161 796 162 793
163 731 164 760 165 744 166 812 167 757 168 786 169 748 170 706 171 779 172 751
173 789 174 766 175 785 176 754 177 718 178 785 179 781 180 717 181 789 793 182
789 183 795 184 803 185 800 186 741 187 762 188 741 189 774 190 788 191 715 192
766 193 799 194 802 195 788 196 714 197 788 198 742 199 718 200 751 201 773 202
807 203 792 204 779 205 751 206 718 207 766 208 763 209 785 210 782 211 783 212
772 213 803 214 776 215 770 216 796 217 764 218 788 219 790 220 794 221 799 222
773 223 779 224 807 225 797 226 724 227 799 228 730 229 790 230 760 231 784 232
743 233 778 234 746 235 763 236 775 237 798 238 764 239 793 240 760 241 776 242
753 243 789 244 753 245 787 246 726 247 702 248 805 249 703 250 805 251 728 252
776 253 782 254 778 255 775 256 804 257 778 258 726 259 782 260 718 261 790 262
758 263 715 264 800 265 772 266 820 267 789 268 788 269 745 270 758 271 722 272
741 273 764 274 799 275 720 276 747 277 777 278 774 279 752 280 776 281 786 282
753 283 781 284 723 285 797 286 781 287 776 288 796 289 776 290 730 291 776 292
720 293 722 294 733 295 774 296 727 297 784 298 769 299 782 300 788 #N/A 301 793
#N/A 302 738 #N/A



 

91 92 93 94 95 96 97 98 99 100 VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure 1 000000000000 2
000000000000 3 000000000000 4 000000000000 5 000000000000 6 000000000000 7
000000000000 8 000000000000 9 000000000000 10 000000000000 11 000000000000 12
000000000000 13 000000000000 14 000000000000 15 000000000000 16 000000000000 17
000000000000 18 000000000000 19 000000000000 20 000000000000 21 000000000000 22
000000000000 23 000000000000 24 000000000000 25 000000000000 26 000000000000 27
000000000000 28 000000000000 29 000000000000 30 000000000000 31 000000000000 32
000000000000 33 000000000000 34 000000000000 35 000000000000 36 000000000000 37
000000000000 38 000000000000 39 000000000000 40 000000000000 41 000000000000 42
000000000000 43 000000000000 44 000000000000 45 000000000000 46 000000000000 47
000000000000 48 000000000000 49 000000000000 50 000000000000 51 000000000000 52
000000000000 53 000000000000 54 000000000000 55 000000000000 56 000000000000 57
000000000000 58 000000000000 59 000000000000 60 000000000000 61 000000000000 62
000000000000 63 000000000000 64 000000000000 65 000000000000 66 000000000000 67
000000000000 68 000000000000 69 000000000000 70 000000000000 71 000000000000 72
000000000000 73 000000000000 74 000000000000 75 000000000000 76 000000000000 77
000000000000 78 000000000000 79 000000000000 80 000000000000 81 000000000000 82
000000000000 83 000000000000 84 000000000000 85 000000000000 86 000000000000 87
000000000000 88 000000000000 89 000000000000 90 000000000000 91 000000000000 92
000000000000 93 000000000000 94 000000000000 95 000000000000 96 000000000000 97
000000000000 98 000000000000 99 000000000000 100 000000000000 101 000000000000
102 000000000000 103 000000000000 104 000000000000 105 000000000000 106
000000000000 107 000000000000 108 000000000000 109 000000000000 110 000000000000
111 000000000000 112 000000000000 113 000000000000 114 000000000000 115
000000000000 116 000000000000 117 000000000000 118 000000000000 119 000000000000
120 000000000000 121 000000000000 122 000000000000 123 000000000000 124
000000000000 125 000000000000 126 000000000000 127 000000000000 128 000000000000
129 000000000000 130 000000000000 131 000000000000 132 000000000000 133
000000000000 134 000000000000 135 000000000000 136 000000000000 137 000000000000
138 000000000000 139 000000000000 140 000000000000 141 000000000000 142
000000000000 143 000000000000 144 000000000000 145 000000000000 146 000000000000
147 000000000000 148 000000000000 149 000000000000 150 000000000000 151
000000000000 152 000000000000 153 000000000000 154 000000000000 155 000000000000
156 000000000000 157 000000000000 158 000000000000 159 000000000000 160
000000000000 161 000000000000 162 000000000000 163 000000000000 164 000000000000
165 000000000000 166 000000000000 167 000000000000 168 000000000000 169
000000000000 170 000000000000 171 000000000000 172 000000000000 173 000000000000
174 000000000000 175 000000000000 176 000000000000 177 000000000000 178
000000000000 179 000000000000 180 000000000000 181 000000000000 182 000000000000
183 000000000000 184 000000000000 185 000000000000 186 000000000000 187
000000000000 188 000000000000 189 000000000000 190 000000000000 191 000000000000
192 000000000000 193 000000000000 194 000000000000 195 000000000000 196
000000000000 197 000000000000 198 000000000000 199 000000000000 200 000000000000
201 000000000000 202 000000000000 203 000000000000 204 000000000000 205
000000000000 206 000000000000 207 000000000000 208 000000000000 209 000000000000
210 000000000000 211 000000000000 212 000000000000 213 000000000000 214
000000000000 215 000000000000 216 000000000000 217 000000000000 218 000000000000
219 000000000000 220 000000000000 221 000000000000 222 000000000000 223
000000000000 224 000000000000 225 000000000000 226 000000000000 227 000000000000
228 000000000000 229 000000000000 230 000000000000 231 000000000000 232
000000000000 233 000000000000 234 000000000000 235 000000000000 236 000000000000
237 000000000000 238 000000000000 239 000000000000 240 000000000000 241
000000000000 242 000000000000 243 000000000000 244 000000000000 245 000000000000
246 000000000000 247 000000000000 248 000000000000 249 000000000000 250
000000000000 251 000000000000 252 000000000000 253 000000000000 254 000000000000
255 000000000000 256 000000000000 257 000000000000 258 000000000000 259
000000000000 260 000000000000 261 000000000000 262 000000000000 263 000000000000
264 000000000000 265 000000000000 266 000000000000 267 000000000000 268
000000000000 269 000000000000 270 000000000000 271 000000000000 272 000000000000
273 000000000000 274 000000000000 275 000000000000 276 000000000000 277
000000000000 278 000000000000 279 000000000000 280 000000000000 281 000000000000
282 000000000000 283 000000000000 284 000000000000 285 000000000000 286
000000000000 287 000000000000 288 000000000000 289 000000000000 290 000000000000
291 000000000000 292 000000000000 293 000000000000 294 000000000000 295
000000000000 296 000000000000 297 000000000000 298 000000000000 299 000000000000
300 000000000000 301 000000000000 302 000000000000



 

101 102 103 104 105 106 107 108 109 110

Primary Borrower

Wage Income

Co-Borrower Wage

Income

Primary Borrower

Other Income

Co-Borrower Other

Income

All Borrower Wage

Income

All Borrower Total

Income

4506-T Indicator

Borrower Income

Verification Level

Co-Borrower

Income Verification

Borrower

Employment

Verification

1 21341.00 4978.00 0.00 0.00 26319.00 26319.00 1 5 3 2 20822.54 19910.00 0.00
0.00 40732.54 40732.54 1 4 3 3 7466.67 0.00 0.00 1927.17 7466.67 9393.84 1 5 3 4
127601.54 0.00 127601.54 127601.54 1 5 3 5 18762.89 0.00 0.00 0.00 18762.89
18762.89 1 4 3 6 12167.00 0.00 11994.00 0.00 12167.00 24161.00 1 5 3 7 0.00
17244.18 0.00 17244.18 1 5 3 8 10883.00 5859.00 0.00 2639.31 16742.00 19381.31 1
4 3 9 35410.20 0.00 35410.20 35410.20 1 4 3 10 22220.65 0.00 22220.65 22220.65 1
5 3 11 18056.00 3855.00 0.00 1200.00 21911.00 23111.00 1 5 3 12 25323.75 0.00
0.00 0.00 25323.75 25323.75 1 5 3 13 14987.27 14318.00 0.00 0.00 29305.27
29305.27 1 4 3 14 17148.00 12981.00 0.00 0.00 30129.00 30129.00 1 4 3 15
24166.00 16061.00 24166.00 40227.00 1 5 3 16 19301.06 0.00 19301.06 19301.06 1 4
3 17 10999.00 -515.00 0.00 0.00 10484.00 10484.00 1 5 3 18 0.00 12310.83 0.00
4418.21 12310.83 16729.04 1 5 3 19 10123.42 4000.00 0.00 0.00 14123.42 14123.42
1 4 3 20 55440.87 0.00 0.00 0.00 55440.87 55440.87 1 4 3 21 6051.00 719.00
10474.00 0.00 6770.00 17244.00 1 5 3 22 29167.00 0.00 -254.00 0.00 29167.00
28913.00 1 5 3 23 20026.35 0.00 0.00 0.00 20026.35 20026.35 1 5 3 24 12931.00
12908.00 -22.00 0.00 25839.00 25817.00 1 5 3 25 101192.00 0.00 -1985.00 0.00
101192.00 99207.00 1 5 3 26 1925.00 0.00 18654.00 0.00 1925.00 20579.00 1 5 3 27
13333.00 0.00 0.00 0.00 13333.00 13333.00 1 5 3 28 15417.00 0.00 0.00 0.00
15417.00 15417.00 1 5 3 29 34549.00 0.00 0.00 0.00 34549.00 34549.00 1 5 3 30
54858.00 0.00 0.00 0.00 54858.00 54858.00 1 5 3 31 10150.00 1696.50 10150.00
11846.50 1 5 3 32 20824.72 0.00 20824.72 20824.72 1 4 3 33 16840.00 0.00 0.00
0.00 16840.00 16840.00 1 5 3 34 15083.00 4833.00 0.00 0.00 19916.00 19916.00 1 5
3 35 27028.50 0.00 0.00 0.00 27028.50 27028.50 1 5 3 36 12089.29 10416.66 0.00
0.00 22505.95 22505.95 1 5 3 37 14583.33 0.00 10934.00 0.00 14583.33 25517.33 1
5 3 38 12459.50 1610.00 0.00 0.00 14069.50 14069.50 1 4 3 39 13780.00 6895.00
0.00 0.00 20675.00 20675.00 1 5 3 40 12932.21 14333.35 4063.68 0.00 27265.56
31329.24 1 5 3 41 14166.95 8550.93 0.00 0.00 22717.88 22717.88 1 5 3 42 22711.00
0.00 0.00 0.00 22711.00 22711.00 1 4 3 43 28297.83 0.00 0.00 0.00 28297.83
28297.83 1 5 3 44 19406.22 0.00 19406.22 19406.22 1 5 3 45 20833.37 0.00 0.00
0.00 20833.37 20833.37 1 5 3 46 9257.13 9257.12 0.00 0.00 18514.25 18514.25 1 4
3 47 9878.92 0.00 9878.92 9878.92 1 5 3 48 6875.00 16138.84 6875.00 23013.84 1 5
3 49 3797.08 9182.78 0.00 0.00 12979.86 12979.86 1 5 3 50 27511.12 0.00 27511.12
27511.12 1 4 3 51 24070.37 0.00 24070.37 24070.37 1 5 3 52 14583.00 0.00
14583.00 0.00 14583.00 29166.00 1 5 3 53 22441.62 14166.68 0.00 0.00 36608.30
36608.30 1 5 3 54 36376.40 0.00 36376.40 36376.40 1 4 3 55 14000.00 0.00
14000.00 14000.00 1 4 3 56 16375.09 0.00 17760.33 0.00 16375.09 34135.42 1 4 3
57 42572.92 0.00 0.00 0.00 42572.92 42572.92 1 5 3 58 15227.67 0.00 15227.67
15227.67 1 4 3 59 1712.70 0.00 25205.09 9375.00 1712.70 36292.79 1 5 3 60
32901.00 0.00 32901.00 32901.00 1 4 3 61 23833.34 0.00 23833.34 23833.34 1 5 3
62 0.00 26599.78 0.00 14635.98 26599.78 41235.76 1 5 3 63 17292.83 4931.00 0.00
0.00 22223.83 22223.83 1 5 3 64 12078.75 0.00 0.00 0.00 12078.75 12078.75 1 5 3
65 13833.34 10100.00 0.00 0.00 23933.34 23933.34 1 5 3 66 40875.91 0.00 40875.91
40875.91 1 4 3 67 18667.00 11112.00 0.00 0.00 29779.00 29779.00 1 5 3 68 8333.32
15833.35 3288.63 0.00 24166.67 27455.30 1 5 3 69 19483.50 0.00 0.00 0.00
19483.50 19483.50 1 4 3 70 14825.00 3335.42 0.00 0.00 18160.42 18160.42 1 4 3 71
31413.33 0.00 31413.33 31413.33 1 5 3 72 32635.88 0.00 0.00 0.00 32635.88
32635.88 1 4 3 73 39861.92 0.00 0.00 0.00 39861.92 39861.92 1 4 3 74 0.00
9207.26 0.00 9207.26 1 5 3 75 22565.59 0.00 0.00 0.00 22565.59 22565.59 1 5 3 76
38993.06 0.00 0.00 0.00 38993.06 38993.06 1 5 3 77 8916.60 15000.00 0.00 0.00
23916.60 23916.60 1 5 3 78 39583.33 0.00 0.00 0.00 39583.33 39583.33 1 5 3 79
30170.75 0.00 0.00 0.00 30170.75 30170.75 1 4 3 80 14242.99 0.00 0.00 0.00
14242.99 14242.99 1 5 3 81 27083.33 0.00 25000.00 0.00 27083.33 52083.33 1 5 3
82 13374.03 6954.16 0.00 0.00 20328.19 20328.19 1 5 3 83 2072.70 1789.70 6708.29
1583.33 3862.40 12154.02 1 5 3 84 107145.00 0.00 0.00 0.00 107145.00 107145.00 1
4 3 85 8000.05 8000.06 0.00 0.00 16000.11 16000.11 1 5 3 86 14583.00 0.00
1382.12 132.81 14583.00 16097.93 1 5 3 87 9533.28 3544.72 0.00 0.00 13078.00
13078.00 1 5 3 88 9517.84 6300.00 0.00 0.00 15817.84 15817.84 1 5 3 89 2461.00
17785.00 0.00 0.00 20246.00 20246.00 1 4 3 90 36888.76 0.00 0.00 0.00 36888.76
36888.76 1 5 3 91 29078.04 0.00 29078.04 29078.04 1 5 3 92 6157.50 2180.16 0.00
0.00 8337.66 8337.66 1 4 3 93 22083.34 18864.56 0.00 0.00 40947.90 40947.90 1 5
3 94 6406.54 30876.61 6406.54 37283.15 1 5 3 95 41125.04 0.00 0.00 0.00 41125.04
41125.04 1 4 3 96 32526.54 0.00 0.00 0.00 32526.54 32526.54 1 4 3 97 38955.21
0.00 0.00 0.00 38955.21 38955.21 1 4 3 98 14158.00 0.00 14158.00 14158.00 1 5 3
99 45671.89 0.00 0.00 0.00 45671.89 45671.89 1 4 3 100 9501.12 0.00 15227.23
0.00 9501.12 24728.35 1 5 3 101 8744.83 0.00 0.00 6365.40 8744.83 15110.23 1 4 3
102 7830.42 0.00 7830.42 7830.42 1 5 3 103 11578.59 2798.72 11578.59 14377.31 1
5 3 104 13110.01 0.00 0.00 0.00 13110.01 13110.01 1 5 3 105 1414.79 1221.00
11851.17 0.00 2635.79 14486.96 1 5 3 106 19373.00 0.00 0.00 0.00 19373.00
19373.00 1 5 3 107 21634.58 0.00 0.00 0.00 21634.58 21634.58 1 5 3 108 18336.84
0.00 18336.84 18336.84 1 5 3 109 32231.92 0.00 0.00 0.00 32231.92 32231.92 1 4 3
110 17625.00 13666.00 0.00 0.00 31291.00 31291.00 1 4 3 111 23583.34 0.00 0.00
0.00 23583.34 23583.34 1 5 3 112 13833.34 0.00 12660.94 0.00 13833.34 26494.28 1
5 3 113 23357.60 0.00 0.00 0.00 23357.60 23357.60 1 4 3 114 17083.33 0.00 0.00
0.00 17083.33 17083.33 1 5 3 115 13728.00 12814.53 0.00 0.00 26542.53 26542.53 1
5 3 116 10000.00 0.00 8046.44 0.00 10000.00 18046.44 1 5 3 117 8397.05 6904.92
0.00 0.00 15301.97 15301.97 1 5 3 118 7945.04 9500.00 0.00 0.00 17445.04
17445.04 1 5 3 119 12833.33 0.00 1904.53 0.00 12833.33 14737.86 1 5 3 120
28638.00 0.00 0.00 0.00 28638.00 28638.00 1 5 3 121 38143.48 0.00 0.00 0.00
38143.48 38143.48 1 4 3 122 12874.00 0.00 0.00 0.00 12874.00 12874.00 1 4 3 123
59992.29 10971.00 0.00 0.00 70963.29 70963.29 1 4 3 124 9977.09 9983.43 0.00
0.00 19960.52 19960.52 1 5 3 125 10669.01 3919.83 5353.97 0.00 14588.84 19942.81
1 5 3 126 13583.62 1645.04 9923.09 0.00 15228.66 25151.75 1 4 3 127 16508.34
0.00 0.00 0.00 16508.34 16508.34 1 5 3 128 12673.42 11249.98 0.00 0.00 23923.40
23923.40 1 5 3 129 19573.93 15964.00 0.00 0.00 35537.93 35537.93 1 5 3 130
15049.75 0.00 11128.82 0.00 15049.75 26178.57 1 4 3 131 15350.00 0.00 15350.00
15350.00 1 4 3 132 22125.35 0.00 0.00 0.00 22125.35 22125.35 1 5 3 133 8220.00
0.00 0.00 0.00 35253.00 35253.00 1 4 3 134 20833.34 0.00 0.00 0.00 20833.34
20833.34 1 5 3 135 22916.68 0.00 1168.83 0.00 22916.68 24085.51 1 5 3 136
3584.83 4929.94 0.00 5775.00 8514.77 14289.77 1 5 3 137 14583.33 24067.00
14583.33 38650.33 1 5 3 138 322123.83 0.00 0.00 0.00 322123.83 322123.83 1 5 3
139 6690.00 10521.33 0.00 0.00 17211.33 17211.33 1 5 3 140 35244.00 0.00
35244.00 35244.00 1 4 3 141 12916.67 0.00 16917.99 0.00 12916.67 29834.66 1 5 3
142 20255.70 0.00 20255.70 20255.70 1 4 3 143 98320.13 0.00 0.00 0.00 98320.13
98320.13 1 5 3 144 10100.00 8545.46 0.00 0.00 18645.46 18645.46 1 5 3 145
6845.96 8430.44 0.00 0.00 15276.40 15276.40 1 5 3 146 17228.38 6853.09 17228.38
24081.47 1 5 3 147 19950.58 9216.77 0.00 0.00 29167.35 29167.35 1 5 3 148
20833.33 0.00 20833.33 20833.33 1 5 3 149 55152.54 0.00 55152.54 55152.54 1 4 3
150 13547.75 0.00 13547.75 13547.75 1 5 3 151 61933.29 0.00 61933.29 61933.29 1
4 3 152 18821.00 14798.33 0.00 0.00 33619.33 33619.33 1 5 3 153 23307.70 0.00
23307.70 23307.70 1 5 3 154 16666.66 0.00 21565.00 0.00 16666.66 38231.66 1 5 3
155 19866.25 0.00 0.00 0.00 19866.25 19866.25 1 5 3 156 28337.33 0.00 28337.33
28337.33 1 5 3 157 10417.00 20173.00 0.00 0.00 30590.00 30590.00 1 5 3 158
68908.71 0.00 0.00 0.00 68908.71 68908.71 1 4 3 159 33245.60 0.00 0.00 0.00
33245.60 33245.60 1 5 3 160 87320.66 0.00 0.00 0.00 87320.66 87320.66 1 5 3 161
18750.00 2067.00 0.00 0.00 20817.00 20817.00 1 5 3 162 33333.34 0.00 33333.34
33333.34 1 5 3 163 20370.33 19351.83 0.00 0.00 39722.16 39722.16 1 5 3 164
11752.00 9189.81 9087.33 0.00 20941.81 30029.14 1 5 3 165 0.00 5417.00 14417.00
9903.00 5417.00 29737.00 1 5 3 166 16816.00 0.00 16816.00 16816.00 1 5 3 167
14578.86 5750.61 14578.86 20329.47 1 5 3 168 19166.66 0.00 2114.58 0.00 19166.66
21281.24 1 5 3 169 16070.90 19479.17 16070.90 35550.07 1 5 3 170 15368.42 0.00
15368.42 15368.42 1 4 3 171 15910.00 0.00 0.00 0.00 15910.00 15910.00 1 5 3 172
9941.00 0.00 310.00 0.00 9941.00 10251.00 1 4 3 173 9549.83 1946.70 7416.75 0.00
11496.53 18913.28 1 4 3 174 9972.79 864.00 0.00 0.00 10836.79 10836.79 1 4 3 175
15000.00 3339.24 0.00 0.00 18339.24 18339.24 1 5 3 176 9177.30 0.00 12852.00
0.00 9177.30 22029.30 1 5 3 177 14968.00 0.00 0.00 0.00 14968.00 14968.00 1 4 3
178 85070.72 0.00 85070.72 85070.72 1 4 3 179 19639.82 3166.66 0.00 0.00
22806.48 22806.48 1 4 3 180 7240.19 35305.52 7240.19 42545.71 1 5 3 181 41666.68
0.00 -6811.00 0.00 41666.68 34855.68 1 5 3 182 22916.00 0.00 0.00 0.00 22916.00
22916.00 1 5 3 183 12053.42 0.00 0.00 0.00 12053.42 12053.42 1 5 3 184 17416.67
0.00 0.00 0.00 17416.67 17416.67 1 5 3 185 19733.00 0.00 19733.00 19733.00 1 5 3
186 19861.00 0.00 19861.00 19861.00 1 4 3 187 10020.00 1045.00 888.00 0.00
11065.00 11953.00 1 5 3 188 28679.99 0.00 0.00 0.00 28679.99 28679.99 1 4 3 189
8310.25 349.60 0.00 0.00 8659.85 8659.85 1 4 3 190 24166.68 0.00 11231.64 0.00
24166.68 35398.32 1 5 3 191 18725.00 17848.42 0.00 0.00 36573.42 36573.42 1 4 3
192 12000.00 0.00 2159.00 700.00 12000.00 14859.00 1 5 3 193 13544.00 0.00
13544.00 13544.00 1 4 3 194 119906.00 59621.00 119906.00 179527.00 1 5 3 195
10210.00 12017.00 0.00 0.00 22227.00 22227.00 1 5 3 196 9166.00 9073.00 0.00
2262.00 18239.00 20501.00 1 5 3 197 6998.00 11228.50 1516.00 0.00 18226.50
19742.50 1 5 3 198 12900.72 4036.18 0.00 0.00 16936.90 16936.90 1 4 3 199
29714.34 0.00 0.00 0.00 29714.34 29714.34 1 4 3 200 16666.67 0.00 16666.67
16666.67 1 5 3 201 10000.00 0.00 0.00 0.00 10000.00 10000.00 1 5 3 202 998.00
4880.00 0.00 7068.00 5878.00 12946.00 1 5 3 203 7897.06 13333.34 0.00 0.00
21230.40 21230.40 1 5 3 204 0.00 10792.00 0.00 5689.00 10792.00 16481.00 1 5 3
205 15216.00 2330.00 15216.00 17546.00 1 5 3 206 13686.61 0.00 13686.61 13686.61
1 4 3 207 5153.00 0.00 0.00 3851.00 5153.00 9004.00 1 4 3 208 17500.00 0.00 0.00
0.00 17500.00 17500.00 1 5 3 209 14583.00 2179.00 0.00 0.00 16762.00 16762.00 1
5 3 210 47718.50 0.00 0.00 0.00 47718.50 47718.50 1 4 3 211 17974.00 0.00
17974.00 17974.00 1 5 3 212 15960.13 0.00 15960.13 15960.13 1 5 3 213 39500.00
0.00 39500.00 39500.00 1 5 3 214 6427.46 0.00 10660.28 0.00 6427.46 17087.74 1 5
3 215 15528.75 0.00 15528.75 15528.75 1 5 3 216 15884.76 2744.91 0.00 0.00
18629.67 18629.67 1 4 3 217 34587.78 16033.63 0.00 0.00 50621.41 50621.41 1 4 3
218 9854.79 483.58 9854.79 10338.37 1 5 3 219 20019.00 0.00 0.00 0.00 20019.00
20019.00 1 5 3 220 21725.31 0.00 21725.31 21725.31 1 4 3 221 21033.00 0.00 0.00
0.00 21033.00 21033.00 1 5 3 222 11870.44 4801.00 231.00 357.74 16671.44
17260.18 1 5 3 223 19330.38 0.00 0.00 0.00 19330.38 19330.38 1 4 3 224 13168.30
6611.16 16609.25 0.00 19779.46 36388.71 1 5 3 225 14441.67 9166.66 0.00 0.00
23608.33 23608.33 1 5 3 226 0.00 24964.21 0.00 0.00 24964.21 24964.21 1 5 3 227
0.00 12035.00 0.00 0.00 12035.00 12035.00 1 5 3 228 42467.07 0.00 0.00 0.00
42467.07 42467.07 1 5 3 229 7571.58 15828.83 0.00 0.00 23400.41 23400.41 1 5 3
230 24400.00 0.00 24400.00 24400.00 1 4 3 231 14852.59 12500.00 0.00 0.00
27352.59 27352.59 1 5 3 232 112500.00 0.00 0.00 0.00 112500.00 112500.00 1 5 3
233 16336.00 0.00 16336.00 16336.00 1 5 3 234 22941.67 0.00 0.00 0.00 22941.67
22941.67 1 5 3 235 39411.30 0.00 0.00 0.00 39411.30 39411.30 1 5 3 236 21516.80
0.00 0.00 0.00 21516.80 21516.80 1 5 3 237 17839.29 0.00 17839.29 17839.29 1 5 3
238 1961.30 0.00 30808.09 0.00 1961.30 32769.39 1 5 3 239 18750.00 0.00 0.00
0.00 18750.00 18750.00 1 5 3 240 6844.92 6407.81 0.00 0.00 13252.73 13252.73 1 5
3 241 19517.08 4895.00 0.00 0.00 24412.08 24412.08 1 5 3 242 25000.00 0.00
25000.00 25000.00 1 4 3 243 15666.66 0.00 0.00 0.00 15666.66 15666.66 1 5 3 244
24157.66 14701.13 24157.66 38858.79 1 5 3 245 50910.41 0.00 0.00 0.00 50910.41
50910.41 1 5 3 246 16083.34 0.00 0.00 0.00 16083.34 16083.34 1 5 3 247 4000.00
4705.00 0.00 0.00 8705.00 8705.00 1 5 3 248 15416.66 0.00 15416.66 15416.66 1 4
3 249 43666.00 0.00 0.00 0.00 43666.00 43666.00 1 4 3 250 41256.96 0.00 41256.96
41256.96 1 5 3 251 9583.00 9580.00 0.00 0.00 19163.00 19163.00 1 5 3 252
29726.43 0.00 29726.43 29726.43 1 4 3 253 4648.00 9126.00 0.00 937.50 13774.00
14711.50 1 5 3 254 17873.00 0.00 17873.00 17873.00 1 5 3 255 29197.93 0.00 0.00
0.00 29197.93 29197.93 1 4 3 256 59852.25 0.00 59852.25 59852.25 1 4 3 257
16666.67 0.00 32894.52 0.00 16666.67 49561.19 1 5 3 258 16666.00 0.00 16666.00
16666.00 1 5 3 259 0.00 12190.00 11432.54 0.00 12190.00 23622.54 1 5 3 260
17004.38 0.00 0.00 0.00 17004.38 17004.38 1 5 3 261 20833.34 0.00 0.00 0.00
20833.34 20833.34 1 5 3 262 17500.00 0.00 6383.27 0.00 17500.00 23883.27 1 5 3
263 22083.33 0.00 22083.33 22083.33 1 5 3 264 2054.00 941.00 6553.00 0.00
2995.00 9548.00 1 5 3 265 50310.00 19472.50 50310.00 69782.50 1 5 3 266 17094.18
0.00 17094.18 17094.18 1 5 3 267 11362.00 8667.00 0.00 0.00 20029.00 20029.00 1
5 3 268 17000.00 0.00 0.00 0.00 17000.00 17000.00 1 5 3 269 11483.07 0.00
11483.07 11483.07 1 5 3 270 28282.42 0.00 0.00 0.00 28282.42 28282.42 1 4 3 271
25143.97 0.00 25143.97 25143.97 1 4 3 272 34283.92 0.00 0.00 0.00 34283.92
34283.92 1 5 3 273 15416.67 0.00 15416.67 15416.67 1 5 3 274 8448.20 9132.58
2483.56 0.00 17580.78 20064.34 1 5 3 275 18123.73 0.00 0.00 0.00 18123.73
18123.73 1 4 3 276 13746.00 0.00 13746.00 13746.00 1 4 3 277 27083.33 0.00
27083.33 27083.33 1 4 3 278 10000.00 15416.65 0.00 0.00 25416.65 25416.65 1 5 3
279 4273.13 260.80 0.00 14564.96 4533.93 19098.89 1 5 3 280 17530.00 0.00
17530.00 17530.00 1 5 3 281 14166.67 0.00 14166.67 14166.67 1 5 3 282 30271.00
0.00 30271.00 30271.00 1 4 3 283 16667.00 34959.45 16667.00 51626.45 1 5 3 284
9583.34 13923.08 9583.34 23506.42 1 5 3 285 12781.00 0.00 1250.00 0.00 12781.00
14031.00 1 5 3 286 17333.34 0.00 0.00 0.00 17333.34 17333.34 1 5 3 287 13219.01
4155.75 0.00 0.00 17374.76 17374.76 1 4 3 288 16666.66 16835.23 16666.66
33501.89 1 5 3 289 16666.66 0.00 46830.29 0.00 16666.66 63496.95 1 5 3 290
33789.92 0.00 33789.92 33789.92 1 5 3 291 6008.32 5991.65 0.00 0.00 11999.97
11999.97 1 5 3 292 18333.33 0.00 21751.00 0.00 18333.33 40084.33 1 5 3 293
27083.34 0.00 27083.34 27083.34 1 5 3 294 9373.51 18050.96 0.00 0.00 27424.47
27424.47 1 4 3 295 55276.77 0.00 55276.77 55276.77 1 4 3 296 11206.99 11791.68
0.00 0.00 22998.67 22998.67 1 5 3 297 3970.08 2521.06 0.00 0.00 6491.14 6491.14
1 4 3 298 11275.30 2765.33 0.00 0.00 14040.63 14040.63 1 5 3 299 19260.32 0.00
19260.32 19260.32 1 5 3 300 64710.05 0.00 64710.05 64710.05 1 4 3 301 13568.05
0.00 13568.05 13568.05 1 5 3 302 17935.00 1407.48 6137.64 0.00 19342.48 25480.12
1 5 3



 

111 112 113 114 115 116 117 118 119

Co-Borrower

Employment

Verification

Borrower Asset

Verification

Co-Borrower Asset

Verification

Liquid / Cash

Reserves

Monthly Debt All

Borrowers

Originator DTI Fully Indexed Rate

Qualification

Method

Percentage of Down

Payment from

Borrower Own

Funds

1 4 272227.50 5066.30 0.1925 100 2 4 855346.92 9612.11 0.2360 3 4 1400447.00
3230.18 0.3439 4 4 4468278.71 22850.63 0.1791 5 4 1035351.08 8117.30 0.4326 6 4
152558.95 4391.87 0.1818 7 4 122160.08 6426.54 0.3727 8 4 24318.96 8126.62
0.4193 100 9 4 102461.61 9773.43 0.2760 10 4 201920.56 7688.92 0.3460 100 11 4
80375.35 8624.38 0.3732 100 12 4 109334.07 3790.26 0.1497 13 4 540447.96 7326.99
0.2500 14 4 275602.27 3601.59 0.1195 100 15 4 46658.68 7522.85 0.1870 16 4
56142.48 7670.57 0.3974 100 17 4 41045.37 3309.82 0.3157 18 4 132917.73 6891.59
0.4120 100 19 4 98705.71 4881.41 0.3456 20 4 242263.53 8478.35 0.1529 21 4
27083.57 7361.12 0.4269 22 4 151655.05 4791.87 0.1657 23 4 167085.50 7643.02
0.3816 24 4 337450.10 8113.87 0.3143 100 25 4 1643674.54 18779.49 0.1893 100 26
4 621289.26 8299.61 0.4033 27 4 247980.08 5829.65 0.4372 100 28 4 163408.24
6497.19 0.4214 100 29 4 134196.91 6833.34 0.1978 30 4 119494.40 14783.63 0.2695
31 4 66356.75 5206.12 0.4395 32 4 174898.36 7746.82 0.3720 33 4 107868.51
5092.43 0.3024 34 4 55690.89 5056.31 0.2539 100 35 4 27633.96 5634.63 0.2085 100
36 4 39276.98 7957.16 0.3536 37 4 78304.16 7869.57 0.3084 38 4 20864.56 5967.75
0.4242 39 4 280169.15 5827.35 0.2819 100 40 4 112287.95 11192.56 0.3573 100 41 4
503741.48 9465.79 0.4167 100 42 4 113620.09 7017.95 0.3090 100 43 4 161975.31
6289.48 0.2223 100 44 4 109102.75 6185.21 0.3187 100 45 4 91640.03 7539.08
0.3619 100 46 4 67744.06 7360.86 0.3976 100 47 4 148890.84 3846.95 0.3894 48 4
40395.30 4311.92 0.1874 61.7447 49 4 32823.84 3949.94 0.3043 50 4 522933.70
4141.39 0.1505 51 4 53882.17 4894.66 0.2033 52 4 356571.33 8971.11 0.3076 53 4
536790.59 5015.56 0.1370 54 4 143028.43 8684.72 0.2387 55 4 560971.01 5996.97
0.4284 100 56 4 84950.91 9045.00 0.2650 88.8551 57 4 198552.61 11580.43 0.2720
58 4 247289.95 6744.70 0.4429 59 4 3054411.27 15780.40 0.4348 100 60 4 501999.89
8389.95 0.2550 61 4 92188.27 7802.73 0.3274 100 62 4 957805.46 7209.58 0.1748
100 63 4 540781.44 9631.36 0.4334 100 64 4 203651.50 3933.76 0.3257 100 65 4
521511.54 6912.40 0.2888 100 66 4 117949.28 15324.54 0.3749 67 4 359651.71
6015.75 0.2020 68 4 271968.83 10557.14 0.3845 100 69 4 271426.96 3249.32 0.1668
70 4 99191.25 6944.36 0.3824 71 4 840552.00 12184.60 0.3879 72 4 179560.80
13185.97 0.4040 100 73 4 108694.04 10442.83 0.2620 74 4 64808.92 4279.16 0.4648
75 4 2395376.13 9423.77 0.4176 76 4 713701.98 9684.20 0.2484 77 4 66487.68
8900.51 0.3721 78 4 1532943.62 5374.82 0.1358 100 79 4 167730.40 10408.18 0.3450
80 4 237154.31 4863.65 0.3415 81 4 560893.20 13113.02 0.2518 100 82 4 102287.01
6745.87 0.3318 100 83 4 296155.45 5070.97 0.4172 84 4 417011.82 15464.13 0.1443
100 85 4 82214.24 5703.16 0.3564 86 4 52445.64 7200.07 0.4473 100 87 4 36893.90
4723.22 0.3612 100 88 4 73578.75 4167.84 0.2635 100 89 4 335624.16 7308.32
0.3610 100 90 4 201777.94 7323.86 0.1985 91 4 509319.18 8380.41 0.2882 100 92 4
401715.41 4143.32 0.4969 93 4 879387.78 13718.41 0.3350 94 4 294033.36 8888.04
0.2384 100 95 4 1063863.97 15678.63 0.3812 100 96 4 264858.06 9028.36 0.2776 100
97 4 86091.88 9277.65 0.2382 100 98 4 176232.82 4153.19 0.2933 99 4 179535.76
7646.11 0.1674 100 4 316550.79 6996.47 0.2829 101 4 143862.81 6247.85 0.4135 100
102 4 1460251.62 2754.44 0.3518 103 4 1382659.68 6147.58 0.4276 100 104 4
25356.07 5647.88 0.4308 105 4 311027.98 6842.71 0.4723 100 106 4 47657.00
5722.53 0.2954 107 4 112061.04 3892.54 0.1799 108 4 33966.96 3821.18 0.2084 109
4 547599.09 11706.63 0.3632 110 4 411609.05 11669.67 0.3729 111 4 73338.61
9273.49 0.3932 112 4 197896.05 6448.34 0.2434 113 4 298329.16 6214.45 0.2661 114
4 88421.87 5045.48 0.2953 115 4 316427.14 8898.73 0.3353 100 116 4 452185.95
5949.68 0.3297 117 4 85482.53 6855.53 0.4480 118 4 97744.03 4784.70 0.2743 119 4
169384.45 6501.61 0.4412 100 120 4 1276613.86 10883.56 0.3800 121 4 92217.24
12907.49 0.3384 122 4 84352.69 4691.08 0.3644 123 4 132262.00 4779.16 0.0673 124
4 484533.10 4129.21 0.2069 125 4 165921.97 8670.66 0.4348 100 126 4 135492.17
10261.61 0.4080 100 127 4 110254.82 6435.63 0.3898 100 128 4 309602.29 7040.23
0.2943 100 129 4 401814.36 9936.23 0.2796 130 4 485334.47 8183.87 0.3126 131 4
5359063.66 6446.51 0.4200 100 132 4 669449.81 6501.73 0.2939 133 4 345940.64
15819.04 0.4487 100 134 4 107401.16 6260.52 0.3005 135 4 437215.24 9662.22
0.4012 100 136 4 75706.48 5158.28 0.3610 137 4 500805.84 11073.36 0.2865 138 4
7408117.27 14041.70 0.0436 100 139 4 702276.15 7701.07 0.4474 140 4 113574.08
8303.66 0.2356 100 141 4 451327.85 9120.78 0.3057 100 142 4 95210.48 8400.73
0.4147 143 4 151945.30 6927.24 0.0705 144 4 790004.76 5861.82 0.3144 100 145 4
357690.31 4745.83 0.3107 100 146 4 148615.34 10213.00 0.4241 100 147 4 65690.75
5341.62 0.1831 148 4 22616.60 3125.87 0.1500 100 149 4 256178.17 11589.64 0.2101
150 4 163634.53 5511.04 0.4068 151 4 391294.10 19573.46 0.3160 152 4 187097.27
7184.59 0.2137 72.958 153 4 1157507.93 5252.67 0.2254 154 4 184483.51 9978.96
0.2610 155 4 3706500.41 6368.03 0.3205 156 4 286812.64 9569.06 0.3377 157 4
212775.98 8185.06 0.2676 158 4 2788642.22 8137.02 0.1181 159 4 811294.57 5308.46
0.1597 160 4 590681.14 8754.94 0.1003 161 4 182292.44 6721.89 0.3229 162 4
203502.33 9923.54 0.2977 163 4 287298.00 9081.92 0.2286 100 164 4 2468648.19
16375.28 0.5453 165 4 257662.95 9859.06 0.3315 166 4 421521.06 3496.01 0.2079
100 167 4 62312.64 6600.21 0.3247 100 168 4 156688.82 8908.69 0.4186 91.0765 169
4 172510.86 9619.10 0.2706 170 4 134185.90 6513.47 0.4238 100 171 4 48625.11
5864.08 0.3686 100 172 4 44408.16 4355.73 0.4249 173 4 2047789.50 6843.32 0.3618
174 4 98044.81 4818.15 0.4446 175 4 157295.61 6112.36 0.3333 176 4 101886.48
5152.26 0.2339 177 4 156372.28 5063.15 0.3383 178 4 2618900.07 16119.63 0.1895
100 179 4 223330.50 9576.19 0.4199 180 4 41265.59 7008.26 0.1647 181 4
2519051.70 14092.29 0.4043 182 4 43426.26 8514.60 0.3716 100 183 4 36361.68
5085.48 0.4219 100 184 4 172421.28 7364.99 0.4229 100 185 4 49148.01 5858.33
0.2969 100 186 4 87785.00 8239.49 0.4149 187 4 73826.60 4900.98 0.4100 188 4
168816.26 10829.82 0.3776 189 4 356281.90 3387.70 0.3912 100 190 4 635582.16
9596.06 0.2711 100 191 4 199276.42 12226.71 0.3343 192 4 171699.47 6472.89
0.4356 100 193 4 322327.08 4511.95 0.3331 100 194 4 1309498.25 31179.89 0.1737
100 195 4 145579.32 7513.84 0.3381 196 4 1040382.30 4598.76 0.2243 100 197 4
153016.88 5697.05 0.2886 100 198 4 56363.92 6867.90 0.4055 199 4 99268.23
5599.37 0.1884 200 4 273058.55 4704.47 0.2823 100 201 4 76571.92 4371.39 0.4371
202 4 8169797.40 4869.61 0.3761 100 203 4 119720.02 6702.03 0.3157 100 204 4
57229.16 6592.71 0.4000 205 4 68400.51 7171.07 0.4087 206 4 132963.44 5362.85
0.3918 207 4 146792.36 4045.54 0.4493 208 4 1518872.05 5949.63 0.3400 209 4
168314.17 5537.01 0.3303 210 4 325674.29 8956.62 0.1877 211 4 145102.18 5320.12
0.2960 212 4 272572.94 6718.54 0.4210 100 213 4 61794.10 10534.02 0.2667 214 4
128443.78 7583.90 0.4438 100 215 4 67094.13 6470.78 0.4167 100 216 4 31046.34
5007.71 0.2688 100 217 4 181755.07 11426.67 0.2257 99.8717 218 4 50434.30
3874.63 0.3748 47.2942 219 4 137826.50 8581.95 0.4287 220 4 119457.22 6999.59
0.3222 221 4 765233.86 4243.45 0.2018 222 4 364790.71 8228.79 0.4768 100 223 4
37403.73 3899.19 0.2017 224 4 442241.08 7438.94 0.2044 225 4 19071.02 8968.88
0.3799 100 226 4 269522.31 7776.28 0.3115 100 227 4 197236.05 3518.81 0.2924 228
4 678962.78 13791.27 0.3248 229 4 120145.78 5842.54 0.2497 230 4 142502.80
5956.87 0.2441 231 4 916794.26 4652.18 0.1701 100 232 4 559693.03 15520.16
0.1380 233 4 164963.54 4922.97 0.3014 234 4 695693.21 5672.86 0.2473 100 235 4
60457.80 11582.43 0.2939 236 4 55288.37 6675.85 0.3103 237 4 167743.93 7671.45
0.4300 100 238 4 158021.37 6623.28 0.2021 239 4 161556.73 4520.64 0.2411 240 4
31966.06 5051.30 0.3812 51.139 241 4 54149.78 7271.48 0.2979 100 242 4 145725.02
7173.00 0.2869 100 243 4 66274.48 4754.31 0.3035 244 4 228379.63 11601.21 0.2985
245 4 149777.28 11969.19 0.2351 100 246 4 32252.00 5124.96 0.3187 247 4 28842.27
3837.90 0.4409 248 4 157915.67 6451.96 0.4185 249 4 286788.47 9803.24 0.2245 250
4 101112.60 6287.64 0.1524 251 4 58502.92 7248.71 0.3783 252 4 26038.89 4234.26
0.1424 253 4 250018.76 6299.99 0.4282 100 254 4 276139.22 7329.90 0.4101 100 255
4 145644.84 6081.26 0.2083 256 4 663041.14 8108.36 0.1355 100 257 4 165629.29
7114.46 0.1435 100 258 4 215108.64 7056.87 0.4234 100 259 4 568474.56 4841.35
0.2049 100 260 4 53265.95 7422.21 0.4365 100 261 4 135307.26 6218.06 0.2985 100
262 4 282798.18 10658.55 0.4463 100 263 4 888742.18 9727.88 0.4405 100 264 4
1295564.20 3535.19 0.3703 265 4 1282930.65 23350.27 0.3346 100 266 4 142507.74
4584.57 0.2682 267 4 206549.26 4852.11 0.2423 268 4 115956.81 7040.64 0.4142 100
269 4 121103.14 4838.71 0.4214 270 4 701534.20 12149.65 0.4296 100 271 4
65190.07 7920.10 0.3150 272 4 133551.02 6309.27 0.1840 273 4 48321.39 5921.53
0.3841 100 274 4 107810.52 7524.65 0.3750 100 275 4 64233.81 4782.73 0.2639 100
276 4 195227.03 4404.48 0.3204 100 277 4 90899.59 5830.26 0.2153 278 4 216712.57
8114.09 0.3192 100 279 4 740788.50 7841.03 0.4105 100 280 4 229597.68 6536.83
0.3729 281 4 94959.31 6354.42 0.4485 78.2069 282 4 101227.08 11582.14 0.3826 100
283 4 569550.59 21556.68 0.4176 100 284 4 845463.33 9051.19 0.3851 100 285 4
51579.57 6300.58 0.4490 100 286 4 574294.46 5105.47 0.2945 287 4 107329.53
7449.29 0.4287 288 4 437464.62 6012.72 0.1795 100 289 4 458108.91 18812.11
0.2963 100 290 4 84957.05 7637.74 0.2260 291 4 153191.51 4007.19 0.3339 292 4
158242.36 9451.52 0.2358 293 4 491535.90 7178.39 0.2650 294 4 196672.60 11606.12
0.4232 295 4 275200.69 9807.15 0.1774 296 4 534103.83 10324.08 0.4489 100 297 4
315032.74 2753.56 0.4242 298 4 168673.00 5724.52 0.4077 299 4 213066.79 5618.91
0.2917 300 4 555470.24 6264.13 0.0968 301 4 149012.99 4994.98 0.3681 302 4
589895.37 13237.61 0.5195



 

120 121 122 123 124 125 126 127 128 129 City State Postal Code Property Type
Occupancy Sales Price

Original Appraised

Property Value

Original Property

Valuation Type

Original Property

Valuation Date

Original Automated

Valuation Model

(AVM) Model Name

1 Boston MA 02118 3 1 1075000.00 1075000.00 3 20120807 2 Tahoe City CA 96145 1 2
770000.00 3 20120509 3 Redding CA 96001 1 1 725000.00 3 20120523 4 Palm Desert
CA 92260 7 1 3100000.00 3 20120604 5 Palm Desert CA 92660 7 2 1280000.00 3
20120522 6 STOCKTON CA 95219 7 1 650000.00 3 20120725 7 San Jose CA 95125 1 1
1183000.00 3 20120619 8 South Lake Tahoe CA 96150 7 2 785000.00 785000.00 3
20120801 9 Duluth GA 30096 7 1 1475000.00 3 20120309 10 Milton GA 30004 7 2
915000.00 940000.00 3 20120531 11 Suwanee GA 30024 7 1 640000.00 640000.00 3
20120530 12 Atlanta GA 30327 1 1 800000.00 98 20120521 13 Buford GA 30518 1 1
1360000.00 3 20120622 14 Suwanee GA 30024 7 1 670000.00 680000.00 3 20120620 15
Atlanta GA 30306 1 1 825000.00 3 20120717 16 Atlanta GA 30305 1 1 851300.00
860000.00 3 20120814 17 Meridian ID 83642 1 1 585000.00 3 20120329 18 Southlake
TX 76092 7 1 850000.00 860000.00 3 20120713 19 Longmont CO 80503 7 1 980000.00 3
20120622 20 Frisco TX 75034 7 1 1500000.00 3 20120706 21 Frisco TX 75034 7 1
710000.00 3 20120716 22 KIRKLAND WA 98033 1 1 900000.00 3 20120410 23 CHICAGO IL
60613 1 1 1500000.00 3 20120531 24 NORTHBROOK IL 60062 1 1 917500.00 915500.00 3
20120504 25 CHICAGO IL 60614 1 1 3650000.00 3750000.00 3 20120509 26 Western
Springs IL 60558 1 1 1225000.00 3 20120525 27 PARK RIDGE IL 60068 1 1 816500.00
851000.00 3 20120612 28 ST CHARLES IL 60175 7 1 735000.00 735000.00 3 20120709
29 La Canada Flintridge CA 91011 1 1 1400000.00 3 20120629 30 Houston TX 77057 7
1 1775000.00 3 20120326 31 Arden NC 28704 7 1 1050000.00 3 20120514 32
Huntersville NC 28078 7 1 980000.00 3 20120511 33 AUSTIN TX 78730 1 1 850000.00
3 20120614 34 AUSTIN TX 78746 7 1 639000.00 645000.00 3 20120813 35 POWELL OH
43065 7 1 640000.00 660000.00 3 20120717 36 HOUSTON TX 77081 1 1 1135000.00 3
20120529 37 HOUSTON TX 77055 1 1 1375000.00 3 20120807 38 THE WOODLANDS TX 77381
7 1 752000.00 3 20120706 39 Sunnyvale CA 94087 1 1 1265000.00 1265000.00 3
20120618 40 Solana Beach CA 92075 1 1 1025000.00 1050000.00 3 20120628 41 NAPA
CA 94558 1 2 1425000.00 1425000.00 3 20120622 42 GRANITE BAY CA 95746 1 1
1100000.00 1050000.00 3 20120711 43 Englewood CO 80111 7 1 951000.00 995000.00 3
20120717 44 Denver CO 80220 1 1 1300000.00 1300000.00 3 20120814 45 Denver CO
80206 12 1 835000.00 850000.00 3 20120810 46 EL DORADO HILLS CA 95762 7 1
1062500.00 1060000.00 3 20120629 47 SACRAMENTO CA 95818 1 1 825000.00 3 20120715
48 NORTHVILLE MI 48168 7 1 555000.00 566000.00 3 20120608 49 FRANKLIN TN 37064 7
1 650000.00 3 20120409 50 ENCINITAS CA 92024 1 1 1320000.00 3 20120310 51
SCANDIA MN 55073 1 1 725000.00 3 20120518 52 GREENWOOD VILLAGE CO 80111 1 1
1185000.00 3 20120619 53 MOUNTAIN VIEW CA 94040 1 1 1530000.00 3 20120627 54
NEWPORT COAST CA 92657 7 1 1300000.00 3 20120611 55 CANYON COUNTRY CA 91387 7 1
940000.00 1060000.00 3 20120508 56 HOUSTON TX 77055 1 1 765000.00 770000.00 3
20120607 57 MERCER ISLAND WA 98040 1 1 1474000.00 3 20120523 58 VERO BEACH FL
32963 7 1 878000.00 3 20120522 59 BEVERLY HILLS CA 90210 3 1 1812500.00
1725000.00 3 20120523 60 MANHATTAN BEACH CA 90266 1 1 2000000.00 3 20120523 61
KEY BISCAYNE FL 33149 1 1 1525000.00 1525000.00 3 20120521 62 MOORPARK CA 93021
7 1 1250000.00 1250000.00 3 20120702 63 MEADOW VISTA CA 95722 7 1 690000.00
760000.00 3 20120606 64 PORTLAND OR 97212 1 1 865000.00 880000.00 3 20120608 65
KIRKLAND WA 98033 1 1 1175000.00 1175000.00 3 20120521 66 NEWPORT BEACH CA 92660
3 1 1200000.00 3 20120531 67 LOS ANGELES CA 90046 1 1 945000.00 3 20120525 68
WESTON FL 33327 7 1 950000.00 975000.00 3 20120605 69 SAINT CHARLES MO 63304 7 1
650000.00 3 20120604 70 LOS ANGELES CA 90004 1 1 950000.00 3 20120531 71 HOUSTON
TX 77056 7 1 3550000.00 3 20120607 72 DAVIE FL 33330 7 1 980000.00 1050000.00 3
20120618 73 CARNATION WA 98014 1 1 1280000.00 3 20120724 74 CHICAGO IL 60613 1 1
775000.00 3 20120618 75 BELLEVUE WA 98005 1 1 2500000.00 3 20120620 76 LOS
ANGELES CA 90034 1 1 2625000.00 3 20120702 77 BELLEVUE WA 98006 1 1 930000.00 3
20120722 78 TUCSON AZ 85750 7 1 925000.00 930000.00 3 20120619 79 MINNEAPOLIS MN
55436 1 1 1900000.00 3 20120626 80 CUPERTINO CA 95014 1 1 960000.00 3 20120628
81 LINCOLN MA 01773 1 1 1325000.00 1325000.00 3 20120627 82 SAN JOSE CA 95129 1
1 1538000.00 1330000.00 3 20120627 83 PORTLAND OR 97239 4 1 1100000.00 3
20120706 84 LA QUINTA CA 92253 7 2 900000.00 925000.00 3 20120727 85 SHAVER LAKE
CA 93664 7 1 975000.00 3 20120804 86 SCOTTSDALE AZ 85259 7 1 695000.00 704000.00
3 20120816 87 NORTHVILLE MI 48168 7 1 790000.00 800000.00 3 20120727 88 Chandler
AZ 85249 7 1 755000.00 768000.00 3 20120812 89 Carbondale CO 81623 1 1
1100000.00 1100000.00 3 20120614 90 WHITEFISH BAY WI 53217 1 1 1500000.00 3
20120511 91 Paradise Valley AZ 85253 7 1 1450000.00 1460000.00 3 20120708 92
Loomis CA 95650 7 1 1000000.00 3 20120628 93 Saint Helena CA 94574 1 1
1300000.00 3 20120713 94 Ashburn VA 20147 7 1 990000.00 1000000.00 3 20120625 95
PARK CITY UT 84098 7 2 1475100.00 1500000.00 3 20120710 96 Denver CO 80209 7 1
1225000.00 1250000.00 3 20120614 97 Denver CO 80210 1 1 1275000.00 1285000.00 3
20120716 98 Boulder CO 80304 1 1 900000.00 3 20120807 99 Denver CO 80220 1 1
1200000.00 3 20120727 100 Redding CA 96003 7 1 858000.00 3 20120620 101 PETALUMA
CA 94952 1 1 1125000.00 1125000.00 3 20120625 102 BRECKENRIDGE CO 80424 1 1
1217000.00 3 20120815 103 Denver CO 80210 1 1 1025000.00 1050000.00 3 20120623
104 Humble TX 77346 7 1 625000.00 3 20120806 105 Arroyo Grande CA 93420 1 1
1250000.00 1250000.00 3 20120712 106 NASHVILLE TN 37215 1 1 1250000.00 3
20120806 107 WESTMINSTER CO 80031 7 1 630000.00 3 20120720 108 NASHVILLE TN
37221 1 1 960000.00 3 20120719 109 DAYTONA BEACH FL 32118 4 2 850000.00 3
20120418 110 SEATTLE WA 98112 7 1 2075000.00 3 20120622 111 Denver CO 80230 7 1
1115000.00 3 20120730 112 Magnolia TX 77355 7 1 1100000.00 3 20120517 113
BIRMINGHAM MI 48009 1 1 740000.00 3 20120502 114 Magnolia TX 77354 7 1 725000.00
3 20120524 115 San Diego CA 92109 3 2 1335000.00 1335000.00 3 20120618 116 monte
sereno CA 95030 1 1 1285000.00 3 20120712 117 La Jolla CA 92037 7 1 1025000.00 3
20120628 118 CARLSBAD CA 92009 1 1 870000.00 3 20120703 119 SAN JOSE CA 95120 1
1 1005000.00 1080000.00 3 20120710 120 Boca Raton FL 33487 1 1 1825000.00 3
20120725 121 AURORA CO 80016 7 1 720000.00 3 20120722 122 San Diego CA 92116 1 1
835000.00 3 20120719 123 westport CT 06880 1 1 1340000.00 3 20120726 124 SAN
DIEGO CA 92103 1 1 1130000.00 3 20120731 125 CARLSBAD CA 92011 7 1 820000.00
825000.00 3 20120726 126 Encino CA 91436 1 1 965000.00 965000.00 3 20120802 127
TARZANA CA 91356 1 1 975000.00 975000.00 3 20120807 128 BELLEVUE WA 98004 1 1
1362000.00 1365000.00 3 20120815 129 Rancho Palos Verdes CA 90275 1 1 1365000.00
3 20120717 130 Dallas TX 75214 1 1 1150000.00 3 20120514 131 Dallas TX 75230 1 2
1095000.00 1095000.00 3 20120703 132 Dallas TX 75225 1 1 1225000.00 3 20120613
133 Dallas TX 75225 1 1 935000.00 935000.00 3 20120712 134 University Park TX
75225 1 1 1145000.00 3 20120706 135 University Park TX 75205 12 1 705000.00
705000.00 3 20120818 136 Dallas TX 75225 1 1 950000.00 3 20120803 137 University
Park TX 75205 1 1 2000000.00 3 20120817 138 Dallas TX 75205 1 1 1570000.00
1575000.00 3 20120810 139 LOS ALTOS HILLS CA 94022 1 1 2500000.00 3 20120724 140
Dallas TX 75214 1 1 725000.00 725000.00 3 20120724 141 University Park TX 75225
1 1 1100000.00 1100000.00 3 20120713 142 Austin TX 78746 7 1 1200000.00 3
20120614 143 Austin TX 78733 7 1 1145000.00 3 20120725 144 Cambridge MA 02138 1
1 1239350.00 1240000.00 3 20120715 145 Andover MA 01810 1 1 844000.00 850000.00
3 20120814 146 San Juan Capastrano CA 92675 7 1 998979.00 1000000.00 3 20120604
147 PHOENIX AZ 85018 1 1 1200000.00 3 20120523 148 Belmont NC 28012 7 1
637500.00 640000.00 3 20120809 149 Virginia Beach VA 23451 1 1 2000000.00 3
20120521 150 AUSTIN TX 78704 1 1 694000.00 3 20120728 151 Bridgehampton NY 11932
1 2 2700000.00 3 20120731 152 Scarsdale NY 10583 1 1 2130000.00 2150000.00 3
20120430 153 New York NY 10021 2 1 830000.00 3 20120420 154 New York NY 10128 4
1 1520000.00 3 20120523 155 West Newton MA 02465 1 1 1600000.00 3 20120622 156
New York NY 10021 2 1 1900000.00 3 20120613 157 Hoboken NJ 07030 1 1 1400000.00
3 20120709 158 Brooklyn NY 11201 2 1 2750000.00 3 20120712 159 New York NY 10016
4 1 1200000.00 3 20120611 160 Rye Brook NY 10573 1 1 1175000.00 3 20120726 161
Pelham NY 10803 1 1 1125000.00 3 20120405 162 New Canaan CT 06840 1 1 1445000.00
3 20120608 163 DALLAS TX 75254 1 1 935000.00 960000.00 3 20120507 164 SCOTTSDALE
AZ 85262 7 1 2400000.00 3 20120327 165 PARADISE VALLEY AZ 85253 1 1 1425000.00 3
20120719 166 GILBERT AZ 85234 7 1 705000.00 705000.00 3 20120709 167 APEX NC
27502 7 1 732000.00 732000.00 3 20120616 168 RYE NY 10580 1 1 999999.00
1050000.00 3 20120524 169 WATER MILL NY 11976 1 2 1350000.00 3 20120620 170
Loveland CO 80538 7 1 1100000.00 1100000.00 3 20120801 171 FALLS CHURCH VA 22043
1 1 1320000.00 1410000.00 3 20120706 172 LEWES DE 19958 1 1 1600000.00 3
20120507 173 REHOBOTH BEACH DE 19971 7 1 2000000.00 3 20120626 174 PIKE ROAD AL
36064 7 1 850000.00 3 20120614 175 RICHMOND VA 23221 7 1 1201500.00 3 20120727
176 LOS ANGELES CA 90045 1 1 825000.00 3 20120521 177 SANTA ANA CA 92705 1 1
1250000.00 3 20120703 178 SANTA ROSA BEACH FL 32459 7 2 2628000.00 2800000.00 3
20120725 179 PINEHURST NC 28374 7 1 1295000.00 3 20120504 180 CLEVELAND MO 64734
1 1 850000.00 3 20120529 181 MENLO PARK CA 94025 1 1 2400000.00 3 20120228 182
JOHNS CREEK GA 30022 7 1 945000.00 958000.00 3 20120622 183 PROSPER TX 75078 7 1
715000.00 721000.00 3 20120627 184 WESTLAKE TX 76262 7 1 1150000.00 1200000.00 3
20120713 185 CINCINNATI OH 45208 1 1 880000.00 880000.00 3 20120805 186 Los
Angeles CA 90027 1 1 2500000.00 3 20120516 187 Bellevue WA 98006 7 1 775000.00 3
20120630 188 EL PASO TX 79912 1 1 1200000.00 3 20120627 189 HOUSTON TX 77098 7 1
1299900.00 1275000.00 3 20120720 190 The Woodlands TX 77380 7 1 1025000.00
1050000.00 3 20120709 191 HIGHLAND PARK TX 75205 1 1 1500000.00 3 20120628 192
NEWPORT BEACH CA 92660 1 1 1220000.00 1220000.00 3 20120713 193 HERMOSA BEACH CA
90254 3 1 1305000.00 1305000.00 3 20120620 194 Los Angeles CA 90048 1 1
1000000.00 1080000.00 3 20120615 195 CUPERTINO CA 95014 1 1 1565000.00 3
20120613 196 PALO ALTO CA 94306 1 1 1387000.00 1385000.00 3 20120720 197 SAN
JOSE CA 95125 1 1 958000.00 970000.00 3 20120622 198 Arnold MD 21012 1 1
2000000.00 3 20120517 199 SAN LUIS OBISPO CA 93401 1 1 1200000.00 3 20120531 200
Fort collins CO 80528 7 1 963400.00 965000.00 3 20120709 201 Boulder CO 80303 1
1 1100000.00 3 20120616 202 Glenwood Springs CO 81601 7 1 815000.00 830000.00 3
20120717 203 Seattle WA 98115 1 1 760000.00 765000.00 3 20120707 204 Seattle WA
98103 1 1 1150000.00 3 20120619 205 Seattle WA 98144 1 1 1356000.00 3 20120723
206 SAN DIEGO CA 92107 1 1 1100000.00 3 20120511 207 SOUTH PASADENA CA 91030 13
1 1200000.00 3 20120612 208 LOS ALTOS CA 94024 1 1 1845000.00 3 20120611 209 SAN
JOSE CA 95124 1 1 1150000.00 3 20120810 210 MORGAN HILL CA 95037 1 1 1780000.00
3 20120711 211 LOS ANGELES CA 90066 1 1 1135000.00 3 20120705 212 SARATOGA CA
95070 6 1 1179000.00 1179000.00 3 20120709 213 VILLA PARK CA 92667 1 1
1475000.00 3 20120719 214 SHINGLE SPRINGS CA 95682 7 1 612500.00 640000.00 3
20120809 215 GLENDALE CA 91206 1 1 970000.00 985000.00 3 20120820 216 THOUSAND
OAKS CA 91320 7 1 949000.00 950000.00 3 20120822 217 LOS GATOS CA 95032 7 1
1501000.00 1501000.00 3 20120727 218 KINGSVILLE MD 21087 7 1 650000.00 650000.00
3 20120605 219 DALLAS TX 75230 1 1 1165000.00 3 20120521 220 DALLAS TX 75225 1 1
1145000.00 3 20120612 221 Albuquerque NM 87111 7 1 916500.00 3 20120709 222
ELLICOTT CITY MD 21042 7 1 1460349.00 1470000.00 3 20120723 223 SAINT HELENA CA
94574 1 1 1275000.00 3 20120711 224 CARMEL CA 93923 1 2 1100000.00 3 20120801
225 SAN JOSE CA 95125 1 1 1153000.00 1175000.00 3 20120817 226 Oxnard CA 93035 1
1 950000.00 961000.00 3 20120621 227 Hood River OR 97031 1 1 880000.00 3
20120620 228 Medina WA 98039 1 1 4000000.00 3 20120808 229 Seattle WA 98136 1 1
830000.00 3 20120717 230 BELLAIRE TX 77401 1 1 980000.00 3 20120512 231 HIGHLAND
PARK TX 75205 1 1 1207651.00 1275000.00 3 20120420 232 DALLAS TX 75225 1 1
1650000.00 3 20120702 233 ARGYLE TX 76226 1 1 725000.00 3 20120731 234 DALLAS TX
75209 1 1 818681.00 865000.00 3 20120730 235 SAN ANTONIO TX 78258 7 1 1550000.00
3 20120625 236 DALLAS TX 75230 1 1 1102000.00 3 20120605 237 SCOTTSDALE AZ 85260
7 1 1015000.00 1015000.00 3 20120522 238 RENO NV 89511 7 1 1500000.00 3 20120618
239 CARROLLTON TX 75010 7 1 680000.00 98 20120716 240 UNIVERSITY PARK TX 75225 1
1 768000.00 764000.00 3 20120620 241 COLLEYVILLE TX 76034 7 1 665000.00
672000.00 3 20120721 242 DALLAS TX 75252 7 1 875000.00 900000.00 3 20120813 243
WEST HARTFORD CT 06107 1 1 750000.00 3 20120726 244 NEW CANAAN CT 06840 1 1
2055000.00 3 20120607 245 ABILENE TX 79602 1 1 800000.00 945000.00 3 20120725
246 NEWCASTLE WA 98056 1 1 670000.00 3 20120711 247 ODESSA TX 79765 7 1
1400000.00 3 20120702 248 VIRGINIA BEACH VA 23451 1 1 975000.00 3 20120703 249
FRANKLIN TN 37069 7 1 1250000.00 3 20120425 250 ATLANTA GA 30342 7 1 1350000.00
3 20120712 251 WINCHESTER MA 01890 1 1 1550000.00 3 20120611 252 DALLAS TX 75214
1 1 775000.00 3 20120523 253 SAN JUAN CAPISTRANO CA 92675 7 1 1189000.00
1189000.00 3 20120731 254 CHATSWORTH CA 91311 1 1 950000.00 950000.00 3 20120526
255 SCOTTSDALE AZ 85255 7 1 1015000.00 3 20120712 256 DALLAS TX 75225 1 1
1150000.00 1530000.00 3 20120705 257 SUMMIT NJ 07901 1 1 1250000.00 1250000.00 3
20120514 258 CHARLOTTE NC 28207 1 1 875000.00 886000.00 3 20120611 259
ALBUQUERQUE NM 87111 7 1 810000.00 820000.00 3 20120726 260 SAN DIEGO CA 92130 1
1 1175000.00 1175000.00 3 20120529 261 AUSTIN TX 78746 7 1 1035000.00 1050000.00
3 20120713 262 AUSTIN TX 78705 1 1 1090000.00 1125000.00 3 20120720 263 HOUSTON
TX 77024 7 1 1690000.00 1710000.00 3 20120717 264 SPOKANE WA 99223 7 1 630000.00
3 20120626 265 AUSTIN TX 78734 7 1 1750000.00 1760000.00 3 20120723 266 FULSHEAR
TX 77441 7 1 766000.00 3 20120809 267 HIGHLAND PARK TX 75209 1 1 992000.00 3
20120730 268 roseville CA 95661 7 1 695000.00 720000.00 3 20120601 269 West Linn
OR 97068 1 1 992000.00 3 20120508 270 LAS VEGAS NV 89135 7 1 875000.00 875000.00
3 20120621 271 HENDERSON NV 89052 7 1 1800000.00 3 20120504 272 YUBA CITY CA
95993 1 1 703000.00 3 20120423 273 BELLEVUE WA 98006 7 1 811000.00 820000.00 3
20120620 274 LAKEWOOD WA 98499 1 1 1075000.00 1075000.00 3 20120731 275
HENDERSON NV 89052 7 1 725000.00 750000.00 3 20120808 276 SEATTLE WA 98136 1 1
1200000.00 1300000.00 3 20120712 277 LAS VEGAS NV 89123 1 1 1000000.00 3
20120706 278 SEATTLE WA 98103 1 1 815000.00 815000.00 3 20120814 279 NAPA CA
94558 1 1 1435000.00 1435000.00 3 20120613 280 Hinsdale IL 60521 1 1 750000.00 3
20120611 281 Dayton MD 21036 7 1 850000.00 850000.00 3 20120710 282 Gardnerville
NV 89410 1 1 865000.00 900000.00 3 20120629 283 Wayland MA 01778 1 1 3250000.00
3250000.00 3 20120810 284 Seattle WA 98115 1 1 1210000.00 1270000.00 3 20120802
285 San Jose CA 95129 1 1 1088800.00 1145000.00 3 20120718 286 St. Louis MO
63141 1 1 818000.00 3 20120625 287 MONTGOMERY TX 77356 7 1 801000.00 3 20120801
288 Austin TX 78701 4 1 743000.00 765000.00 3 20120815 289 Newton MA 02456 1 1
2990000.00 2875000.00 3 20120702 290 El Paso TX 79922 7 1 720000.00 3 20120626
291 Clinton WA 98236 1 1 1000000.00 3 20120816 292 Brooklyn NY 11217 13 1
2700000.00 3 20120509 293 New York NY 10011 4 1 1335000.00 3 20120517 294 BERLIN
MD 21811 1 2 875000.00 3 20120430 295 ARNOLD MD 21012 7 1 1550000.00 3 20120703
296 manhattan beach CA 90266 1 1 1455000.00 1455000.00 3 20120725 297 LOS
ANGELES CA 91387 1 1 1200000.00 3 20120706 298 LAGUNA NIGUEL CA 92677 7 1
1800000.00 3 20120720 299 NEW ALBANY OH 43054 7 1 860000.00 3 20120504 300
ATLANTA GA 30305 1 1 1650000.00 3 20120612 301 LOOMIS CA 95650 1 1 1225000.00 3
20120628 302 LOS ALTOS CA 94022 1 1 1810000.00 3 20120626



 

  130 131 132 133 134 135 136 137 138 139 140  

Original AVM

Confidence Score

Most Recent

Property Value2

Most Recent

Property Valuation

Type

Most Recent

Property Valuation

Date

Most Recent AVM

Model Name

Most Recent AVM

Confidence Score

Original CLTV Original LTV

Original Pledged

Assets

Mortgage Insurance

Company Name

Mortgage Insurance
Percent 1             0.8000 0.8000 0 0 0 2             0.7272 0.7272 0 0 0 3  
          0.6482 0.6482 0 0 0 4             0.4354 0.4354 0 0 0 5            
0.7500 0.7500 0 0 0 6             0.8000 0.8000 0 0 0 7             0.6906
0.6906 0 0 0 8             0.7500 0.7500 0 0 0 9             0.5128 0.5128 0 0 0
10             0.6557 0.6557 0 0 0 11             0.8000 0.8000 0 0 0 12        
    0.7935 0.7935 0 0 0 13             0.6661 0.6661 0 0 0 14             0.7879
0.7879 0 0 0 15             0.7957 0.7957 0 0 0 16             0.8000 0.8000 0 0
0 17             0.7794 0.7794 0 0 0 18             0.8000 0.8000 0 0 0 19      
      0.7913 0.7913 0 0 0 20             0.5333 0.5333 0 0 0 21            
0.7145 0.7145 0 0 0 22             0.8000 0.8000 0 0 0 23             0.6500
0.6500 0 0 0 24             0.6013 0.6013 0 0 0 25             0.6000 0.6000 0 0
0 26             0.6448 0.6448 0 0 0 27             0.8000 0.8000 0 0 0 28      
      0.8000 0.8000 0 0 0 29             0.6985 0.6985 0 0 0 30            
0.7000 0.7000 0 0 0 31             0.7733 0.7733 0 0 0 32             0.8000
0.8000 0 0 0 33             0.7000 0.7000 0 0 0 34             0.8000 0.8000 0 0
0 35             0.8000 0.8000 0 0 0 36             0.6607 0.6607 0 0 0 37      
      0.6763 0.6763 0 0 0 38             0.7579 0.7579 0 0 0 39            
0.5533 0.5533 0 0 0 40             0.8000 0.8000 0 0 0 41             0.5614
0.5614 0 0 0 42             0.8000 0.8000 0 0 0 43             0.8000 0.8000 0 0
0 44             0.7692 0.7692 0 0 0 45             0.8000 0.8000 0 0 0 46      
      0.7000 0.7000 0 0 0 47             0.6418 0.6418 0 0 0 48            
0.8000 0.8000 0 0 0 49             0.8000 0.7306 0 0 0 50             0.4810
0.4810 0 0 0 51             0.6500 0.6500 0 0 0 52             0.7848 0.7848 0 0
0 53             0.5882 0.5882 0 0 0 54             0.7400 0.7400 0 0 0 55      
      0.7500 0.7500 0 0 0 56             0.7500 0.7500 0 0 0 57            
0.6092 0.6092 0 0 0 58             0.6500 0.6500 0 0 0 59             0.7500
0.7500 0 0 0 60             0.4955 0.4955 0 0 0 61             0.5737 0.5737 0 0
0 62             0.6800 0.6800 0 0 0 63             0.8000 0.8000 0 0 0 64      
      0.5919 0.5919 0 0 0 65             0.8000 0.8000 0 0 0 66            
0.6041 0.6041 0 0 0 67             0.8000 0.8000 0 0 0 68             0.6315
0.6315 0 0 0 69             0.7215 0.7215 0 0 0 70             0.8000 0.8000 0 0
0 71             0.2788 0.2788 0 0 0 72             0.7500 0.7500 0 0 0 73      
      0.7695 0.7695 0 0 0 74             0.6500 0.6500 0 0 0 75            
0.3532 0.3532 0 0 0 76             0.5714 0.3809 0 0 0 77             0.7827
0.7827 0 0 0 78             0.7500 0.7500 0 0 0 79             0.6578 0.5263 0 0
0 80             0.7880 0.7395 0 0 0 81             0.5094 0.5094 0 0 0 82      
      0.7500 0.7500 0 0 0 83             0.5590 0.5590 0 0 0 84            
0.7000 0.7000 0 0 0 85             0.7692 0.7692 0 0 0 86             0.8000
0.8000 0 0 0 87             0.8000 0.8000 0 0 0 88             0.8000 0.8000 0 0
0 89             0.8000 0.8000 0 0 0 90             0.5781 0.5781 0 0 0 91      
      0.7000 0.7000 0 0 0 92             0.5580 0.5580 0 0 0 93            
0.6187 0.5553 0 0 0 94             0.8000 0.8000 0 0 0 95             0.6779
0.6779 0 0 0 96             0.7000 0.7000 0 0 0 97             0.7843 0.7843 0 0
0 98             0.7888 0.7888 0 0 0 99             0.7541 0.7541 0 0 0 100    
        0.7983 0.7983 0 0 0 101             0.8000 0.8000 0 0 0 102            
0.3434 0.3434 0 0 0 103             0.6500 0.6500 0 0 0 104             0.7816
0.7816 0 0 0 105             0.6000 0.6000 0 0 0 106             0.7240 0.7240 0
0 0 107             0.7142 0.7142 0 0 0 108             0.6145 0.6145 0 0 0 109
            0.7500 0.7500 0 0 0 110             0.5947 0.5947 0 0 0 111        
    0.8000 0.8000 0 0 0 112             0.7300 0.7300 0 0 0 113            
0.7000 0.7000 0 0 0 114             0.7034 0.7034 0 0 0 115             0.6500
0.6500 0 0 0 116             0.5727 0.5727 0 0 0 117             0.7970 0.7970 0
0 0 118             0.7792 0.7792 0 0 0 119             0.8000 0.8000 0 0 0 120
            0.6684 0.6684 0 0 0 121             0.7916 0.7916 0 0 0 122        
    0.8000 0.8000 0 0 0 123             0.5037 0.5037 0 0 0 124            
0.6000 0.6000 0 0 0 125             0.8000 0.8000 0 0 0 126             0.8000
0.8000 0 0 0 127             0.8000 0.8000 0 0 0 128             0.5822 0.5822 0
0 0 129             0.8000 0.8000 0 0 0 130             0.6617 0.6617 0 0 0 131
            0.5433 0.5433 0 0 0 132             0.6591 0.6591 0 0 0 133        
    0.6000 0.6000 0 0 0 134             0.5050 0.5050 0 0 0 135            
0.8000 0.8000 0 0 0 136             0.7404 0.7404 0 0 0 137             0.4940
0.4940 0 0 0 138             0.7000 0.7000 0 0 0 139             0.3096 0.3096 0
0 0 140             0.8000 0.8000 0 0 0 141             0.5909 0.5909 0 0 0 142
            0.7493 0.7493 0 0 0 143             0.6528 0.6528 0 0 0 144        
    0.5648 0.5648 0 0 0 145             0.7000 0.7000 0 0 0 146            
0.6957 0.6957 0 0 0 147             0.6500 0.6500 0 0 0 148             0.8000
0.8000 0 0 0 149             0.4995 0.4995 0 0 0 150             0.7844 0.7844 0
0 0 151             0.4851 0.3000 0 0 0 152             0.4694 0.4694 0 0 0 153
            0.7720 0.7720 0 0 0 154             0.5559 0.5559 0 0 0 155        
    0.6250 0.6250 0 0 0 156             0.5157 0.5157 0 0 0 157            
0.7985 0.6557 0 0 0 158             0.2512 0.2512 0 0 0 159             0.5933
0.5933 0 0 0 160             0.8000 0.8000 0 0 0 161             0.6400 0.6400 0
0 0 162             0.6920 0.6920 0 0 0 163             0.6598 0.6598 0 0 0 164
            0.6458 0.6458 0 0 0 165             0.7462 0.7462 0 0 0 166        
    0.8000 0.8000 0 0 0 167             0.7500 0.7500 0 0 0 168            
0.7999 0.7999 0 0 0 169             0.5743 0.5743 0 0 0 170             0.5909
0.5909 0 0 0 171             0.7500 0.7500 0 0 0 172             0.3906 0.3906 0
0 0 173             0.5325 0.5325 0 0 0 174             0.7147 0.7147 0 0 0 175
            0.8000 0.8000 0 0 0 176             0.7868 0.7868 0 0 0 177        
    0.6856 0.6856 0 0 0 178             0.5707 0.5707 0 0 0 179            
0.6872 0.6108 0 0 0 180             0.6964 0.6964 0 0 0 181             0.5860
0.5860 0 0 0 182             0.8000 0.8000 0 0 0 183             0.6783 0.6783 0
0 0 184             0.8000 0.8000 0 0 0 185             0.6363 0.6363 0 0 0 186
            0.5040 0.5040 0 0 0 187             0.7406 0.7406 0 0 0 188        
    0.7984 0.7984 0 0 0 189             0.5490 0.5490 0 0 0 190            
0.8000 0.8000 0 0 0 191             0.5880 0.5213 0 0 0 192             0.7786
0.7786 0 0 0 193             0.6168 0.6168 0 0 0 194             0.7500 0.7500 0
0 0 195             0.6837 0.6837 0 0 0 196             0.6500 0.6500 0 0 0 197
            0.7995 0.7995 0 0 0 198             0.4865 0.4865 0 0 0 199        
    0.5833 0.5833 0 0 0 200             0.7500 0.7500 0 0 0 201            
0.7777 0.5504 0 0 0 202             0.7000 0.7000 0 0 0 203             0.8000
0.8000 0 0 0 204             0.7352 0.6617 0 0 0 205             0.6953 0.6953 0
0 0 206             0.8000 0.8000 0 0 0 207             0.7000 0.7000 0 0 0 208
            0.5680 0.3783 0 0 0 209             0.8000 0.8000 0 0 0 210        
    0.7275 0.7275 0 0 0 211             0.7048 0.7048 0 0 0 212            
0.7158 0.7158 0 0 0 213             0.6779 0.6779 0 0 0 214             0.8000
0.8000 0 0 0 215             0.8000 0.8000 0 0 0 216             0.8000 0.8000 0
0 0 217             0.7500 0.7500 0 0 0 218             0.7846 0.7846 0 0 0 219
            0.7974 0.7974 0 0 0 220             0.5406 0.5406 0 0 0 221        
    0.6585 0.6585 0 0 0 222             0.7499 0.7499 0 0 0 223            
0.5151 0.5151 0 0 0 224             0.5956 0.5956 0 0 0 225             0.8000
0.8000 0 0 0 226             0.7500 0.7500 0 0 0 227             0.7261 0.7261 0
0 0 228             0.4954 0.4954 0 0 0 229             0.7469 0.7469 0 0 0 230
            0.6051 0.6051 0 0 0 231             0.4968 0.4968 0 0 0 232        
    0.6896 0.6896 0 0 0 233             0.7213 0.7213 0 0 0 234            
0.7499 0.7499 0 0 0 235             0.4529 0.4529 0 0 0 236             0.5867
0.5867 0 0 0 237             0.7980 0.7980 0 0 0 238             0.6295 0.6295 0
0 0 239             0.7985 0.7985 0 0 0 240             0.8000 0.8000 0 0 0 241
            0.8000 0.8000 0 0 0 242             0.7500 0.7500 0 0 0 243        
    0.8000 0.8000 0 0 0 244             0.7500 0.7500 0 0 0 245            
0.8000 0.8000 0 0 0 246             0.8000 0.8000 0 0 0 247             0.3492
0.3492 0 0 0 248             0.7282 0.7282 0 0 0 249             0.7500 0.7500 0
0 0 250             0.6777 0.6777 0 0 0 251             0.6290 0.6290 0 0 0 252
            0.6390 0.6390 0 0 0 253             0.7443 0.7443 0 0 0 254        
    0.8000 0.8000 0 0 0 255             0.7083 0.7083 0 0 0 256            
0.7391 0.7391 0 0 0 257             0.6400 0.6400 0 0 0 258             0.8000
0.8000 0 0 0 259             0.7407 0.7407 0 0 0 260             0.5744 0.5744 0
0 0 261             0.8000 0.8000 0 0 0 262             0.8000 0.8000 0 0 0 263
            0.5911 0.5911 0 0 0 264             0.7292 0.7292 0 0 0 265        
    0.5714 0.5714 0 0 0 266             0.7387 0.7387 0 0 0 267            
0.6035 0.6035 0 0 0 268             0.8000 0.8000 0 0 0 269             0.6360
0.4848 0 0 0 270             0.7428 0.7428 0 0 0 271             0.5000 0.5000 0
0 0 272             0.7112 0.7112 0 0 0 273             0.8000 0.8000 0 0 0 274
            0.8000 0.8000 0 0 0 275             0.7500 0.7500 0 0 0 276        
    0.7500 0.7500 0 0 0 277             0.7500 0.7500 0 0 0 278            
0.8000 0.8000 0 0 0 279             0.7500 0.7500 0 0 0 280             0.7453
0.7453 0 0 0 281             0.8000 0.8000 0 0 0 282             0.8000 0.8000 0
0 0 283             0.7000 0.7000 0 0 0 284             0.8000 0.8000 0 0 0 285
            0.7500 0.7500 0 0 0 286             0.6442 0.6442 0 0 0 287        
    0.8000 0.8000 0 0 0 288             0.7500 0.7500 0 0 0 289            
0.5217 0.5217 0 0 0 290             0.8000 0.8000 0 0 0 291             0.5735
0.5735 0 0 0 292             0.6500 0.6500 0 0 0 293             0.7490 0.7490 0
0 0 294             0.7500 0.7500 0 0 0 295             0.6387 0.6387 0 0 0 296
            0.7972 0.7972 0 0 0 297             0.7000 0.7000 0 0 0 298        
    0.4486 0.3931 0 0 0 299             0.8000 0.8000 0 0 0 300            
0.5964 0.5964 0 0 0 301             0.6025 0.6025 0 0 0 302             0.5249
0.5249 0 0 0



 

141 142 143 144 145 146 147 148 149 150 MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23
24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50
51 52 53 54 55 56 57 58 59 60 61 62 63 64 65 66 67 68 69 70 71 72 73 74 75 76 77
78 79 80 81 82 83 84 85 86 87 88 89 90 91 92 93 94 95 96 97 98 99 100 101 102
103 104 105 106 107 108 109 110 111 112 113 114 115 116 117 118 119 120 121 122
123 124 125 126 127 128 129 130 131 132 133 134 135 136 137 138 139 140 141 142
143 144 145 146 147 148 149 150 151 152 153 154 155 156 157 158 159 160 161 162
163 164 165 166 167 168 169 170 171 172 173 174 175 176 177 178 179 180 181 182
183 184 185 186 187 188 189 190 191 192 193 194 195 196 197 198 199 200 201 202
203 204 205 206 207 208 209 210 211 212 213 214 215 216 217 218 219 220 221 222
223 224 225 226 227 228 229 230 231 232 233 234 235 236 237 238 239 240 241 242
243 244 245 246 247 248 249 250 251 252 253 254 255 256 257 258 259 260 261 262
263 264 265 266 267 268 269 270 271 272 273 274 275 276 277 278 279 280 281 282
283 284 285 286 287 288 289 290 291 292 293 294 295 296 297 298 299 300 301 302



 

151 152 153 154 155 156 157 158 159 160

Pre-Modification P&I

Payment

Pre-Modification

Initial Interest Rate

Change Downward

Cap

Pre-Modification

Subsequent Interest

Rate Cap

Pre-Modification

Next Interest Rate

Change Date

Pre-Modification I/O

Term

Forgiven Principal

Amount

Forgiven Interest

Amount

Number of

Modifications

Cash To/From Brrw at Closing Brrw - Yrs at in Industry 1 2 2 19 3 4 4 35 5 35 6
25 7 9 8 4.5 9 28 10 45 11 21 12 10 13 20.25 14 4 15 16 16 3 17 18 18 16.5 19 32
20 8 21 20 22 25 23 22 24 10 25 11.6 26 4.3 27 2 28 19 29 25 30 11.6 31 16 32 22
33 18 34 7 35 12 36 21 37 15 38 13 39 11 40 5.5 41 7 42 16 43 10 44 11 45 18 46
14 47 5 48 12 49 10 50 25 51 25 52 4 53 19 54 32 55 18 56 4 57 22 58 14.25 59 5
60 10 61 5 62 20 63 30 64 20 65 27 66 29 67 11 68 10 69 35 70 8 71 28.5 72 29 73
6 74 10 75 25 76 22 77 17 78 30 79 19 80 16 81 25 82 13 83 0 84 32 85 5 86 5 87
12 88 15 89 0 90 6 91 4 92 22 93 24 94 18 95 32 96 10 97 22 98 12 99 15 100 6
101 28 102 0 103 24 104 17 105 0 106 4 107 4 108 28 109 25 110 36.25 111 15 112
27 113 34 114 32 115 32 116 27 117 25 118 26 119 13 120 27 121 23 122 6 123 17
124 0 125 24 126 7 127 18.5 128 13 129 26 130 18 131 0 132 5 133 5 134 19 135 4
136 3 137 14 138 2 139 27 140 3 141 18.5 142 9 143 9 144 16 145 11 146 21 147 5
148 14 149 15 150 12 151 10.25 152 12 153 30 154 16 155 11 156 20 157 9 158 35
159 3 160 20 161 20 162 16 163 21 164 15 165 9 166 18 167 10 168 2 169 15 170 15
171 15 172 25 173 30 174 10 175 12 176 8 177 15 178 25 179 15 180 13 181 20 182
21 183 16.5 184 21 185 15 186 30 187 13 188 12 189 40 190 17 191 17 192 13 193
20 194 2 195 30 196 3 197 20 198 25 199 17 200 15 201 12 202 15 203 8 204 0 205
15 206 20 207 15 208 25 209 17 210 5.5 211 10 212 10 213 24 214 5 215 14 216 13
217 15 218 4 219 10 220 14 221 0 222 40 223 17 224 23 225 6.5 226 10 227 16 228
25 229 13 230 19 231 15 232 25 233 15 234 26 235 12 236 17 237 22 238 15 239 18
240 13 241 18 242 10 243 5 244 6 245 13.5 246 5 247 10 248 19 249 9 250 2 251 10
252 10.5 253 15 254 17 255 12 256 40 257 17 258 25 259 32 260 11 261 17 262 15
263 20 264 0 265 13.25 266 25.5 267 32 268 6 269 0 270 26 271 7 272 10 273 10
274 14 275 3 276 15 277 21 278 3 279 3 280 25 281 25 282 11 283 12 284 2 285 7
286 25 287 13 288 17 289 20 290 28 291 28 292 18 293 22 294 27 295 15 296 12 297
25 298 4 299 12 300 17 301 33 302 12



 

161 162 163 164 165 166 167 CoBrrw - Yrs at in Industry Junior Mortgage Drawn
Amount Maturity Date Primary Borrower Wage Income (Salary) Primary Borrower Wage
Income (Bonus) Primary Borrower Wage Income (Commission) Co-Borrower Wage Income
(Salary) 1 1.5 0.00 20421001 21341.00 0.00 0.00 4978.00 2 19 0.00 20420801
20822.54 0.00 0.00 19910.00 3 2 0.00 20420801 7466.67 0.00 0.00 0.00 4 0.00
20420901 127601.54 0.00 0.00 0.00 5 0.00 20420801 18762.89 0.00 0.00 0.00 6 0.00
20420901 12167.00 11994.00 0.00 0.00 7 0.00 20420801 0.00 0.00 17244.18 0.00 8
0.00 20420901 10883.00 0.00 0.00 5859.00 9 0.00 20420801 35410.20 0.00 0.00 10
0.00 20420701 22220.65 0.00 0.00 0.00 11 15 0.00 20420801 18056.00 0.00 0.00
3855.00 12 4 0.00 20420901 25323.75 0.00 0.00 0.00 13 33 0.00 20420901 14987.27
0.00 0.00 14318.00 14 10 0.00 20420801 17148.00 0.00 0.00 12981.00 15 0.00
20420901 24166.00 16061.00 0.00 0.00 16 0.00 20420901 19301.06 0.00 0.00 0.00 17
20 0.00 20420801 10999.00 0.00 0.00 -515.00 18 20 0.00 20420801 0.00 0.00 0.00
12310.83 19 28 0.00 20420801 10123.42 0.00 0.00 4000.00 20 0.00 20420901
55440.87 0.00 0.00 0.00 21 0.00 20420901 6051.00 0.00 10474.00 719.00 22 0 0.00
20420801 29167.00 0.00 0.00 0.00 23 0 0.00 20420801 20026.35 0.00 0.00 0.00 24
10 0.00 20420701 12931.00 0.00 0.00 12908.00 25 0 0.00 20420601 101192.00 0.00
0.00 0.00 26 0 0.00 20420801 1925.00 0.00 18655.00 0.00 27 0 0.00 20420901
13333.00 0.00 0.00 0.00 28 0 0.00 20420801 15417.00 0.00 0.00 0.00 29 0 0.00
20420801 34549.00 0.00 0.00 0.00 30 0 0.00 20420601 54858.00 0.00 0.00 0.00 31
0.00 20420801 10150.00 1285.58 0.00 0.00 32 0.00 20420901 20824.72 0.00 0.00
0.00 33 0.00 20420801 16840.00 0.00 0.00 0.00 34 6 0.00 20420901 15083.00 0.00
0.00 4833.00 35 0.25 0.00 20420901 27028.50 0.00 0.00 0.00 36 6 0.00 20420801
12089.29 0.00 0.00 10416.66 37 0.00 20420901 14583.33 10934.00 0.00 0.00 38 10
0.00 20420901 12459.50 0.00 0.00 1610.00 39 4 0.00 20420801 13780.00 0.00 0.00
6895.00 40 3.5 0.00 20420801 12932.21 4063.68 0.00 14333.35 41 6 0.00 20420801
14166.95 0.00 0.00 8550.93 42 2.25 0.00 20420901 22711.00 0.00 0.00 0.00 43 0.00
20420901 28297.83 0.00 0.00 0.00 44 0.00 20421001 19406.22 0.00 0.00 0.00 45
0.00 20420901 20833.37 0.00 0.00 0.00 46 14 0.00 20420801 9257.13 0.00 0.00
9257.12 47 0.00 20420901 9878.92 0.00 0.00 0.00 48 0.00 20420701 6875.00 0.00
16138.84 0.00 49 5.25 13784.00 20420801 3797.08 0.00 0.00 9182.78 50 0.00
20420601 27511.12 0.00 0.00 0.00 51 0.00 20420801 24070.37 0.00 0.00 0.00 52
0.00 20420901 14583.00 14583.00 0.00 0.00 53 18 0.00 20420801 22441.62 0.00 0.00
14166.68 54 0.00 20420801 36376.40 0.00 0.00 0.00 55 0.00 20420701 14000.00 0.00
0.00 0.00 56 0 0.00 20420701 16375.09 17760.33 0.00 0.00 57 0 0.00 20420701
42572.92 0.00 0.00 0.00 58 0.00 20420801 15227.67 0.00 0.00 0.00 59 5 0.00
20420801 1712.70 0.00 0.00 0.00 60 0.00 20420801 32901.00 0.00 0.00 0.00 61 0.00
20420701 23833.34 0.00 0.00 0.00 62 20 0.00 20420801 0.00 0.00 0.00 26599.78 63
20 0.00 20420701 17292.83 0.00 0.00 4931.00 64 10 0.00 20420801 12078.75 0.00
0.00 0.00 65 22 0.00 20420701 13833.34 0.00 0.00 10100.00 66 0.00 20420801
40875.91 0.00 0.00 67 15 0.00 20420801 18667.00 0.00 0.00 11112.00 68 9 0.00
20420801 8333.32 3288.63 0.00 15833.35 69 0.00 20420801 19483.50 0.00 0.00 0.00
70 8 0.00 20420801 14825.00 0.00 0.00 3335.42 71 0.00 20420801 31413.33 0.00
0.00 72 2 0.00 20420801 32635.88 0.00 0.00 0.00 73 0.00 20420901 39861.92 0.00
0.00 0.00 74 0.00 20420801 0.00 0.00 9207.26 0.00 75 0.00 20420901 22565.59 0.00
0.00 0.00 76 250000.00 20420801 38993.06 0.00 0.00 0.00 77 20 0.00 20420901
8916.60 0.00 0.00 15000.00 78 0 0.00 20420801 39583.33 0.00 0.00 0.00 79
250000.00 20420901 30170.75 0.00 0.00 0.00 80 46500.00 20420801 14242.99 0.00
0.00 0.00 81 0.00 20420901 27083.33 25000.00 0.00 0.00 82 7 0.00 20420901
13374.03 0.00 0.00 6954.16 83 0.00 20420901 2072.70 0.00 0.00 1789.70 84 0.00
20420901 107145.00 0.00 0.00 0.00 85 12 0.00 20420901 8000.05 0.00 0.00 8000.06
86 0.00 20420901 14583.00 500.00 0.00 0.00 87 16 0.00 20420901 9533.28 0.00 0.00
3544.72 88 10 0.00 20420901 9517.84 0.00 0.00 6300.00 89 19 0.00 20420801
2461.00 0.00 0.00 17785.00 90 0.00 20420901 36888.76 0.00 0.00 0.00 91 0.00
20420801 29078.04 0.00 0.00 0.00 92 2 0.00 20420901 6157.50 0.00 0.00 2180.16 93
19 82400.00 20420801 22083.34 0.00 0.00 18864.56 94 0.00 20420801 6406.54 0.00
30876.61 95 0.00 20420801 41125.04 0.00 0.00 0.00 96 0 0.00 20420801 32526.54
0.00 0.00 0.00 97 0.00 20420901 38955.21 0.00 0.00 0.00 98 0.00 20421001
14158.00 0.00 0.00 0.00 99 0.00 20420901 45671.89 0.00 0.00 0.00 100 0.00
20420801 9501.12 0.00 0.00 0.00 101 7 0.00 20420801 8744.83 0.00 0.00 0.00 102
0.00 20421001 7830.42 0.00 0.00 0.00 103 0.00 20420801 11578.59 16.67 2782.05
0.00 104 0.00 20420901 13110.01 0.00 0.00 0.00 105 0.00 20420901 1414.79 0.00
0.00 1221.00 106 0.00 20420901 19373.00 0.00 0.00 0.00 107 0.00 20420901
21634.58 0.00 0.00 0.00 108 0.00 20420901 18336.84 0.00 0.00 0.00 109 0 0.00
20420701 32231.92 0.00 0.00 0.00 110 36.25 0.00 20420801 17625.00 0.00 0.00
13666.00 111 0.00 20420901 23583.34 0.00 0.00 0.00 112 0.00 20420801 13833.34
12660.94 0.00 0.00 113 0.00 20420801 23357.60 0.00 0.00 0.00 114 0.00 20420801
17083.33 0.00 0.00 0.00 115 27 0.00 20420801 13728.00 0.00 0.00 12814.53 116
0.00 20420901 10000.00 833.33 7213.11 0.00 117 21.75 0.00 20420801 8397.05 0.00
0.00 6904.92 118 185.25 0.00 20420801 7945.04 0.00 0.00 9500.00 119 0.00
20420901 12833.33 1904.53 0.00 0.00 120 0.00 20420901 28638.00 0.00 0.00 0.00
121 0.00 20420901 38143.48 0.00 0.00 0.00 122 8 0.00 20420901 12874.00 0.00 0.00
0.00 123 15 0.00 20420901 59992.29 0.00 0.00 10971.00 124 0.00 20420901 9977.09
0.00 0.00 9983.43 125 16 0.00 20420901 10669.01 0.00 5353.97 3919.83 126 6 0.00
20421001 13583.62 0.00 0.00 1645.04 127 0.00 20420901 16508.34 0.00 0.00 0.00
128 13 0.00 20420901 12673.42 0.00 0.00 11249.98 129 25 0.00 20420901 19573.93
0.00 0.00 15964.00 130 0.00 20420901 15049.75 11128.82 0.00 0.00 131 0.00
20420801 15350.00 0.00 0.00 0.00 132 0.00 20420801 22125.35 0.00 0.00 0.00 133
0.00 20420801 8220.00 0.00 0.00 0.00 134 0.00 20420801 20833.34 0.00 0.00 0.00
135 0.00 20420901 22916.68 1168.83 0.00 0.00 136 2 0.00 20420901 3584.83 0.00
0.00 4929.94 137 0.00 20420901 14583.33 24067.00 0.00 0.00 138 0.00 20420901
322123.83 0.00 0.00 0.00 139 14 0.00 20420901 6690.00 0.00 0.00 10521.33 140
0.00 20420901 35244.00 0.00 0.00 0.00 141 0.00 20420801 12916.67 16917.99 0.00
0.00 142 0.00 20420901 20255.70 0.00 0.00 0.00 143 0.00 20420901 98320.13 0.00
0.00 0.00 144 10 0.00 20420901 10100.00 0.00 0.00 8545.46 145 11 0.00 20420901
6845.96 0.00 0.00 8430.44 146 0.00 20420701 17228.38 6853.09 0.00 0.00 147 2
0.00 20420801 19950.58 0.00 0.00 9216.77 148 0.00 20420901 20833.33 0.00 0.00
0.00 149 0.00 20420701 55152.54 0.00 0.00 0.00 150 0.00 20420901 13547.75 0.00
0.00 0.00 151 275662.00 20420901 61933.29 0.00 0.00 0.00 152 12 0.00 20420801
18821.00 0.00 0.00 14798.33 153 0.00 20420701 23307.70 0.00 0.00 154 0.00
20420801 16666.66 21565.00 0.00 0.00 155 0 0.00 20420801 19866.25 0.00 0.00 0.00
156 0.00 20420901 28337.33 0.00 0.00 0.00 157 19 191321.00 20420901 10417.00
0.00 0.00 20173.00 158 0.00 20420901 68908.71 0.00 0.00 0.00 159 0.00 20421001
33245.60 0.00 0.00 0.00 160 0.00 20420901 87320.66 0.00 0.00 0.00 161 18 0.00
20420801 18750.00 0.00 0.00 2067.00 162 0.00 20420801 33333.34 0.00 0.00 0.00
163 16 0.00 20420801 20370.33 0.00 0.00 19351.83 164 14 0.00 20420801 11752.00
0.00 0.00 9189.81 165 9 0.00 20420901 0.00 0.00 14417.00 5417.00 166 0.00
20420901 16816.00 0.00 0.00 0.00 167 0.00 20420901 14578.86 5750.61 0.00 0.00
168 0.00 20420901 19166.66 2114.58 0.00 0.00 169 0.00 20420801 16070.90 19479.17
0.00 0.00 170 0.00 20420901 15368.42 0.00 0.00 0.00 171 0.00 20420801 15910.00
0.00 0.00 0.00 172 0.00 20420901 9941.00 0.00 0.00 0.00 173 2 0.00 20420901
9549.83 0.00 0.00 1946.70 174 6 0.00 20420901 9972.79 0.00 0.00 864.00 175 12
0.00 20420901 15000.00 0.00 0.00 3339.24 176 0.00 20420801 9177.30 0.00 12852.00
0.00 177 0.00 20420901 14968.00 0.00 0.00 0.00 178 0.00 20421001 85070.72 0.00
0.00 0.00 179 15 55027.00 20420901 19639.82 0.00 0.00 3166.66 180 0.00 20420901
7240.19 0.00 35305.52 0.00 181 0.00 20420401 41666.68 0.00 0.00 0.00 182 0.00
20420901 22916.00 0.00 0.00 0.00 183 0.00 20420801 12053.42 0.00 0.00 0.00 184
0.00 20420801 17416.67 0.00 0.00 0.00 185 0.00 20420901 19733.00 0.00 0.00 0.00
186 0.00 20420801 19861.00 0.00 0.00 0.00 187 9 0.00 20420801 10020.00 0.00 0.00
1045.00 188 0.00 20420901 28679.99 0.00 0.00 0.00 189 0.00 20420901 8310.25 0.00
0.00 349.60 190 0.00 20420801 24166.68 11231.64 0.00 0.00 191 17 97016.00
20420801 18725.00 0.00 0.00 17848.42 192 0.00 20420901 12000.00 2159.00 0.00
0.00 193 0.00 20420801 13544.00 0.00 0.00 0.00 194 0.00 20420801 119906.00 0.00
0.00 0.00 195 24 0.00 20420901 10210.00 0.00 0.00 12017.00 196 5 0.00 20420901
9166.00 0.00 0.00 9073.00 197 17 0.00 20420801 6998.00 0.00 0.00 11228.50 198 22
0.00 20420701 12900.72 0.00 0.00 4036.18 199 0.00 20420801 29714.34 0.00 0.00
0.00 200 0.00 20420801 16666.67 0.00 0.00 0.00 201 10 250000.00 20320801
10000.00 0.00 0.00 0.00 202 0.00 20420901 998.00 0.00 0.00 4880.00 203 6 0.00
20420901 7897.06 0.00 0.00 13333.34 204 8 83481.00 20420801 0.00 0.00 0.00
10792.00 205 0.00 20420901 15216.00 2330.00 0.00 0.00 206 0.00 20420901 13686.61
0.00 0.00 0.00 207 10 0.00 20420801 5153.00 0.00 0.00 0.00 208 349737.00
20420801 17500.00 0.00 0.00 0.00 209 9 0.00 20421001 14583.00 0.00 0.00 2179.00
210 5 0.00 20420901 47718.50 0.00 0.00 0.00 211 0.00 20420901 17974.00 0.00 0.00
0.00 212 0.00 20420801 15960.13 0.00 0.00 0.00 213 0.00 20420901 39500.00 0.00
0.00 0.00 214 0.00 20420901 6427.46 217.78 10442.50 0.00 215 0.00 20420901
15528.75 0.00 0.00 0.00 216 5 0.00 20421001 15884.76 0.00 0.00 2744.91 217 10
0.00 20421001 34587.78 0.00 0.00 16033.63 218 0.00 20420801 9854.79 0.00 0.00
219 0.00 20420801 20019.00 0.00 0.00 0.00 220 0.00 20420801 21725.31 0.00 0.00
0.00 221 20 0.00 20420801 21033.00 0.00 0.00 0.00 222 2 0.00 20420901 11870.44
0.00 0.00 4801.00 223 0.00 20420901 19330.38 0.00 0.00 0.00 224 0.00 20420901
13168.30 0.00 0.00 6611.16 225 8 0.00 20421001 14441.67 0.00 0.00 9166.66 226 16
0.00 20420801 0.00 0.00 0.00 24964.21 227 10 0.00 20420801 0.00 0.00 0.00
12035.00 228 0.00 20420901 42467.07 0.00 0.00 0.00 229 12 0.00 20420901 7571.58
0.00 0.00 15828.83 230 0.00 20420801 24400.00 0.00 0.00 231 16 0.00 20420801
14852.59 0.00 0.00 12500.00 232 0.00 20420901 112500.00 0.00 0.00 0.00 233 0.00
20420901 16336.00 0.00 0.00 0.00 234 0.00 20420901 22941.67 0.00 0.00 0.00 235
0.00 20420801 39411.30 0.00 0.00 0.00 236 0.00 20420701 21516.80 0.00 0.00 0.00
237 0.00 20420801 17839.29 0.00 0.00 238 0.00 20420801 1961.30 0.00 30808.09
0.00 239 0.00 20420901 18750.00 0.00 0.00 0.00 240 13 0.00 20420801 6844.92 0.00
0.00 6407.81 241 10 0.00 20420901 19517.08 0.00 0.00 4895.00 242 0.00 20420901
25000.00 0.00 0.00 0.00 243 0.00 20420901 15666.66 0.00 0.00 0.00 244 0.00
20420801 24157.66 14701.13 0.00 0.00 245 0.00 20420901 50910.41 0.00 0.00 0.00
246 0.00 20420801 16083.34 0.00 0.00 0.00 247 20 0.00 20420901 4000.00 0.00 0.00
4705.00 248 0.00 20420901 15416.66 0.00 0.00 0.00 249 0.00 20420901 43666.00
0.00 0.00 0.00 250 0.00 20420901 41256.96 0.00 0.00 0.00 251 10 0.00 20420801
9583.00 0.00 0.00 9580.00 252 0.00 20420801 29726.43 0.00 0.00 253 17 0.00
20420901 4648.00 0.00 0.00 9126.00 254 0.00 20420801 17873.00 0.00 0.00 255 0.00
20420901 29197.93 0.00 0.00 0.00 256 0.00 20420901 59852.25 0.00 0.00 0.00 257
0.00 20420801 16666.67 32894.52 0.00 0.00 258 0.00 20420801 16666.00 0.00 0.00
259 30 0.00 20420901 0.00 0.00 11432.54 12190.00 260 0.00 20420801 17004.38 0.00
0.00 0.00 261 0.00 20420901 20833.34 0.00 0.00 0.00 262 0.00 20420901 17500.00
2083.35 0.00 0.00 263 0.00 20420901 22083.33 0.00 0.00 0.00 264 0.00 20420901
2054.00 0.00 0.00 941.00 265 0.00 20420901 50310.00 19472.50 0.00 0.00 266 0.00
20420901 17094.18 0.00 0.00 0.00 267 24 0.00 20420901 11362.00 0.00 0.00 8667.00
268 0.00 20420901 17000.00 0.00 0.00 0.00 269 124121.00 20420901 11483.07 0.00
0.00 0.00 270 0.00 20420801 28282.42 0.00 0.00 0.00 271 0.00 20420801 25143.97
0.00 0.00 0.00 272 0.00 20420801 34283.92 0.00 0.00 0.00 273 0.00 20420801
15416.67 0.00 0.00 274 2 0.00 20420901 8448.20 0.00 0.00 9132.58 275 0.00
20420901 18123.73 0.00 0.00 0.00 276 0.00 20420801 13746.00 0.00 0.00 0.00 277
0.00 20420901 27083.33 0.00 0.00 0.00 278 1 0.00 20420901 10000.00 0.00 0.00
15416.65 279 0.00 20420801 4273.13 0.00 0.00 260.80 280 0.00 20420901 17530.00
0.00 0.00 0.00 281 0.00 20420801 14166.67 0.00 0.00 282 0.00 20420801 30271.00
0.00 0.00 283 0.00 20421001 16667.00 0.00 0.00 0.00 284 0.00 20420901 9583.34
0.00 13923.08 0.00 285 0 0.00 20420901 12781.00 1250.00 0.00 0.00 286 0.00
20421001 17333.34 0.00 0.00 0.00 287 8 0.00 20420901 13219.01 0.00 0.00 4155.75
288 0.00 20420901 16666.66 16835.23 0.00 0.00 289 0.00 20420901 16666.66
46830.29 0.00 0.00 290 0.00 20421001 33789.92 0.00 0.00 0.00 291 26 0.00
20421001 6008.32 0.00 0.00 5991.65 292 0.00 20421001 18333.33 21751.00 0.00 0.00
293 0.00 20421001 27083.34 0.00 0.00 0.00 294 20 0.00 20420901 9373.51 0.00 0.00
18050.96 295 0.00 20420901 55276.77 0.00 0.00 0.00 296 15 0.00 20420901 11206.99
0.00 0.00 11791.68 297 25 0.00 20421001 3970.08 0.00 0.00 2521.06 298 2 97206.00
20421001 11275.30 0.00 0.00 2765.33 299 0.00 20420901 19260.32 0.00 0.00 0.00
300 0.00 20420801 64710.05 0.00 0.00 0.00 301 0.00 20420901 13568.05 0.00 0.00
0.00 302 14 0.00 20421001 17935.00 6137.64 0.00 1407.48



 

168 169 170 171 172 Co-Borrower Wage Income (Bonus) Co-Borrower Wage Income
(Commission) Originator Doc Code RWT Income Verification RWT Asset Verification
1 0.00 0.00 Full Two Years Two Months 2 0.00 0.00 Full Two Years Two Months 3
0.00 0.00 Full Two Years Two Months 4 0.00 0.00 Full Two Years Two Months 5 0.00
0.00 Full Two Years Two Months 6 0.00 0.00 Full Two Years Two Months 7 0.00 0.00
Full Two Years Two Months 8 0.00 0.00 Full Two Years Two Months 9 Full Two Years
Two Months 10 0.00 0.00 Full Two Years Two Months 11 0.00 0.00 Full Two Years
Two Months 12 0.00 0.00 Full Two Years Two Months 13 0.00 0.00 Full Two Years
Two Months 14 0.00 0.00 Full Two Years Two Months 15 0.00 0.00 Full Two Years
Two Months 16 0.00 0.00 Full Two Years Two Months 17 0.00 0.00 Full Two Years
Two Months 18 0.00 4418.21 Full Two Years Two Months 19 0.00 0.00 Full Two Years
Two Months 20 0.00 0.00 Full Two Years Two Months 21 0.00 0.00 Full Two Years
Two Months 22 0.00 0.00 Full Two Years Two Months 23 0.00 0.00 Full Two Years
Two Months 24 0.00 0.00 Full Two Years Two Months 25 0.00 0.00 Full Two Years
Two Months 26 0.00 0.00 Full Two Years Two Months 27 0.00 0.00 Full Two Years
Two Months 28 0.00 0.00 Full Two Years Two Months 29 0.00 0.00 Full Two Years
Two Months 30 0.00 0.00 Full Two Years Two Months 31 0.00 0.00 Full Two Years
Two Months 32 0.00 0.00 Full Two Years Two Months 33 0.00 0.00 Full Two Years
Two Months 34 0.00 0.00 Full Two Years Two Months 35 0.00 0.00 Full Two Years
Two Months 36 0.00 0.00 Full Two Years Two Months 37 0.00 0.00 Full Two Years
Two Months 38 0.00 0.00 Full Two Years Two Months 39 0.00 0.00 Full Two Years
Two Months 40 0.00 0.00 Full Two Years Two Months 41 0.00 0.00 Full Two Years
Two Months 42 0.00 0.00 Full Two Years Two Months 43 0.00 0.00 Full Two Years
Two Months 44 0.00 0.00 Full Two Years Two Months 45 0.00 0.00 Full Two Years
Two Months 46 0.00 0.00 Full Two Years Two Months 47 0.00 0.00 Full Two Years
Two Months 48 0.00 0.00 Full Two Years Two Months 49 0.00 0.00 Full Two Years
Two Months 50 0.00 0.00 Full Two Years Two Months 51 0.00 0.00 Full Two Years
Two Months 52 0.00 0.00 Full Two Years Two Months 53 0.00 0.00 Full Two Years
Two Months 54 0.00 0.00 Full Two Years Two Months 55 0.00 0.00 Full Two Years
Two Months 56 0.00 0.00 Full Two Years Two Months 57 0.00 0.00 Full Two Years
Two Months 58 0.00 0.00 Full Two Years Two Months 59 0.00 0.00 Full Two Years
Two Months 60 0.00 0.00 Full Two Years Two Months 61 0.00 0.00 Full Two Years
Two Months 62 14635.98 0.00 Full Two Years Two Months 63 0.00 0.00 Full Two
Years Two Months 64 0.00 0.00 Full Two Years Two Months 65 0.00 0.00 Full Two
Years Two Months 66 Full Two Years Two Months 67 0.00 0.00 Full Two Years Two
Months 68 0.00 0.00 Full Two Years Two Months 69 0.00 0.00 Full Two Years Two
Months 70 0.00 0.00 Full Two Years Two Months 71 Full Two Years Two Months 72
0.00 0.00 Full Two Years Two Months 73 0.00 0.00 Full Two Years Two Months 74
0.00 0.00 Full Two Years Two Months 75 0.00 0.00 Full Two Years Two Months 76
0.00 0.00 Full Two Years Two Months 77 0.00 0.00 Full Two Years Two Months 78
0.00 0.00 Full Two Years Two Months 79 0.00 0.00 Full Two Years Two Months 80
0.00 0.00 Full Two Years Two Months 81 0.00 0.00 Full Two Years Two Months 82
0.00 0.00 Full Two Years Two Months 83 0.00 0.00 Full Two Years Two Months 84
0.00 0.00 Full Two Years Two Months 85 0.00 0.00 Full Two Years Two Months 86
0.00 0.00 Full Two Years Two Months 87 0.00 0.00 Full Two Years Two Months 88
0.00 0.00 Full Two Years Two Months 89 0.00 0.00 Full Two Years Two Months 90
0.00 0.00 Full Two Years Two Months 91 0.00 0.00 Full Two Years Two Months 92
0.00 0.00 Full Two Years Two Months 93 0.00 0.00 Full Two Years Two Months 94
Full Two Years Two Months 95 0.00 0.00 Full Two Years Two Months 96 0.00 0.00
Full Two Years Two Months 97 0.00 0.00 Full Two Years Two Months 98 0.00 0.00
Full Two Years Two Months 99 0.00 0.00 Full Two Years Two Months 100 0.00 0.00
Full Two Years Two Months 101 0.00 0.00 Full Two Years Two Months 102 0.00 0.00
Full Two Years Two Months 103 0.00 0.00 Full Two Years Two Months 104 0.00 0.00
Full Two Years Two Months 105 0.00 0.00 Full Two Years Two Months 106 0.00 0.00
Full Two Years Two Months 107 0.00 0.00 Full Two Years Two Months 108 0.00 0.00
Full Two Years Two Months 109 0.00 0.00 Full Two Years Two Months 110 0.00 0.00
Full Two Years Two Months 111 0.00 0.00 Full Two Years Two Months 112 0.00 0.00
Full Two Years Two Months 113 0.00 0.00 Full Two Years Two Months 114 0.00 0.00
Full Two Years Two Months 115 0.00 0.00 Full Two Years Two Months 116 0.00 0.00
Full Two Years Two Months 117 0.00 0.00 Full Two Years Two Months 118 0.00 0.00
Full Two Years Two Months 119 0.00 0.00 Full Two Years Two Months 120 0.00 0.00
Full Two Years Two Months 121 0.00 0.00 Full Two Years Two Months 122 0.00 0.00
Full Two Years Two Months 123 0.00 0.00 Full Two Years Two Months 124 0.00 0.00
Full Two Years Two Months 125 0.00 0.00 Full Two Years Two Months 126 0.00 0.00
Full Two Years Two Months 127 0.00 0.00 Full Two Years Two Months 128 0.00 0.00
Full Two Years Two Months 129 0.00 0.00 Full Two Years Two Months 130 0.00 0.00
Full Two Years Two Months 131 0.00 0.00 Full Two Years Two Months 132 0.00 0.00
Full Two Years Two Months 133 0.00 0.00 Full Two Years Two Months 134 0.00 0.00
Full Two Years Two Months 135 0.00 0.00 Full Two Years Two Months 136 0.00 0.00
Full Two Years Two Months 137 0.00 0.00 Full Two Years Two Months 138 0.00 0.00
Full Two Years Two Months 139 0.00 0.00 Full Two Years Two Months 140 0.00 0.00
Full Two Years Two Months 141 0.00 0.00 Full Two Years Two Months 142 0.00 0.00
Full Two Years Two Months 143 0.00 0.00 Full Two Years Two Months 144 0.00 0.00
Full Two Years Two Months 145 0.00 0.00 Full Two Years Two Months 146 0.00 0.00
Full Two Years Two Months 147 0.00 0.00 Full Two Years Two Months 148 0.00 0.00
Full Two Years Two Months 149 0.00 0.00 Full Two Years Two Months 150 0.00 0.00
Full Two Years Two Months 151 0.00 0.00 Full Two Years Two Months 152 0.00 0.00
Full Two Years Two Months 153 Full Two Years Two Months 154 0.00 0.00 Full Two
Years Two Months 155 0.00 0.00 Full Two Years Two Months 156 0.00 0.00 Full Two
Years Two Months 157 0.00 0.00 Full Two Years Two Months 158 0.00 0.00 Full Two
Years Two Months 159 0.00 0.00 Full Two Years Two Months 160 0.00 0.00 Full Two
Years Two Months 161 0.00 0.00 Full Two Years Two Months 162 0.00 0.00 Full Two
Years Two Months 163 0.00 0.00 Full Two Years Two Months 164 0.00 0.00 Full Two
Years Two Months 165 0.00 9903.00 Full Two Years Two Months 166 0.00 0.00 Full
Two Years Two Months 167 0.00 0.00 Full Two Years Two Months 168 0.00 0.00 Full
Two Years Two Months 169 0.00 0.00 Full Two Years Two Months 170 0.00 0.00 Full
Two Years Two Months 171 0.00 0.00 Full Two Years Two Months 172 0.00 0.00 Full
Two Years Two Months 173 0.00 0.00 Full Two Years Two Months 174 0.00 0.00 Full
Two Years Two Months 175 0.00 0.00 Full Two Years Two Months 176 0.00 0.00 Full
Two Years Two Months 177 0.00 0.00 Full Two Years Two Months 178 0.00 0.00 Full
Two Years Two Months 179 0.00 0.00 Full Two Years Two Months 180 0.00 0.00 Full
Two Years Two Months 181 0.00 0.00 Full Two Years Two Months 182 0.00 0.00 Full
Two Years Two Months 183 0.00 0.00 Full Two Years Two Months 184 0.00 0.00 Full
Two Years Two Months 185 0.00 0.00 Full Two Years Two Months 186 0.00 0.00 Full
Two Years Two Months 187 0.00 0.00 Full Two Years Two Months 188 0.00 0.00 Full
Two Years Two Months 189 0.00 0.00 Full Two Years Two Months 190 0.00 0.00 Full
Two Years Two Months 191 0.00 0.00 Full Two Years Two Months 192 0.00 0.00 Full
Two Years Two Months 193 0.00 0.00 Full Two Years Two Months 194 0.00 0.00 Full
Two Years Two Months 195 0.00 0.00 Full Two Years Two Months 196 0.00 2262.00
Full Two Years Two Months 197 0.00 0.00 Full Two Years Two Months 198 0.00 0.00
Full Two Years Two Months 199 0.00 0.00 Full Two Years Two Months 200 0.00 0.00
Full Two Years Two Months 201 0.00 0.00 Full Two Years Two Months 202 0.00 0.00
Full Two Years Two Months 203 0.00 0.00 Full Two Years Two Months 204 5689.00
0.00 Full Two Years Two Months 205 0.00 0.00 Full Two Years Two Months 206 0.00
0.00 Full Two Years Two Months 207 0.00 3851.00 Full Two Years Two Months 208
0.00 0.00 Full Two Years Two Months 209 0.00 0.00 Full Two Years Two Months 210
0.00 0.00 Full Two Years Two Months 211 0.00 0.00 Full Two Years Two Months 212
0.00 0.00 Full Two Years Two Months 213 0.00 0.00 Full Two Years Two Months 214
0.00 0.00 Full Two Years Two Months 215 0.00 0.00 Full Two Years Two Months 216
0.00 0.00 Full Two Years Two Months 217 0.00 0.00 Full Two Years Two Months 218
Full Two Years Two Months 219 0.00 0.00 Full Two Years Two Months 220 0.00 0.00
Full Two Years Two Months 221 0.00 0.00 Full Two Years Two Months 222 0.00 0.00
Full Two Years Two Months 223 0.00 0.00 Full Two Years Two Months 224 0.00 0.00
Full Two Years Two Months 225 0.00 0.00 Full Two Years Two Months 226 0.00 0.00
Full Two Years Two Months 227 0.00 0.00 Full Two Years Two Months 228 0.00 0.00
Full Two Years Two Months 229 0.00 0.00 Full Two Years Two Months 230 Full Two
Years Two Months 231 0.00 0.00 Full Two Years Two Months 232 0.00 0.00 Full Two
Years Two Months 233 0.00 0.00 Full Two Years Two Months 234 0.00 0.00 Full Two
Years Two Months 235 0.00 0.00 Full Two Years Two Months 236 0.00 0.00 Full Two
Years Two Months 237 Full Two Years Two Months 238 0.00 0.00 Full Two Years Two
Months 239 0.00 0.00 Full Two Years Two Months 240 0.00 0.00 Full Two Years Two
Months 241 0.00 0.00 Full Two Years Two Months 242 0.00 0.00 Full Two Years Two
Months 243 0.00 0.00 Full Two Years Two Months 244 0.00 0.00 Full Two Years Two
Months 245 0.00 0.00 Full Two Years Two Months 246 0.00 0.00 Full Two Years Two
Months 247 0.00 0.00 Full Two Years Two Months 248 0.00 0.00 Full Two Years Two
Months 249 0.00 0.00 Full Two Years Two Months 250 0.00 0.00 Full Two Years Two
Months 251 0.00 0.00 Full Two Years Two Months 252 Full Two Years Two Months 253
937.50 0.00 Full Two Years Two Months 254 Full Two Years Two Months 255 0.00
0.00 Full Two Years Two Months 256 0.00 0.00 Full Two Years Two Months 257 0.00
0.00 Full Two Years Two Months 258 Full Two Years Two Months 259 0.00 0.00 Full
Two Years Two Months 260 0.00 0.00 Full Two Years Two Months 261 0.00 0.00 Full
Two Years Two Months 262 0.00 0.00 Full Two Years Two Months 263 0.00 0.00 Full
Two Years Two Months 264 0.00 0.00 Full Two Years Two Months 265 0.00 0.00 Full
Two Years Two Months 266 0.00 0.00 Full Two Years Two Months 267 0.00 0.00 Full
Two Years Two Months 268 0.00 0.00 Full Two Years Two Months 269 0.00 0.00 Full
Two Years Two Months 270 0.00 0.00 Full Two Years Two Months 271 0.00 0.00 Full
Two Years Two Months 272 0.00 0.00 Full Two Years Two Months 273 Full Two Years
Two Months 274 0.00 0.00 Full Two Years Two Months 275 0.00 0.00 Full Two Years
Two Months 276 0.00 0.00 Full Two Years Two Months 277 0.00 0.00 Full Two Years
Two Months 278 0.00 0.00 Full Two Years Two Months 279 0.00 0.00 Full Two Years
Two Months 280 0.00 0.00 Full Two Years Two Months 281 Full Two Years Two Months
282 Full Two Years Two Months 283 0.00 0.00 Full Two Years Two Months 284 0.00
0.00 Full Two Years Two Months 285 0.00 0.00 Full Two Years Two Months 286 0.00
0.00 Full Two Years Two Months 287 0.00 0.00 Full Two Years Two Months 288 0.00
0.00 Full Two Years Two Months 289 0.00 0.00 Full Two Years Two Months 290 0.00
0.00 Full Two Years Two Months 291 0.00 0.00 Full Two Years Two Months 292 0.00
0.00 Full Two Years Two Months 293 0.00 0.00 Full Two Years Two Months 294 0.00
0.00 Full Two Years Two Months 295 0.00 0.00 Full Two Years Two Months 296 0.00
0.00 Full Two Years Two Months 297 0.00 0.00 Full Two Years Two Months 298 0.00
0.00 Full Two Years Two Months 299 0.00 0.00 Full Two Years Two Months 300 0.00
0.00 Full Two Years Two Months 301 0.00 0.00 Full Two Years Two Months 302 0.00
0.00 Full Two Years Two Months



 









MERSID Organization 1002793 American Pacific 1006318 Bank of Commerce 1006324
Benchmark Bank 1004333 Castle & Cook 1000302 Cherry Creek 1008808 Cole Taylor
Bank 1000290 Colonial Savings 1001770 Cornerstone 1000497 Embrace 1000235
Evergreen Home Loans 1003924 Fairway 1008118 Fidelity Bank Mortgage 1002338
First Republic 1008498 Flagstar Bank, F.S.B. 1000522 Franklin American Mortgage
1001105 Fremont Bank 1003970 GuardHill Financial Corp. 1000199 Guild Mortgage
1011266 Huntington 1000953 Megastar Financial 1002956 Monarch Bank 1004639
Paramount Equity 1000200 PHH Mortgage Corporation 1001098 Plaza Home Mortgage
1000536 Prime Lending 1000342 Prospect 1000457 Provident 1000383 RRAC/Cenlar
1000324 Shore Financial Services, Inc. 1001863 Sterling Savings Bank 1005723
Stifel 1000458 Umpqua 1000312 Wintrust Mortgage A Division of Barrington Bank &
Trust Co 1003626 Boston Private















 

ASF RMBS DISCLOSURE PACKAGE

 



The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.

 

Field

Number

Field Name Field Description

Type of

Field

Data Type Sample Data Format

When

Applicable?

Valid Values

Proposed

Unique

Coding

Notes 1 Primary Servicer The MERS Organization ID of the company that has or
will have the right to service the loan. General Information Numeric – Integer
2351805 9(7) Always “9999999” if Unknown 2 Servicing Fee—Percentage Aggregate
monthly fee paid to all servicers, stated in decimal form. General Information
Numeric - Decimal 0.0025 9.999999 Loans without flat-dollar servicing fees >= 0
and < 1 Must be populated if Field 3 is Null 3 Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount. General
Information Numeric – Decimal 7.5 9(3).99 Loans with flat-dollar servicing fees

>= 0 and

<= 999

Must be populated if 2 is Null 4 Servicing Advance Methodology The manner in
which principal and/or interest are to be advanced by the servicer. General
Information Numeric – Integer 2 99 Always See Coding

1 = Scheduled Interest, Scheduled Principal

2 = Actual Interest, Actual Principal

3 = Scheduled Interest, Actual Principal

99 = Unknown

5 Originator The MERS Organization ID of the entity that lends funds to the
borrower and, in return, places a lien on the mortgage property as collateral.
General Information Numeric – Integer 5938671 9(7) Always “9999999” if Unknown 6
Loan Group Indicates the collateral group number in which the loan falls (for
structures with multiple collateral groups). Use “1” if there is only one loan
group. General Information Text 1A XXXX Always “UNK” if Unknown 7 Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD). General Information
Numeric – Integer TBD TBD Always TBD Details to be provided by Vendor 8
Amortization Type Indicates whether the loan’s interest rate is fixed or
adjustable (Hybrid ARMs are adjustable). Loan Type Numeric – Integer 2 99 Always
See Coding

1 = Fixed

2 = Adjustable

99 = Unknown

9 Lien Position A number indicating the loan’s lien position (1 = first lien,
etc.). Loan Type Numeric – Integer 1 99 Always >0 99 = Unknown 10 HELOC
Indicator Indicates whether the loan is a home equity line of credit. Loan Type
Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

11 Loan Purpose Indicates the purpose of the loan. Loan Type Numeric – Integer 9
99 Always See Coding See Appendix A 12 Cash Out Amount Cash Out Amount: [New
Loan] – [PIF Prior First Lien] – [Payoff of all Seasoned Seconds] – [Closing
Costs] – [Prepays]

For delayed purchases (refinances on homes purchased < 12 months prior to the
mortgage application) with cash) Cash Out Amount = 0. Loan Type Numeric –
Decimal 72476.5 9(10).99 Always >= 0 13 Total Origination and Discount Points
(in dollars) Amount paid to the lender to increase the lender’s effective yield
and, in the case of discount points, to reduce the interest rate paid by the
borrower. Loan Type Numeric – Decimal 5250 9(10).99 Always >= 0 Typically Lines
801 and 802 of HUD Settlement Statement 14 Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations. Loan Type Numeric – Integer 1 99
Always See Coding

0 = No

1 = Yes

99 = Unknown

15 Relocation Loan Indicator Indicates whether the loan is part of a corporate
relocation program. Loan Type Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

16 Broker Indicator Indicates whether a broker took the application. Loan Type
Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

17 Channel Code indicating the source (channel) from which the Issuer obtained
the mortgage loan. Loan Type Numeric – Integer 2 99 Always See Coding

1 = Retail

2 = Broker

3 = Correspondent Bulk

4 = Correspondent Flow with delegated underwriting

5 = Correspondent Flow without delegated underwriting

99 = Unknown

18 Escrow Indicator Indicates whether various homeownership expenses are paid by
the borrower directly or through an escrow account (as of securitization cut-off
date). Loan Type Numeric – Integer 3 99 Always See Coding

0 = No Escrows

1 = Taxes

2 = Insurance

3 = HOA dues

4 = Taxes and Insurance

5 = All

99 =Unknown

19 Senior Loan Amount(s) For non-first mortgages, the sum of the balances of all
associated senior mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info Numeric – Decimal 611004.25 9(10).99 If Lien Position > 1 >=
0 20 Loan Type of Most Senior Lien For non-first mortgages, indicates whether
the associated first mortgage is a Fixed, ARM, Hybrid, or negative amortization
loan. Mortgage Lien Info Numeric – Integer 2 99 If Lien Position > 1 See Coding

1 = Fixed Rate

2 = ARM

3 = Hybrid

4 = Neg Am

99 = Unknown

21 Hybrid Period of Most Senior Lien (in months) For non-first mortgages where
the associated first mortgage is a hybrid ARM, the number of months remaining in
the initial fixed interest rate period for the hybrid first mortgage. Mortgage
Lien Info Numeric – Integer 23 999

If Lien Position > 1

AND the most senior lien is a hybrid ARM (see Field 20)

>= 0 22 Neg Am Limit of Most Senior Lien For non-first mortgages where the
associated first mortgage features negative amortization, the maximum percentage
by which the negatively amortizing balance may increase (expressed as a
proportion of the senior lien’s original balance). Mortgage Lien Info Numeric –
Decimal 1.25 9.999999

If Lien Position > 1

AND the senior lien is Neg Am (see Field 20)

>= 1 and <= 2 23 Junior Mortgage Balance For first mortgages with subordinate
liens at the time of origination, the combined balance of the subordinate liens
(if known). Mortgage Lien Info Numeric – Decimal 51775.12 9(10).99 If Lien
Position = 1 and there is a 2nd lien on the subject property >= 0 Subject to
Regulatory Confirmation 24 Origination Date of Most Senior Lien For non-first
mortgages, the origination date of the associated first mortgage. Mortgage Lien
Info Date 20090914 YYYYMMDD If Lien Position > 1 and there is a 2nd lien on the
subject property “19010101” if unknown 25 Origination Date The date of the
Mortgage Note and Mortgage/Deed of Trust Loan Term and Amortization Type Date
20090914 YYYYMMDD Always “19010101” if unknown 26 Original Loan Amount The
dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit. Loan Term and Amortization Type Numeric – Decimal 150000 9(10).99 Always
>0 27 Original Interest Rate The original note rate as indicated on the mortgage
note. Loan Term and Amortization Type Numeric – Decimal 0.0475 9.999999 Always >
0 and <= 1 28 Original Amortization Term The number of months in which the loan
would be retired if the amortizing principal and interest payment were to be
paid each month. Loan Term and Amortization Type Numeric – Integer 360 999
Always >= 60 29 Original Term to Maturity The initial number of months between
loan origination and the loan maturity date, as specified on the mortgage note.
Loan Term and Amortization Type Numeric – Integer 60 999 Always >0 N/A 30 First
Payment Date of Loan The date of the first scheduled mortgage payment to be made
by the borrower as specified on the mortgage note. Loan Term and Amortization
Type Date 20090914 YYYYMMDD Always “19010101” if unknown N/A 31 Interest Type
Indicator Indicates whether the interest rate calculation method is simple or
actuarial. Loan Term and Amortization Type Numeric – Integer 2 99 Always See
Coding

1= Simple

2 = Actuarial

99 = Unknown

32 Original Interest Only Term Original interest-only term for a loan in months
(including NegAm Loans). Loan Term and Amortization Type Numeric – Integer 60
999 Always

>= 0 and <= 240

Unknown = Blank;

No Interest Only Term = 0

33 Buy Down Period The total number of months during which any buy down is in
effect, representing the accumulation of all buy down periods. Loan Term and
Amortization Type Numeric – Integer 65 999 Always

>= 0 and <= 100

Unknown = Blank;

No Buy Down = 0

34 HELOC Draw Period The original number of months during which the borrower may
draw funds against the HELOC account. Loan Term and Amortization Type Numeric –
Integer 24 999 HELOCs Only >= 12 and <= 120 35 Scheduled Loan Amount Mortgage
loan scheduled principal balance as of cut-off date. For HELOCs, the current
drawn amount. Loan Term and Amortization Type Numeric – Decimal 248951.19
9(10).99 Always >= 0 36 Current Interest Rate The interest rate used to
calculate the current P&I or I/O payment. Loan Term and Amortization Type
Numeric – Decimal 0.05875 9.999999 Always > 0 and <= 1 37 Current Payment Amount
Due Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts). Loan Term and Amortization Type Numeric –
Decimal 1250.15 9(10).99 Always > 0 38 Scheduled Interest Paid
Through Date Loan Term and Amortization Type Date 20090429 YYYYMMDD Always
“19010101” if unknown 39 Current Payment Status Number of payments the borrower
is past due as of the securitization cut-off date. Loan Term and Amortization
Type Numeric – Integer 3 99 Always >= 0 40 Index Type Specifies the type of
index to be used to determine the interest rate at each adjustment. Adjustable
Rate Mortgages (ARMs) Numeric – Integer 18 99 ARMs Only See Coding See Appendix
B 41 ARM Look-back Days The number of days prior to the interest rate adjustment
date to retrieve the index value. Adjustable Rate Mortgages (ARMs) Numeric –
Integer 45 99 ARMs Only >= 0 to <=99 42 Gross Margin The percentage stated on
the mortgage note representing the spread between the ARM Index value and the
mortgage interest rate. The gross mortgage margin is added to the index value to
establish a new gross interest rate in the manner prescribed on the mortgage
note. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.03 9.999999 ARMs Only
>0 and <= 1 43 ARM Round Flag An indicator of whether an adjusted interest rate
is rounded to the next higher ARM round factor, to the next lower round factor,
or to the nearest round factor. Adjustable Rate Mortgages (ARMs) Numeric –
Integer 3 9 ARMs Only See Coding

0 = No Rounding

1 = Up

2 = Down

3 = Nearest

99=Unknown

44 ARM Round Factor The percentage to which an adjusted interest rate is to be
rounded. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.0025 or 0.00125
9.999999

ARMs Only

Where ARM Round Flag = 1, 2, or 3

>= 0 and < 1 45 Initial Fixed Rate Period For hybrid ARMs, the period between
the first payment date of the mortgage and the first interest rate adjustment
date. Adjustable Rate Mortgages (ARMs) Numeric – Integer 60 999 Hybrid ARMs Only
>= 1 to <=240 46 Initial Interest Rate Cap (Change Up) The maximum percentage by
which the mortgage note rate may increase at the first interest rate adjustment
date. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.02 9.999999 ARMs Only
>= 0 and <= 1 99=no cap 47 Initial Interest Rate Cap (Change Down) The maximum
percentage by which the mortgage note rate may decrease at the first interest
rate adjustment date. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.02
9.999999 ARMs Only >= 0 and <= 1 99=no cap 48 Subsequent Interest Rate Reset
Period The number of months between subsequent rate adjustments. Adjustable Rate
Mortgages (ARMs) Numeric – Integer 60 999 ARMs Only >=0 and <= 120 0 = Loan does
not adjust after initial reset 49 Subsequent Interest Rate (Change Down) The
maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment. Adjustable Rate Mortgages (ARMs)
Numeric – Decimal 0.02 9.999999 ARMs Only >= 0 and <= 1 99=no cap 50 Subsequent
Interest Rate Cap (Change Up) The maximum percentage by which the interest rate
may increase at each rate adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.02 9.999999 ARMs Only >= 0
and <= 1 99=no cap 51 Lifetime Maximum Rate (Ceiling) The maximum interest rate
that can be in effect during the life of the loan. Adjustable Rate Mortgages
(ARMs) Numeric – Decimal 0.125 9.999999 ARMs Only >= 0 and <= 1 =1 if no ceiling
specified 52 Lifetime Minimum Rate (Floor) The minimum interest rate that can be
in effect during the life of the loan. Adjustable Rate Mortgages (ARMs) Numeric
– Decimal 0.015 9.999999 ARMs Only >= 0 and <= 1 If no floor is specified enter
the greater of the margin or 0. 53 Negative Amortization Limit The maximum
amount of negative amortization allowed before recast is required. (Expressed as
a percentage of the original unpaid principal balance.) Negative Amortization
Numeric – Decimal 1.25 9.999999 Negatively Amortizing ARMs Only >=0, and <2 54
Initial Negative Amortization Recast Period The number of months in which the
payment is required to recast if the loan does not reach the prescribed maximum
balance earlier. Negative Amortization Numeric – Integer 60 999 Negatively
Amortizing ARMs Only >=0 55 Subsequent Negative Amortization Recast Period The
number of months after which the payment is required to recast AFTER the first
recast period. Negative Amortization Numeric – Integer 48 999 Negatively
Amortizing ARMs Only >=0 56 Initial Fixed Payment Period Number of months after
origination during which the payment is fixed. Negative Amortization Numeric –
Integer 60 999 Negatively Amortizing Hybrid ARMs Only >= 0 to <=120 57
Subsequent Payment Reset Period Number of months between payment adjustments
after first payment reset. Negative Amortization Numeric – Integer 12 999
Negatively Amortizing ARMs Only >= 0 to <=120 58 Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period. Negative Amortization Numeric – Decimal 0.075 9.999999
Negatively Amortizing ARMs Only >= 0 and < 1 59 Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap. Negative Amortization Numeric – Decimal 0.075
9.999999 Negatively Amortizing ARMs Only >= 0 and < 1 60 Initial Minimum Payment
Reset Period The maximum number of months a borrower can initially pay the
minimum payment before a new minimum payment is determined. Negative
Amortization Numeric – Integer 12 999 Negatively Amortizing ARMs Only >= 0 to
<=120 61 Subsequent Minimum Payment Reset Period The maximum number of months
(after the initial period) a borrower can pay the minimum payment before a new
minimum payment is determined after the initial period. Negative Amortization
Numeric – Integer 12 999 Negatively Amortizing ARMs Only >= 0 to <=120 62 Option
ARM Indicator An indicator of whether the loan is an Option ARM. Negative
Amortization Numeric – Integer 1 99 ARMs Only See Coding

0 = No

1 = Yes

99 = Unknown

63 Options at Recast The means of computing the lowest monthly payment available
to the borrower after recast. Option ARM Numeric – Integer 2 99 Option ARMs Only
N/A

1= Fully amortizing 30 year

2= Fully amortizing 15 year

3=Fully amortizing 40 year

4 = Interest-Only

5 = Minimum Payment

99= Unknown

64 Initial Minimum Payment The initial minimum payment the borrower is permitted
to make. Option ARM Numeric – Decimal 879.52 99 Option ARMs Only >=0 65 Current
Minimum Payment Current Minimum Payment (in dollars). Negative Amortization
Numeric – Decimal 250 9(10).99 Option ARMs Only >= 0 66 Prepayment Penalty
Calculation A description of how the prepayment penalty would be calculated
during each phase of the prepayment penalty term. Prepayment Penalties Numeric –
Integer 12 99 Always See Coding See Appendix C 67 Prepayment Penalty Type

• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.

• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.

Prepayment Penalties Numeric – Integer 1 99 All loans with Prepayment Penalties
(i.e., loans for which Field 66 = something other than “0”) See Coding

1 = Hard

2 = Soft

3 = Hybrid

99 = Unknown

68 Prepayment Penalty Total Term The total number of months that the prepayment
penalty may be in effect. Prepayment Penalties Numeric – Integer 60 999 All
loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”) >0 to <=120 69 Prepayment Penalty Hard Term For hybrid
prepayment penalties, the number of months during which a “hard” prepayment
penalty applies. Prepayment Penalties Numeric – Integer 12 999 Loans with Hybrid
Prepayment Penalties (i.e., loans for which Field 67 = “3”) >= 0 to <=120 70
Primary Borrower ID A lender-generated ID number for the primary borrower on the
mortgage Borrower Numeric—Integer 123456789 999999999 Always >0   Used to
identify the number of times a single borrower appears in a given deal. 71
Number of Mortgaged Properties The number of residential properties owned by the
borrower that currently secure mortgage loans. Borrower Numeric – Integer 1 99
Always > 0 72 Total Number of Borrowers The number of Borrowers who are
obligated to repay the mortgage note. Borrower Numeric – Integers 2 99 Always >
0 73 Self-employment Flag An indicator of whether the primary borrower is
self-employed. Borrower Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

74 Current ‘Other’ Monthly Payment The aggregate of all payments pertaining to
the subject property other than principal and interest (includes common charges,
condo fees, T&I, HOA, etc.), whether escrowed or not. Loan Term and Amortization
Type Numeric – Decimal 1789.25 9(10).99 Always > 0 75 Length of Employment:
Borrower The number of years of service with the borrower’s current employer as
of the date of the loan. Borrower Qualification Numeric – Decimal 3.5 99.99
Always >=0 99 = Retired, None employment income soure (social security, trust
income, dividends, etc.) 76 Length of Employment: Co-Borrower The number of
years of service with the co-borrower’s current employer as of the date of the
loan. Borrower Qualification Numeric – Decimal 3.5 99.99 If “Total Number of
Borrowers” > 1 >= 0 99 = Retired, None employment income soure (social security,
trust income, dividends, etc.) 77 Years in Home Length of time that the borrower
has been at current address. Borrower Qualification Numeric – Decimal 14.5 99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9) > 0 78
FICO Model Used Indicates whether the FICO score was calculated using the
Classic, Classic 08, or Next Generation model. Borrower Qualification Numeric –
Integer 1 99 If a FICO score was obtained See Coding

1 = Classic

2 = Classic 08

3 = Next Generation

99 = Unknown

79 Most Recent FICO Date Specifies the date on which the most recent FICO score
was obtained Borrower Qualification Date 20090914 YYYYMMDD If a FICO score was
obtained “19010101” if unknown Issuers unable to Provide may Rep and Warrant
that the FICO score used for underwriting was not more than 4 months old at the
date of issuance. 80 Primary Wage Earner Original FICO: Equifax Equifax FICO
score for primary borrower (if applicable). Borrower Qualification Numeric –
Integer 720 9999 If a FICO score was obtained >= 350 and <= 850 81 Primary Wage
Earner Original FICO: Experian Experian FICO score for primary borrower (if
applicable). Borrower Qualification Numeric – Integer 720 9999 If a FICO score
was obtained >= 350 and <= 850 82 Primary Wage Earner Original FICO: TransUnion
TransUnion FICO score for primary borrower (if applicable). Borrower
Qualification Numeric – Integer 720 9999 If a FICO score was obtained >= 350 and
<= 850 83 Secondary Wage Earner Original FICO: Equifax Equifax FICO score for
Co-borrower (if applicable). Borrower Qualification Numeric – Integer 720 9999
If “Total Number of Borrowers” > 1 >= 350 and <= 850 84 Secondary Wage Earner
Original FICO: Experian Experian FICO score for Co-borrower (if applicable).
Borrower Qualification Numeric – Integer 720 9999 If “Total Number of Borrowers”
> 1 >= 350 and <= 850 85 Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable). Borrower Qualification
Numeric – Integer 720 9999 If “Total Number of Borrowers” > 1 >= 350 and <= 850
86 Most Recent Primary Borrower FICO Most Recent Primary Borrower FICO score
used by the lender to approve the loan. Borrower Qualification Numeric – Integer
720 9999 If a FICO score was obtained >= 350 and <= 850 87 Most Recent
Co-Borrower FICO Most Recent Co-Borrower FICO score used by the lender to
approve the loan. Borrower Qualification Numeric – Integer 720 9999 If “Total
Number of Borrowers” > 1 >= 350 and <= 850 88 Most Recent FICO Method Number of
credit repositories used to update the FICO Score. Borrower Qualification
Numeric – Integer 2 9 If a FICO score was obtained >0 89 VantageScore: Primary
Borrower Credit Score for the Primary Borrower used to approve the loan and
obtained using the Vantage credit evaluation model. Borrower Qualification
Numeric – Integer 720 9999 If a Vantage Credit Score was obtained >= 501 and <=
990 90 VantageScore: Co-Borrower Credit Score for the Co-borrower used to
approve the loan and obtained using the Vantage credit evaluation model.
Borrower Qualification Numeric – Integer 720 9999 If a VantageScore was obtained
AND “Total Number of Borrowers” > 1 >= 501 and <= 990 91 Most Recent
VantageScore Method Number of credit repositories used to update the Vantage
Score. Borrower Qualification Numeric – Integer 2 9 If a Vantage Credit Score
was obtained >0 92 VantageScore Date Date Vantage Credit Score was obtained.
Borrower Qualification Date 20090914 YYYYMMDD If a Vantage Credit Score was
obtained “19010101” if unknown 93 Credit Report: Longest Trade Line The length
of time in months that the oldest active trade line, installment or revolving,
has been outstanding. For a loan with more than one borrower, populate field
based on status for the primary borrower. Borrower Qualification Numeric –
Integer 999 999 Always > =0 Subject to Regulatory Confirmation 94 Credit Report:
Maximum Trade Line The dollar amount for the trade line, installment or
revolving, with the largest unpaid balance. For revolving lines of credit, e.g.
credit card, the dollar amount reported should reflect the maximum amount of
credit available under the credit line whether used or not. For a loan with more
than one borrower, populate field based on status for the primary borrower.
Borrower Qualification Numeric – Decimal 339420.19 9(10).99 Always >=0 Subject
to Regulatory Confirmation 95 Credit Report: Number of Trade Lines A count of
non-derogatory, currently open and active, consumer trade lines (installment or
revolving) for the borrower. For a loan with more than one borrower, populate
field based on status for the primary borrower. Borrower Qualification Numeric –
Integer 57 999 Always >=0 Subject to Regulatory Confirmation 96 Credit Line
Usage Ratio Sum of credit balances divided by sum of total open credit
available. Borrower Qualification Numeric – Decimal 0.27 9.999999 Always >= 0
and <= 1 Subject to Regulatory Confirmation 97 Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent. Borrower Qualification Text 77X123200001 X(12) Always See Coding

0 = Current

1 = 30-59 days delinquent

2 = 60-89 days delinquent

3 = 90-119 days delinquent

4 = 120+ days delinquent

5 = Foreclosure

6 = REO

7 = Loan did not exist in period

X = Unavailable

98 Months Bankruptcy Number of months since any borrower was discharged from
bankruptcy. (Issuers unable to provide this information may rep and warrant that
at least x years—as specified in the loan program—have passed since most recent
discharge from bankruptcy.) Borrower Qualification Numeric – Integer 12 999 If
Borrower has ever been in Bankruptcy >= 0 Blank = Borrower is not known to have
been in bankruptcy 99 Months Foreclosure Number of months since foreclosure sale
date. (Issuers unable to provide this information may rep and warrant that at
least x years—as specified in the loan program— have passed since most recent
foreclosure.) Borrower Qualification Numeric – Integer 12 999 If Borrower has
ever been in Foreclosure >= 0 Blank = Borrower is not known to have been in
foreclosure 100 Primary Borrower Wage Income Monthly base wage income for
primary borrower. Borrower Qualification Numeric – Decimal 9000 9(9).99 Always
>= 0 101 Co-Borrower Wage Income Monthly base wage income for all other
borrowers. Borrower Qualification Numeric – Decimal 9000 9(9).99 If “Total
Number of Borrowers” > 1 >= 0 102 Primary Borrower Other Income Monthly Other
(non-wage) income for primary borrower. (This figure should include net rental
income and be reduced by any net rental loss.) Borrower Qualification Numeric –
Decimal 9000 9(9).99 Always >= 0 103 Co-Borrower Other Income Monthly Other
(non-wage) income for all other borrowers. (This figure should include net
rental income and be reduced by any net rental loss.) Borrower Qualification
Numeric – Decimal 9000 9(9).99 If “Total Number of Borrowers” > 1 >= 0 104 All
Borrower Wage Income Monthly income of all borrowers derived from base salary
only. Borrower Qualification Numeric – Decimal 9000 9(9).99 Always >= 0 105 All
Borrower Total Income Monthly income of all borrowers derived from base salary,
commission, tips and gratuities, overtime and bonuses, part-time or second-job
earnings, alimony, child support, interest and dividend income, notes
receivable, trust income, net rental income, retirement income, social security,
veterans income, military income, foster care income, and self-employed income.
Borrower Qualification Numeric – Decimal 9000 9(9).99 Always >= 0 106 4506-T
Indicator A yes/no indicator of whether a Transcript of Tax Return (received
pursuant to the filing of IRS Form 4506-T) was obtained and considered. Borrower
Qualification Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

107 Borrower Income Verification Level

A code indicating the extent to which the borrower’s income has been verified:

Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)

Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)

*For self-employed borrowers: Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)

** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with


        o CPA name & phone number shown on the Preparer section of the tax
return
        o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA (regardless of 4506 and tax
transcripts)

Borrower Qualification Numeric – Integer 1 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, “Level 4” Verified (as defined)

5 = Stated, “Level 5” Verified (as defined)



108 Co-Borrower Income Verification

A code indicating the extent to which the co-borrower’s income has been
verified:



Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)



Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)

*For self-employed borrowers: Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)

** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
o CPA name & phone number shown on the Preparer section of the tax return
o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA (regardless of 4506 and tax
transcripts)

Borrower Qualification Numeric – Integer 2 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, “Level 4” Verified (as defined)

5 = Stated, “Level 5” Verified (as defined)







109 Borrower Employment Verification

A code indicating the extent to which the primary borrower’s employment has been
verified:



Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.

Borrower Qualification Numeric – Integer 2 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, Level 3 Verified (as defined)

110 Co-Borrower Employment Verification

A code indicating the extent to which the co-borrower’s employment has been
verified:



Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.

Borrower Qualification Numeric – Integer 1 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, Level 3 Verified (as defined)

111 Borrower Asset Verification

A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:



Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).



Borrower Qualification Numeric – Integer 3 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, Level 4 Verified (as defined)

112 Co-Borrower Asset Verification

A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:



Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).



Borrower Qualification Numeric – Integer 2 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, Level 4 Verified (as defined)

113 Liquid / Cash Reserves The actual dollar amount of remaining verified liquid
assets after settlement. (This should not include cash out amount of subject
loan.) Borrower Qualification Numeric – Decimal 3242.76 9(9).99 Always >= 0 114
Monthly Debt All Borrowers The aggregate monthly payment due on other debt
(excluding only installment loans with fewer than 10 payments remaining and
other real estate loans used to compute net rental income-- which is
added/subtracted in the income fields). Borrower Qualification Numeric – Decimal
3472.43 9(9).99 Always >= 0 115 Originator DTI Total Debt to income ratio used
by the originator to qualify the loan. Borrower Qualification Numeric – Decimal
0.35 9.999999 Always >= 0 and >= 1 116 Fully Indexed Rate The fully indexed
interest rate as of securitization cut-off. Borrower Qualification Numeric –
Decimal 0.0975 9.999999 ARMs Only >= 0 and >= 1 117 Qualification Method Type of
mortgage payment used to qualify the borrower for the loan. Borrower
Qualification Numeric – Integer 3 99 Always See Coding

1 = Start Rate

2 = First Year Cap Rate

3 = I/O Amount

4 = Fully Indexed

5 = Min Payment

98 = Other

99 = Unknown

118 Percentage of Down Payment from Borrower Own Funds Include only borrower
funds, do not include any gift or borrowed funds. (Issuers may provide the
actual percentage for each loan, or the guideline percentage and note departure
concentration on the transaction summary.) Borrower Qualification Numeric –
Decimal 0.5 9.999999 Purchase Loans Only >= 0 and >= 1 119 City The name of the
city. Subject Property Text New York X(45) Always Unk=Unknown 120 State The name
of the state as a 2-digit Abbreviation. Subject Property Text NY XX Always See
Coding See Appendix H 121 Postal Code The postal code (zip code in the US) where
the subject property is located. Subject Property Text 10022 X(5) Always
Unk=Unknown 122 Property Type Specifies the type of property being used to
secure the loan. Subject Property Numeric – Integer 11 99 Always See Coding See
Appendix D 123 Occupancy Specifies the property occupancy status (e.g.,
owner-occupied, investment property, second home, etc.). Subject Property
Numeric – Integer 4 9 Always See Coding See Appendix E 124 Sales Price The
negotiated price of a given property between the buyer and seller. Subject
Property Numeric – Decimal 450000.23 9(10).99 Purchase Loans Only > 0 125
Original Appraised Property Value The appraised value of the property used to
approve the loan. Subject Property Numeric – Decimal 550000.23 9(10).99 Always >
0 126 Original Property Valuation Type Specifies the method by which the
property value (at the time of underwriting) was reported. Subject Property
Numeric – Integer 8 99 Always See Coding See Appendix F 127 Original Property
Valuation Date Specifies the date on which the original property value (at the
time of underwriting) was reported. (Issuers unable to provide may Rep and
Warrant that the appraisal used for underwriting was not more than x days old at
time of loan closing.) Subject Property Date 20090914 YYYYMMDD Always “19010101”
if unknown 128 Original Automated Valuation Model (AVM) Model Name The name of
the AVM Vendor if an AVM was used to determine the original property valuation.
Subject Property Numeric – Integer 1 99 Always See Appendix I See Appendix I 129
Original AVM Confidence Score The confidence range presented on the AVM report.
Subject Property Numeric – Decimal 0.74 9.999999 If AVM Model Name (Field 127) >
0 >= 0 to <= 1 130 Most Recent Property Value[1] If a valuation was obtained
subsequent to the valuation used to calculate LTV, the most recent property
value. Subject Property Numeric – Decimal 500000 9(10).99 If updated value was
obtained subsequent to loan approval > 0 131 Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property Numeric – Integer 6 9 If updated value was obtained subsequent
to loan approval See Coding See Appendix F 132 Most Recent Property Valuation
Date Specifies the date on which the updated property value was reported.
Subject Property Date 20090914 YYYYMMDD If updated value was obtained subsequent
to loan approval “19010101” if unknown 133 Most Recent AVM Model Name The name
of the AVM Vendor if an AVM was used to determine the updated property
valuation. Subject Property Numeric – Integer 19 99 If updated value was
obtained subsequent to loan approval See Coding See Appendix I 134 Most Recent
AVM Confidence Score If AVM used to determine the updated property valuation,
the confidence range presented on the AVM report. Subject Property Numeric –
Decimal 0.85 9.999999 If “Most Recent AVM Model Name” > 0 >= 0 to <= 1 135
Original CLTV The ratio obtained by dividing the amount of all known outstanding
mortgage liens on a property at origination by the lesser of the appraised value
or the sales price. The value is then truncated to four decimal places.
Loan-to-Value (LTV) Numeric – Decimal 0.96 9.999999 Always >= 0 and <= 1.5 136
Original LTV The ratio obtained by dividing the original mortgage loan amount on
the note date by the lesser of the mortgaged property’s appraised value on the
note date or its purchase price. The value is then truncated to four decimal
places. Loan-to-Value (LTV) Numeric – Decimal 0.8 9.999999 Always >= 0 and <=
1.25 137 Original Pledged Assets The total value of assets pledged as collateral
for the loan at the time of origination. Pledged assets may include cash or
marketable securities. Loan-to-Value (LTV) Numeric – Decimal 75000 9(10).99
Always >=0 138 Mortgage Insurance Company Name The name of the entity providing
mortgage insurance for a loan. Mortgage Insurance Numeric – Integer 3 99 Always
See Coding See Appendix G 139 Mortgage Insurance Percent Mortgage Insurance
coverage percentage. Mortgage Insurance Numeric – Decimal 0.25 9.999999
“Mortgage Insurance Company Name” > 0 >= 0 to <= 1 140 MI: Lender or Borrower
Paid? An indicator of whether mortgage insurance is paid by the borrower or the
lender. Mortgage Insurance Numeric – Integer 1 99 “Mortgage Insurance Company
Name” > 0 See Coding

1 = Borrower-Paid

2 = Lender- Paid

99 = Unknown

141 Pool Insurance Co. Name Name of pool insurance provider. Mortgage Insurance
Numeric – Integer 8 99 Always See Coding See Appendix G 142 Pool Insurance Stop
Loss % The aggregate amount that a pool insurer will pay, calculated as a
percentage of the pool balance. Mortgage Insurance Numeric – Decimal 0.25
9.999999 Pool MI Company > 0 >= 0 to <= 1 143 MI Certificate Number The unique
number assigned to each individual loan insured under an MI policy. Mortgage
Insurance Text 123456789G X(20)

MI Company

> 0

UNK = Unknown 144

Updated DTI

(Front-end)

Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
0.35 9.999999 Modified Loans Only >= 0 and >= 1 145

Updated DTI

(Back-end)

Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification. Loan Modifications (Pertains only
to loans modified for loss mitigation purposes) Numeric – Decimal 0.35 9.999999
Modified Loans Only >= 0 and >= 1 146 Modification Effective Payment Date Date
of first payment due post modification. Loan Modifications (Pertains only to
loans modified for loss mitigation purposes) Date 20090914 YYYYMMDD Modified
Loans Only “19010101” if unknown 147 Total Capitalized Amount Amount added to
the principal balance of a loan due to the modification. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
12000 9(10).99 Modified Loans Only >= 0 148 Total Deferred Amount Any
non-interest-bearing deferred amount (e.g., principal, interest and fees). Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)
Numeric – Decimal 12000 9(10).99 Modified Loans Only >= 0 149 Pre-Modification
Interest (Note) Rate Scheduled Interest Rate Of The Loan Immediately Preceding
The Modification Effective Payment Date. Loan Modifications (Pertains only to
loans modified for loss mitigation purposes) Numeric – Decimal 0.075 9.999999
Modified Loans Only >= 0 to <= 1 150 Pre-Modification P&I Payment Scheduled
Total Principal And Interest Payment Amount Preceding The Modification Effective
Payment Date – or if servicer is no longer advancing P&I, the payment that would
be in effect if the loan were current. Loan Modifications (Pertains only to
loans modified for loss mitigation purposes) Numeric – Decimal 2310.57 9(10).99
Modified Loans Only > 0 151 Pre-Modification Initial Interest Rate Change
Downward Cap Maximum amount the rate can adjust downward on the first interest
rate adjustment date (prior to modification) – Only provide if the rate floor is
modified. Loan Modifications (Pertains only to loans modified for loss
mitigation purposes) Numeric – Decimal 0.015 9.999999 Modified Loans Only >= 0
to <= 1 152 Pre-Modification Subsequent Interest Rate Cap Maximum increment the
rate can adjust upward AFTER the initial rate adjustment (prior to modification)
– Only provide if the Cap is modified. Loan Modifications (Pertains only to
loans modified for loss mitigation purposes) Numeric – Decimal 0.015 9.999999
Modified Loans Only >= 0 to <= 1 153 Pre-Modification Next Interest Rate Change
Date Next Interest Reset Date Under The Original Terms Of The Loan (one month
prior to new payment due date). Loan Modifications (Pertains only to loans
modified for loss mitigation purposes) Date 20090914 YYYYMMDD Modified Loans
Only “19010101” if unknown 154 Pre-Modification I/O Term Interest Only Term (in
months) preceding The Modification Effective Payment Date. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Integer
36 999 Modified Loans Only >= 0 to <= 120 155 Forgiven Principal Amount The sum
total of all principal balance reductions (as a result of loan modification)
over the life of the loan. Loan Modifications (Pertains only to loans modified
for loss mitigation purposes) Numeric – Decimal 12000 9(10).99 Modified Loans
Only >= 0 156 Forgiven Interest Amount The sum total of all interest incurred
and forgiven (as a result of loan modification) over the life of the loan. Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)
Numeric – Decimal 12000 9(10).99 Modified Loans Only >= 0 157 Number of
Modifications The number of times the loan has been modified. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Integer
1 9 Modified Loans Only >= 0 158 Cash To/From Brrw at Closing Indicates the
amount of cash the borrower(s) paid into or received at closing.

[HUD-1 Bottom Line] + [Earnest money] + [Paid Outside Closing Items] Numeric –
Decimal 100000.01 9(10).99 159 Brrw - Yrs at in Industry Number of years the
primary borrower has been working in their current industry Numeric – Decimal
9.9 9.999999 160 CoBrrw - Yrs at in Industry Number of years the co-borrower has
been working in their current industry Numeric – Decimal 8 9.999999 161 Junior
Mortgage Drawn Amount Applicable if the subject loan is a first mortgage. At the
time of origination for the subject loan, the sum of the outstanding balance(s)
for any junior mortgages (HELOCs and closed-end). Numeric – Decimal 100000.01
9(10).99 162 Maturity Date Maturity date of mortgage Date 20420501 YYYYMMDD 163
Primary Borrower Wage Income (Salary) The primary borrower's salary wage income
Numeric – Decimal 10000.44 9(10).99 164 Primary Borrower Wage Income (Bonus) The
primary borrower's bonus wage income Numeric – Decimal 10000.44 9(10).99 165
Primary Borrower Wage Income (Commission) The primary borrower's commission wage
income Numeric – Decimal 10000.44 9(10).99 166 Co-Borrower Wage Income (Salary)
The coborrower's salary wage income Numeric – Decimal 10000.44 9(10).99 167
Co-Borrower Wage Income (Bonus) The coborrower's bonus wage income Numeric –
Decimal 10000.44 9(10).99 168 Co-Borrower Wage Income (Commission) The
coborrower's commission wage income Numeric – Decimal 10000.44 9(10).99 169
Originator Doc Code Documentation Code value as presented by the seller. Text
Full XXXX 170 RWT Income Verification Internal Redwood Derived field. Due
Diligence / Trade Desk derived value indicating the level of primary borrower
asset verification Text 2 Years XXXX 171 RWT Asset Verification Internal Redwood
Derived field. Due Diligence / Trade Desk derived value indicating the level of
primary borrower Income verification Text 2 Months XXXX MH-1 Real Estate
Interest Indicates whether the property on which the manufactured home is
situated is owned outright or subject to the terms of a short- or long-term
lease. (A long-term lease is defined as a lease whose term is greater than or
equal to the loan term.) Manufactured Housing Numeric – Integer 2 99
Manufactured Housing Loans Only See Coding

1 = Owned

2 = Short-term lease

3 = Long-term lease

99 = Unavailable

MH-2 Community Ownership Structure If the manufactured home is situated in a
community, a means of classifying ownership of the community. Manufactured
Housing Numeric – Integer 2 99 Manufactured Housing Loans Only See Coding

1 = Public Institutional

2 = Public Non-Institutional

3 = Private Institutional

4 = Private Non-Institutional

5 = HOA-Owned

6 = Non-Community

99 = Unavailable

MH-3 Year of Manufacture The year in which the home was manufactured (Model Year
-- YYYY Format). Required only in cases where a full appraisal is not provided.
Manufactured Housing Numeric – Integer 2006 YYYY Manufactured Housing Loans Only
1901 = Unavailable MH-4 HUD Code Compliance Indicator (Y/N) Indicates whether
the home was constructed in accordance with the 1976 HUD code. In general, homes
manufactured after 1976 comply with this code. Manufactured Housing Numeric –
Integer 1 9 Manufactured Housing Loans Only See Codes

0 = No

1 = Yes

99 = Unavailable

MH-5 Gross Manufacturer’s Invoice Price The total amount that appears on the
manufacturer’s invoice (typically includes intangible costs such as
transportation, association, on-site setup, service and warranty costs, taxes,
dealer incentives, and other fees). Manufactured Housing Numeric – Decimal
72570.62 9(10).99 Manufactured Housing Loans Only >= 0 MH-6 LTI
(Loan-to-Invoice) Gross The ratio of the loan amount divided by the Gross
Manufacturer’s Invoice Price (Field MH-5). Manufactured Housing Numeric –
Decimal 0.75 9.999999 Manufactured Housing Loans Only >= 0 to <= 1 MH-7 Net
Manufacturer’s Invoice Price The Gross Manufacturer’s Invoice Price (Field MH-5)
minus intangible costs, including: transportation, association, on-site setup,
service, and warranty costs, taxes, dealer incentives, and other fees.
Manufactured Housing Numeric – Decimal 61570.62 9(10).99 Manufactured Housing
Loans Only >= 0 MH-8 LTI (Net) The ratio of the loan amount divided by the Net
Manufacturer’s Invoice Price (Field MH-7). Manufactured Housing Numeric –
Decimal 0.62 9.999999 Manufactured Housing Loans Only >= 0 to <= 1 MH-9
Manufacturer Name The manufacturer of the subject property. (To be applied only
in cases where no appraised value/other type of property valuation is
available.) Manufactured Housing Text “XYZ Corp” Char (100) Manufactured Housing
Loans Only (where no appraised value is provided) MH Manufacturer name in double
quotation marks MH-10 Model Name The model name of the subject property. (To be
applied only in cases where no appraised value/other type of property valuation
is available.) Manufactured Housing Text “DX5-916-X” Char (100) Manufactured
Housing Loans Only (where no appraised value is provided) MH Model name in
double quotation marks MH-11 Down Payment Source An indicator of the source of
the down payment used by the borrower to acquire the property and qualify for
the mortgage. Manufactured Housing Numeric – Integer 2 99 Manufactured Housing
Loans Only See Codes

1 = Cash

2 = Proceeds from trade in

3 = Land in Lieu

4 = Other

99 = Unavailable

MH-12 Community/Related Party Lender (Y/N) An indicator of whether the loan was
made by the community owner, an affiliate of the community owner or the owner of
the real estate upon which the collateral is located. Manufactured Housing
Numeric – Integer 1 99 Manufactured Housing Loans Only See Codes

0 = No

1 = Yes

99 = Unavailable

MH-13 Defined Underwriting Criteria (Y/N) An indicator of whether the loan was
made in accordance with a defined and/or standardized set of underwriting
criteria. Manufactured Housing Numeric – Integer 1 99 Manufactured Housing Loans
Only See Codes

0 = No

1 = Yes

99 = Unavailable

MH-14 Chattel Indicator An Indicator of whether the secured property is
classified as chattel or Real Estate. Manufactured Housing Numeric – Integer 1
99 Manufactured Housing Loans Only See Codes 0 = Real Estate
1 = Chattel
99 = Unavailable  























 

 

 

 

APPENDIX A

 

MODIFICATIONS TO THE FLOW SERVICING AGREEMENT

 

1.           The definition of “Assumed Principal Balance” in Section 1 is
revised to read in its entirety as follows:

 

“Assumed Principal Balance: As to each Mortgage Loan as of any date of
determination, (i) the principal balance of the Mortgage Loan outstanding as of
the Cut-off Date after application of payments due on or before the Cut-off
Date, whether or not received, minus (ii) all amounts previously distributed to
the Owner with respect to the Mortgage Loan pursuant to Subsection 11.15 and
representing (a) payments or other recoveries of principal or (b) advances of
scheduled principal payments made pursuant to Subsection 11.17.”

 

2.           The definition of “Business Day” in Section 1 is revised to read in
its entirety as follows:

 

“Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a legal
holiday in the State of New York, the State of New Jersey, the State of
California, the State of Delaware, the State of Maryland or the State of
Minnesota, or (iii) a day on which banks in the State of New York, the State of
New Jersey, the State of California, the State of Delaware, the State of
Maryland or the State of Minnesota are authorized or obligated by law or
executive order to be closed.”

 

3.           The definition of “Closing Date” in Section 1 is revised to read in
its entirety as follows:

 

“Closing Date: October 30, 2012, except with respect to Section 3 and the
Servicer Acknowledgement(s).”

 

4.           The definition of “Cut-off Date” in Section 1 is revised to read in
its entirety as follows:

 

“Cut-off Date: October 1, 2012, except with respect to the Servicer
Acknowledgement(s).”

 

5.           The definition of “Eligible Account” in Section 1 is revised to
read in its entirety as follows:

 

 

 

 

“Eligible Account: Any account or accounts maintained with a federal or state
chartered depository institution or trust company the debt obligations of which
(or, in the case of a depository institution or trust company that is the
principal subsidiary of a holding company, the debt obligations of such holding
company) satisfy each of the following criteria: (1) the short-term unsecured
debt obligations of such entity are rated in the highest rating category of
Fitch, Inc. (“Fitch”) and Moody’s Investors Service, Inc. (“Moody’s”) and the
long-term unsecured debt obligations of such entity are rated in one of the two
highest rating categories of Fitch and Moody’s and (2) if the unsecured debt
obligations of such entity are rated by Kroll Bond Rating Agency, Inc. (“KBRA”),
then the short-term unsecured debt obligations of such entity are rated in the
highest rating category of KBRA and the long-term unsecured debt obligations of
such entity are rated in one of the three highest rating categories of KBRA. If
the ratings no longer satisfy each of these criteria, the funds on deposit
therewith in connection with this transaction shall be transferred to an
Eligible Account within 30 days of such downgrade. Eligible Accounts may bear
interest.

 

6.           The definition of “First Remittance Date” in Section 1 is revised
to read in its entirety as follows:

 

“First Remittance Date: November 20, 2012.”

 

7.           A new definition of “MERS Event” is hereby added to Section 1, to
be inserted alphabetically and to read in its entirety as follows:

 

“MERS Event: The occurrence of any of the following events:

 

(i)          a Monthly Payment on a MERS Mortgage Loan has not been received
within 60 days of its Due Date;

 

(ii)         a court of competent jurisdiction in a particular state rules that
MERS is not an appropriate, permissible or authorized system for transferring
ownership of Mortgage Loans in that state; or

 

(iii)        (A) a decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against MERS, and such decree or order shall
have remained in force undischarged or unstayed for a period of 60 days; or (B)
MERS shall consent to the appointment of a conservator or receiver or liquidator
in any insolvency, readjustment of debt, marshalling of assets and liabilities,
voluntary liquidation or similar proceedings of or relating to MERS or of or
relating to all or substantially all of its property; or (C) MERS shall admit in
writing its inability to pay its debts generally as they become due, file a
petition to take advantage of any applicable insolvency or reorganization
statute, make an assignment for the benefit of its creditors or voluntarily
suspend payment of its obligations.

 

With respect to the event described in clause (ii), a MERS Event will be deemed
to have occurred with respect to all Mortgage Loans in the related state, and
with respect to any of the events described in clause (iii), a MERS Event will
be deemed to have occurred with respect to all of the Mortgage Loans.”

 

 

 

 

8.           The definition of “Principal Prepayment Period” in Section 1 is
revised to read in its entirety as follows:

 

“Principal Prepayment Period:  As to any Remittance Date, the period commencing
on the 15th day of the month preceding the month in which such Remittance Date
occurs through the 14th day of the month in which such Remittance Date occurs;
provided that, with respect to the October 2012 Remittance Date, the Principal
Prepayment Period shall be the period commencing on October 1, 2012 through
November 14, 2012.”

 

9.          The definition of “Remittance Date” in Section 1 is revised to read
in its entirety as follows:

 

“Remittance Date: The 20th day (or if such 20th day is not a Business Day the
first Business Day immediately preceding such 20th day) of any month, beginning
with the First Remittance Date.”

 

10.         A new definition of “Servicing Administrator” is hereby added to
Section 1, to be inserted alphabetically and to read in its entirety as follows:

 

“Servicing Administrator: Redwood Residential Acquisition Corporation or its
successor in interest.”

 

11.         Owner Representation Correction

 

In the first sentence of Subsection 7.02(a), the phrase “federal savings bank”
is replaced by the phrase “Delaware corporation” and the term “United States” is
replaced by the term “Delaware”.

 

12.         Subsection 11.01(e), first sentence is revised to read in its
entirety as follows:

 

“Consistent with the terms of this Agreement, and subject to the REMIC
Provisions if the Mortgage Loans have been transferred to a REMIC, the Servicer
may waive, modify or vary any term of any Mortgage Loan or consent to the
postponement of strict compliance with any such term or in any manner grant
indulgence to any Mortgagor; provided, however, that the Servicer shall not
enter into any payment plan or agreement to modify payments with a Mortgagor
lasting more than six (6) months or permit any modification with respect to any
Mortgage Loan that would change the Mortgage Interest Rate, the Lifetime Rate
Cap (if applicable), the Initial Rate Cap (if applicable), the Periodic Rate Cap
(if applicable) or the Gross Margin (if applicable), agree to the capitalization
of arrearages, including interest, fees or expenses owed under the Mortgage
Loan, make any future advances or extend the final maturity date with respect to
such Mortgage Loan (provided that the Servicer shall in no event extend the
final maturity date past November 25, 2042 or, if such 25th day is not a
Business Day, the next succeeding Business Day), or accept substitute or
additional collateral or release any collateral for such Mortgage Loan, unless
(1) the Mortgagor is in default with respect to the Mortgage Loan, or such
default is, in the judgment of the Servicer, imminent, (2) the modification is
in accordance with the customary procedures of the Servicer, which may change
from time to time, or industry-accepted programs, and (3) the Owner has approved
such action.”

 

 

 

 

13.         Subsection 11.03, third sentence is revised to read in its entirety
as follows:

 

“Mortgage Loan payments received by the Servicer will be deposited into a
clearing account that is insured by the FDIC on the same day of receipt, unless
such payments are received after 4:00 p.m. New York time, in which case such
payments will be deposited on the following Business Day.”

 

14.         Subsection 11.04, first sentence of the first paragraph is revised
to read in its entirety as follows:

 

“The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Custodial Accounts
(collectively, the “Custodial Account”), titled “Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, in trust for the holders of Sequoia
Mortgage Trust 2012-5 Mortgage Pass-Through Certificates.”

 

15.         Subsection 11.04, subclause (f) of the second paragraph is revised
to read in its entirety as follows:

 

“(f)          any amount required to be deposited in the Custodial Account
pursuant to Subsections 11.15, 11.17, 11.19 and 11.25.”

 

16.         Notwithstanding anything to the contrary in the Flow Servicing
Agreement, any Custodial Accounts established by the Servicer pursuant to
Subsection 11.04 of the Flow Servicing Agreement shall qualify as Eligible
Accounts as defined in the Pooling and Servicing Agreement.

 

17.         Paragraphs (b), (c), (d) and (f) of Subsection 11.05 are revised to
read in their entirety as follows:

 

(b)          to reimburse the Servicing Administrator for P&I Advances, the
Servicing Administrator’s right to reimbursement pursuant to this subclause (b)
with respect to any Mortgage Loan being limited to related Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds and such other amounts as may be
collected by the Servicer from the related Mortgagor or otherwise relating to
the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the Servicing Administrator’s right thereto shall be prior to the
rights of the Owner with respect to such Mortgage Loan;

 

 

 

 

(c)          to reimburse itself or the Servicing Administrator for any unpaid
portion of any Servicing Fees and for unreimbursed Servicing Advances made by
the Servicer or the Servicing Administrator, the Servicer’s right to reimburse
itself or the Servicing Administrator pursuant to this subclause (c) with
respect to any Mortgage Loan being limited to related Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds and such other amounts as may be
collected by the Servicer from the related Mortgagor or otherwise relating to
the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the rights of the Servicer and Servicing Administrator thereto
shall be prior to the rights of the Owner unless the Servicing Administrator is
required to pay the Prepayment Interest Shortfall pursuant to Subsection 11.15,
in which case the Servicing Administrator’s right to such reimbursement shall be
subsequent to the payment to the Owner of such shortfall;

 

(d)          to reimburse itself or the Servicing Administrator for unreimbursed
Servicing Advances, to the extent that such amounts are nonrecoverable (as
certified by the Servicer or the Servicing Administrator, as applicable, to the
Owner in an Officer’s Certificate) by the Servicer or the Servicing
Administrator, as applicable, pursuant to subclause (c) above;

 

.  .  .

 

(f)          to reimburse the Servicing Administrator for unreimbursed P&I
Advances, to the extent that such amounts are nonrecoverable (as certified by
the Servicing Administrator to the Owner in an Officer’s Certificate) by the
Servicing Administrator pursuant to subclause (b) above;

 

18.         Amendments to Subsection 11.13

 

(a)          Subsection 11.13 is revised by deleting the first sentence and
replacing it in its entirety with the following:

 

“Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the trust created by the
Pooling and Servicing Agreement, where permitted by applicable law or regulation
and consistent with Customary Servicing Procedures, and otherwise, in the name
of the trustee of the Trust or its nominee.”

 



 

 

 

(b)          Subsection 11.13 is further revised to add the following paragraphs
at the end of the section:

 

“The REO Property must be sold within three years following the end of the
calendar year of the date of acquisition if a REMIC election has been made with
respect to the arrangement under which the Mortgage Loans and REO Property are
held, unless (i) the Owner shall have been supplied with an Opinion of Counsel
(at the expense of the Servicing Administrator) to the effect that the holding
by the related trust of such Mortgaged Property subsequent to such three-year
period (and specifying the period beyond such three-year period for which the
Mortgaged Property may be held) will not result in the imposition of taxes on
“prohibited transactions” of the related trust as defined in Section 860F of the
Code, or cause the related REMIC to fail to qualify as a REMIC, in which case
the related trust may continue to hold such Mortgaged Property (subject to any
conditions contained in such Opinion of Counsel), or (ii) the Owner (at the
Servicer’s expense) or the Servicer shall have applied for, prior to the
expiration of such three-year period, an extension of such three-year period in
the manner contemplated by Section 856(e)(3) of the Code, in which case the
three-year period shall be extended by the applicable period. If a period longer
than three years is permitted under the foregoing sentence and is necessary to
sell any REO Property, the Servicer shall report monthly to the Owner as to
progress being made in selling such REO Property.

 

Notwithstanding any other provision of this Agreement, if a REMIC election has
been made, no Mortgaged Property held by a REMIC shall be rented (or allowed to
continue to be rented) or otherwise used for the production of income by or on
behalf of the related trust or sold in such a manner or pursuant to any terms
that would (i) cause such Mortgaged Property to fail to qualify at any time as
“foreclosure property” within the meaning of Section 860G(a)(8) of the Code,
(ii) subject the related trust to the imposition of any federal or state income
taxes on “net income from foreclosure property” with respect to such Mortgaged
Property within the meaning of Section 860G(c) of the Code, or (iii) cause the
sale of such Mortgaged Property to result in the receipt by the related trust of
any income from non-permitted assets as described in Section 860F(a) (2)(B) of
the Code, unless the Servicer has agreed to indemnify and hold harmless the
related trust with respect to the imposition of any such taxes.”

 

19.         Servicer Reports. The Servicer shall provide monthly reports to the
Purchaser pursuant to Subsection 11.16 in the formats attached hereto as
Exhibits 4 and 5, or in such other format as the Servicer, the Purchaser and the
Depositor shall agree in writing. No later than two (2) Business Days following
the end of each Principal Prepayment Period, the Servicer shall furnish to the
Master Servicer a monthly report in a mutually agreed format containing such
information regarding prepayments in full on Mortgage Loans during the
applicable Principal Prepayment Period as the Servicer and the Master Servicer
shall mutually agree.

 

 

 

 

20.         Subsection 11.17 is revised to read in its entirety as follows:

 

“Subsection 11.17         Advances by the Servicer or Servicing Administrator.

 

No later than two Business Days immediately preceding each related Remittance
Date, the Servicer shall either (a) deposit in the Custodial Account from funds
provided by the Servicing Administrator pursuant to Subsection 11.25 an amount
equal to the aggregate amount of all Monthly Payments (with interest adjusted to
the Mortgage Loan Remittance Rate) which were due on the Mortgage Loans during
the applicable Due Period and which were delinquent at the close of business on
the immediately preceding Determination Date, (b) cause to be made an
appropriate entry in the records of the Custodial Account that amounts held for
future distribution have been, as permitted by this Subsection 11.17, used by
the Servicer in discharge of any such P&I Advance or (c) make P&I Advances in
the form of any combination of (a) or (b) aggregating the total amount of
advances to be made, subject to Subsection 11.25. Any amounts held for future
distribution and so used shall be replaced by the Servicing Administrator by
deposit in the Custodial Account on or before any future Remittance Date if
funds in the Custodial Account on such Remittance Date shall be less than
payments to the Owner required to be made on such Remittance Date. The Servicing
Administrator’s obligation to make P&I Advances as to any Mortgage Loan will
continue through the last Monthly Payment due prior to the payment in full of a
Mortgage Loan, or through the last related Remittance Date prior to the
Remittance Date for the distribution of all other payments or recoveries
(including proceeds under any title, hazard or other insurance policy, or
condemnation awards) with respect to a Mortgage Loan; provided, however, that
such obligation shall cease if the Servicing Administrator, in its good faith
judgment, determines that such P&I Advances would not be recoverable pursuant to
Subsection 11.05(b). The determination by the Servicing Administrator that a P&I
Advance, if made, would be nonrecoverable, shall be evidenced by an Officer’s
Certificate of the Servicing Administrator delivered to the Owner, which details
the reasons for such determination. Neither the Servicing Administrator nor the
Servicer shall have any obligation to advance amounts in respect of shortfalls
relating to the Servicemembers Civil Relief Act and similar state and local
laws.

 

21.         The first sentence of Subsection 11.18 is revised to read in its
entirety as follows:

 

“The Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Owner’s prior approval for the release of liability from the original borrower,
the Servicer shall permit such assumption if so required in accordance with the
terms of the Mortgage or the Mortgage Note.”

 

 

 

 

22.         The Flow Servicing Agreement is modified by adding a new Subsection
11.26 which reads in its entirety as follows:

 

“Subsection 11.26 Compliance with REMIC Provisions.

 

If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Servicer shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be, could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contribution” to a REMIC set forth in Section 860G(d) of
the Code unless the Servicer has received an Opinion of Counsel (at the expense
of the party seeking to take such actions) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.”

 

23.         The Flow Servicing Agreement is modified by adding a new subsection
11.27 which reads in its entirety as follows:

 

“Subsection 11.27 MERS Event.

 

The Servicer shall prepare and submit an assignment to remove from the MERS
System each MERS Mortgage Loan that is subject to a MERS Event within 15
Business Days of the occurrence of such MERS Event. The Servicer shall notify
the Master Servicer and Trustee upon the removal of a MERS Mortgage Loan from
the MERS System.”

 

24.         The first sentence of Subsection 12.01(b) is revised to read in its
entirety as follows:

 

The Servicer shall promptly notify the Owner if a claim is made by a third party
with respect to this Agreement or the Mortgage Loans, and the Servicer shall
assume the defense of any such claim and pay all expenses in connection
therewith, including counsel fees.

 

25.         Subsection 12.04 is revised to read in its entirety as follows:

 

“Subsection 12.04         Servicer Not to Resign.

 

The Servicer shall not assign this Agreement or resign from the obligations and
duties hereby imposed on it except by mutual consent of the Servicer and the
Owner or upon the determination that the Servicer’s duties hereunder are no
longer permissible under applicable law and such incapacity cannot be cured by
the Servicer. No such resignation of or assignment by the Servicer shall become
effective until a successor has assumed the Servicer’s responsibilities and
obligations hereunder in accordance with Subsection 14.02.”

 

26.         Broker’s Price Opinion. If, in accordance with the Pooling and
Servicing Agreement, the Trustee has received notice that any governmental
entity intends to acquire a Mortgage Loan through the exercise of its power of
eminent domain, and if there is no longer a Controlling Holder, the Servicer,
promptly upon the request and at the expense of the Trustee, shall obtain a
valuation on the related Mortgaged Property in the form of a broker’s price
opinion, and provide the results of such valuation to the Trustee.

 

 

 

 

EXHIBIT 4

 

FORM OF MONTHLY LOSS REPORT

 

Exhibit : Calculation of Realized Loss/Gain Form 332– Instruction Sheet

NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.

 

(a)          

 

(b)          The numbers on the 332 form correspond with the numbers listed
below.

 

Liquidation and Acquisition Expenses:

1.The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation,
an Amortization Schedule from date of default through liquidation breaking out
the net interest and servicing fees advanced is required.

 

2.The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

 

3.Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

 

4-12.Complete as applicable. Required documentation:

 

*  For taxes and insurance advances – see page 2 of 332 form - breakdown
required showing period of coverage, base tax, interest, penalty. Advances prior
to default require evidence of servicer efforts to recover advances.

 

 *  For escrow advances - complete payment history

    (to calculate advances from last positive escrow balance forward)

 

*  Other expenses -  copies of corporate advance history showing all payments

 

*  REO repairs > $1500 require explanation

 

*  REO repairs >$3000 require evidence of at least 2 bids.

 

*  Short Sale or Charge Off require P&L supporting the decision and WFB’s
approved Officer Certificate

 

*  Unusual or extraordinary items may require further documentation.

 

13.The total of lines 1 through 12.

 

(c)Credits:

 

14-21.Complete as applicable. Required documentation:

 

* Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney

 

 

 

 

   Letter of Proceeds Breakdown.

 

*  Copy of EOB for any MI or gov't guarantee

 

*  All other credits need to be clearly defined on the 332 form            

 

22.The total of lines 14 through 21.

 

Please Note:For HUD/VA loans, use line (18a) for Part A/Initial proceeds and
line (18b) for Part B/Supplemental proceeds.

 

Total Realized Loss (or Amount of Any Gain)

23.The total derived from subtracting line 22 from 13. If the amount represents
a realized gain, show the amount in parenthesis ( ).

 

 

 

 

Exhibit 3A: Calculation of Realized Loss/Gain Form 332

 

Prepared by:  __________________                            Date:  _______________

Phone:  ______________________   Email Address:_____________________

 

Servicer Loan No.

 

 

Servicer Name

 

 

Servicer Address

 

 

 

WELLS FARGO BANK, N.A. Loan No._____________________________

 

Borrower's Name: _________________________________________________________

Property Address: _________________________________________________________

 

Liquidation Type:  REO Sale   3rd Party Sale   Short Sale   Charge Off

 

Was this loan granted a Bankruptcy deficiency or cramdown Yes No

If “Yes”, provide deficiency or cramdown amount _______________________________

 

Liquidation and Acquisition Expenses:

(1)  Actual Unpaid Principal Balance of Mortgage Loan $ ______________ (1) (2) 
Interest accrued at Net Rate ________________ (2) (3)  Accrued Servicing Fees
________________ (3) (4)  Attorney's Fees ________________ (4) (5)  Taxes (see
page 2) ________________ (5) (6)  Property Maintenance ________________ (6) (7) 
MI/Hazard Insurance Premiums (see page 2) ________________ (7) (8)  Utility
Expenses ________________ (8) (9)  Appraisal/BPO ________________ (9) (10)
Property Inspections ________________ (10) (11) FC Costs/Other Legal Expenses
________________ (11) (12) Other (itemize) ________________ (12) Cash for
Keys__________________________ ________________ (12) HOA/Condo
Fees_______________________ ________________ (12)
______________________________________ ________________ (12)       Total
Expenses $ _______________ (13) Credits:     (14) Escrow Balance
$ _______________ (14) (15) HIP Refund ________________ (15) (16) Rental
Receipts ________________ (16) (17) Hazard Loss Proceeds ________________ (17)
(18) Primary Mortgage Insurance / Gov’t Insurance ________________ (18a) HUD
Part A ________________ (18b) HUD Part B     (19) Pool Insurance Proceeds
________________ (19) (20) Proceeds from Sale of Acquired Property
________________ (20) (21) Other (itemize) ________________ (21)
_________________________________________ ________________ (21)       Total
Credits $________________ (22) Total Realized Loss (or Amount of Gain)
$________________ (23)

 

 

 

 

Escrow Disbursement Detail

 

Type

(Tax /Ins.)

Date Paid

Period of

Coverage

Total Paid

Base

Amount

Penalties Interest                                                              
                                                 

 

 

 

 

EXHIBIT 5

 

FORM OF DELINQUENCY REPORTING

 

Exhibit : Standard File Layout – Delinquency Reporting

 

*The column/header names in bold are the minimum fields Wells Fargo must receive
from every Servicer

Column/Header Name Description Decimal

Format

Comment

SERVICER_LOAN_NBR A unique number assigned to a loan by the Servicer. This may
be different than the LOAN_NBR     LOAN_NBR A unique identifier assigned to each
loan by the originator.     CLIENT_NBR Servicer Client Number    
SERV_INVESTOR_NBR Contains a unique number as assigned by an external servicer
to identify a group of loans in their system.     BORROWER_FIRST_NAME First Name
of the Borrower.     BORROWER_LAST_NAME Last name of the borrower.    
PROP_ADDRESS Street Name and Number of Property     PROP_STATE The state where
the property located.     PROP_ZIP Zip code where the property is located.    
BORR_NEXT_PAY_DUE_DATE The date that the borrower's next payment is due to the
servicer at the end of processing cycle, as reported by Servicer.   MM/DD/YYYY
LOAN_TYPE Loan Type (i.e. FHA, VA, Conv)     BANKRUPTCY_FILED_DATE The date a
particular bankruptcy claim was filed.   MM/DD/YYYY BANKRUPTCY_CHAPTER_CODE The
chapter under which the bankruptcy was filed.     BANKRUPTCY_CASE_NBR The case
number assigned by the court to the bankruptcy filing.    
POST_PETITION_DUE_DATE The payment due date once the bankruptcy has been
approved by the courts   MM/DD/YYYY BANKRUPTCY_DCHRG_DISM_DATE The Date The Loan
Is Removed From Bankruptcy. Either by Dismissal, Discharged and/or a Motion For
Relief Was Granted.   MM/DD/YYYY LOSS_MIT_APPR_DATE The Date The Loss Mitigation
Was Approved By The Servicer   MM/DD/YYYY LOSS_MIT_TYPE The Type Of Loss
Mitigation Approved For A Loan Such As;    

 

 

 

 

Column/Header Name Description Decimal

Format

Comment

LOSS_MIT_EST_COMP_DATE The Date The Loss Mitigation /Plan Is Scheduled To
End/Close   MM/DD/YYYY LOSS_MIT_ACT_COMP_DATE The Date The Loss Mitigation Is
Actually Completed   MM/DD/YYYY FRCLSR_APPROVED_DATE The date DA Admin sends a
letter to the servicer with instructions to begin foreclosure proceedings.  
MM/DD/YYYY ATTORNEY_REFERRAL_DATE Date File Was Referred To Attorney to Pursue
Foreclosure   MM/DD/YYYY FIRST_LEGAL_DATE Notice of 1st legal filed by an
Attorney in a Foreclosure Action   MM/DD/YYYY FRCLSR_SALE_EXPECTED_DATE The date
by which a foreclosure sale is expected to occur.   MM/DD/YYYY FRCLSR_SALE_DATE
The actual date of the foreclosure sale.   MM/DD/YYYY FRCLSR_SALE_AMT The amount
a property sold for at the foreclosure sale. 2 No commas(,) or dollar signs ($)
EVICTION_START_DATE The date the servicer initiates eviction of the borrower.  
MM/DD/YYYY EVICTION_COMPLETED_DATE The date the court revokes legal possession
of the property from the borrower.   MM/DD/YYYY LIST_PRICE The price at which an
REO property is marketed. 2 No commas(,) or dollar signs ($) LIST_DATE The date
an REO property is listed at a particular price.   MM/DD/YYYY OFFER_AMT The
dollar value of an offer for an REO property. 2 No commas(,) or dollar signs ($)
OFFER_DATE_TIME The date an offer is received by DA Admin or by the Servicer.  
MM/DD/YYYY REO_CLOSING_DATE The date the REO sale of the property is scheduled
to close.   MM/DD/YYYY REO_ACTUAL_CLOSING_DATE Actual Date Of REO Sale  
MM/DD/YYYY OCCUPANT_CODE Classification of how the property is occupied.    
PROP_CONDITION_CODE A code that indicates the condition of the property.    
PROP_INSPECTION_DATE The date a property inspection is performed.   MM/DD/YYYY
APPRAISAL_DATE The date the appraisal was done.   MM/DD/YYYY

 

 

 

 

Column/Header Name Description Decimal

Format

Comment

CURR_PROP_VAL  The current "as is" value of the property based on brokers price
opinion or appraisal. 2   REPAIRED_PROP_VAL The amount the property would be
worth if repairs are completed pursuant to a broker's price opinion or
appraisal. 2   If applicable:       DELINQ_STATUS_CODE FNMA Code Describing
Status of Loan     DELINQ_REASON_CODE The circumstances which caused a borrower
to stop paying on a loan. Code indicates the reason why the loan is in default
for this cycle.     MI_CLAIM_FILED_DATE Date Mortgage Insurance Claim Was Filed
With Mortgage Insurance Company.   MM/DD/YYYY MI_CLAIM_AMT Amount of Mortgage
Insurance Claim Filed   No commas(,) or dollar signs ($) MI_CLAIM_PAID_DATE Date
Mortgage Insurance Company Disbursed Claim Payment   MM/DD/YYYY
MI_CLAIM_AMT_PAID Amount Mortgage Insurance Company Paid On Claim 2 No commas(,)
or dollar signs ($) POOL_CLAIM_FILED_DATE Date Claim Was Filed With Pool
Insurance Company   MM/DD/YYYY POOL_CLAIM_AMT Amount of Claim Filed With Pool
Insurance Company 2 No commas(,) or dollar signs ($) POOL_CLAIM_PAID_DATE Date
Claim Was Settled and The Check Was Issued By The Pool Insurer   MM/DD/YYYY
POOL_CLAIM_AMT_PAID Amount Paid On Claim By Pool Insurance Company 2 No
commas(,) or dollar signs ($) FHA_PART_A_CLAIM_FILED_DATE  Date FHA Part A Claim
Was Filed With HUD   MM/DD/YYYY FHA_PART_A_CLAIM_AMT  Amount of FHA Part A Claim
Filed 2 No commas(,) or dollar signs ($) FHA_PART_A_CLAIM_PAID_DATE  Date HUD
Disbursed Part A Claim Payment   MM/DD/YYYY FHA_PART_A_CLAIM_PAID_AMT  Amount
HUD Paid on Part A Claim 2 No commas(,) or dollar signs ($)
FHA_PART_B_CLAIM_FILED_DATE   Date FHA Part B Claim Was Filed With HUD  
MM/DD/YYYY FHA_PART_B_CLAIM_AMT   Amount of FHA Part B Claim Filed 2 No
commas(,) or dollar signs ($)

 

 

 

 

Column/Header Name Description Decimal

Format

Comment

FHA_PART_B_CLAIM_PAID_DATE    Date HUD Disbursed Part B Claim Payment  
MM/DD/YYYY FHA_PART_B_CLAIM_PAID_AMT  Amount HUD Paid on Part B Claim 2 No
commas(,) or dollar signs ($) VA_CLAIM_FILED_DATE  Date VA Claim Was Filed With
the Veterans Admin   MM/DD/YYYY VA_CLAIM_PAID_DATE Date Veterans Admin.
Disbursed VA Claim Payment   MM/DD/YYYY VA_CLAIM_PAID_AMT Amount Veterans Admin.
Paid on VA Claim 2 No commas(,) or dollar signs ($) MOTION_FOR_RELIEF_DATE The
date the Motion for Relief was filed 10 MM/DD/YYYY   FRCLSR_BID_AMT The
foreclosure sale bid amount 11 No commas(,) or dollar signs ($)  
FRCLSR_SALE_TYPE The foreclosure sales results: REO, Third Party, Conveyance to
HUD/VA       REO_PROCEEDS The net proceeds from the sale of the REO property.  
No commas(,) or dollar signs ($)   BPO_DATE The date the BPO was done.      
CURRENT_FICO The current FICO score       HAZARD_CLAIM_FILED_DATE The date the
Hazard Claim was filed with the Hazard Insurance Company. 10 MM/DD/YYYY  
HAZARD_CLAIM_AMT The amount of the Hazard Insurance Claim filed. 11 No commas(,)
or dollar signs ($)   HAZARD_CLAIM_PAID_DATE The date the Hazard Insurance
Company disbursed the claim payment. 10 MM/DD/YYYY   HAZARD_CLAIM_PAID_AMT The
amount the Hazard Insurance Company paid on the claim. 11 No commas(,) or dollar
signs ($)   ACTION_CODE Indicates loan status   Number   NOD_DATE     MM/DD/YYYY
  NOI_DATE     MM/DD/YYYY   ACTUAL_PAYMENT_PLAN_START_DATE     MM/DD/YYYY  
ACTUAL_PAYMENT_ PLAN_END_DATE         ACTUAL_REO_START_DATE     MM/DD/YYYY  
REO_SALES_PRICE     Number   REALIZED_LOSS/GAIN As defined in the Servicing
Agreement   Number  

 

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting

 

The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:

  · ASUM- Approved Assumption   · BAP- Borrower Assistance Program   · CO-
Charge Off   · DIL- Deed-in-Lieu   · FFA- Formal Forbearance Agreement   · MOD-
Loan Modification   · PRE- Pre-Sale   · SS- Short Sale   · MISC- Anything else
approved by the PMI or Pool Insurer

 

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

 

The Occupant Code field should show the current status of the property code as
follows:

·Mortgagor

·Tenant

·Unknown

·Vacant

 

The Property Condition field should show the last reported condition of the
property as follows:

·Damaged

·Excellent

·Fair

·Gone

·Good

·Poor

·Special Hazard

·Unknown

 

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

 

Delinquency

Code

Delinquency Description 001 FNMA-Death of principal mortgagor 002 FNMA-Illness
of principal mortgagor 003 FNMA-Illness of mortgagor’s family member 004
FNMA-Death of mortgagor’s family member 005 FNMA-Marital difficulties 006
FNMA-Curtailment of income 007 FNMA-Excessive Obligation 008 FNMA-Abandonment of
property 009 FNMA-Distant employee transfer 011 FNMA-Property problem 012
FNMA-Inability to sell property 013 FNMA-Inability to rent property 014
FNMA-Military Service 015 FNMA-Other 016 FNMA-Unemployment 017 FNMA-Business
failure 019 FNMA-Casualty loss 022 FNMA-Energy environment costs 023
FNMA-Servicing problems 026 FNMA-Payment adjustment 027 FNMA-Payment dispute 029
FNMA-Transfer of ownership pending 030 FNMA-Fraud 031 FNMA-Unable to contact
borrower INC FNMA-Incarceration

 

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Status Code field should show the Status of Default as
follows:

 

Status Code Status Description 09 Forbearance 17 Pre-foreclosure Sale Closing
Plan Accepted 24 Government Seizure 26 Refinance 27 Assumption 28 Modification
29 Charge-Off 30 Third Party Sale 31 Probate 32 Military Indulgence 43
Foreclosure Started 44 Deed-in-Lieu Started 49 Assignment Completed 61 Second
Lien Considerations 62 Veteran’s Affairs-No Bid 63 Veteran’s Affairs-Refund 64
Veteran’s Affairs-Buydown 65 Chapter 7 Bankruptcy 66 Chapter 11 Bankruptcy 67
Chapter 13 Bankruptcy

 



 



 